Exhibit 10.4

 

LEASE

 

BETWEEN

 

WXIII/CRITTENDEN REALTY C, L.L.C.

 

AND

 

WXIII/CRITTENDEN REALTY D, L.L.C.

 

(LANDLORD)

 

AND

 

SILICON GRAPHICS, INC.

 

(TENANT)

 

 

July 9, 2003

 

(Crittenden C and Crittenden D)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.A.

BASIC LEASE INFORMATION

1

 

 

 

 

 

B.

GENERAL INTERPRETIVE PROVISIONS

5

 

 

 

 

2.

PREMISES.

6

 

 

 

 

 

2.1

Premises

6

 

 

 

 

 

2.2

Common Area

6

 

 

 

 

 

2.3

Parking

7

 

 

 

 

3.

TERM.

7

 

 

 

 

 

3.1

Term

7

 

 

 

 

 

3.2

Renewal Option

7

 

 

 

 

4.

RENT.

8

 

 

 

 

 

4.1

Net Lease – Net Rent

8

 

 

 

 

 

4.2

Base Rent

9

 

 

 

 

 

4.3

Tenant Future Payments

9

 

 

 

 

 

4.4

Additional Rent

9

 

 

 

 

 

4.5

Late Payment

10

 

 

 

 

 

4.6

Covenant

10

 

 

 

 

 

4.7

Credit Enhancement

10

 

 

 

 

 

4.8

Legal Requirements

13

 

 

 

 

5.

OPERATING EXPENSES.

13

 

 

 

 

 

5.1

Operating Expenses

13

 

 

 

 

 

5.2

Payment of Operating Expenses

17

 

 

 

 

 

5.3

Proration

17

 

 

 

 

 

5.4

Normalization

18

 

 

 

 

 

5.5

Other Buildings

18

 

 

 

 

 

5.6

Utility Costs

18

 

 

 

 

 

5.7

Taxes on Tenant’s Property and Business

18

 

 

 

 

6.

GROUND LEASE.

18

 

 

 

 

 

6.1

Ground Lease

18

 

 

 

 

 

6.2

Compliance with Obligations; Conflicts

19

 

 

 

 

 

6.3

Landlord Ground Rent Obligation

19

 

i

--------------------------------------------------------------------------------


 

7.

USE OF PREMISES AND CONDUCT OF BUSINESS.

19

 

 

 

 

 

7.1

Permitted Use

19

 

 

 

 

 

7.2

Prohibited Uses

20

 

 

 

 

 

7.3

Food and Beverage

20

 

 

 

 

8.

REPAIRS AND MAINTENANCE; SERVICES.

20

 

 

 

 

 

8.1

Landlord’s Obligations

20

 

 

 

 

 

8.2

Tenant’s Obligations

22

 

 

 

 

 

8.3

Security

22

 

 

 

 

 

8.4

Special Services

22

 

 

 

 

9.

ACCEPTANCE.

23

 

 

 

 

10.

ALTERATIONS.

23

 

 

 

 

 

10.1

Alterations by Tenant

23

 

 

 

 

 

10.2

Project Requirements

24

 

 

 

 

 

10.3 [a05-11921_1ex10d4.htm#a10_3TenantImprovement_111600]

Tenant Improvement Allowance
[a05-11921_1ex10d4.htm#a10_3TenantImprovement_111600]

27 [a05-11921_1ex10d4.htm#a10_3TenantImprovement_111600]

 

 

 

 

 

10.4 [a05-11921_1ex10d4.htm#a10_4Restoration_111603]

Restoration Obligations [a05-11921_1ex10d4.htm#a10_4Restoration_111603]

27 [a05-11921_1ex10d4.htm#a10_4Restoration_111603]

 

 

 

 

 

10.5 [a05-11921_1ex10d4.htm#a10_5Ownership_111716]

Ownership of Improvements [a05-11921_1ex10d4.htm#a10_5Ownership_111716]

30 [a05-11921_1ex10d4.htm#a10_5Ownership_111716]

 

 

 

 

 

10.6 [a05-11921_1ex10d4.htm#a10_6TenantsPersonal_111719]

Tenant’s Personal Property [a05-11921_1ex10d4.htm#a10_6TenantsPersonal_111719]

30 [a05-11921_1ex10d4.htm#a10_6TenantsPersonal_111719]

 

 

 

 

11. [a05-11921_1ex10d4.htm#a11_Liens__111721]

LIENS. [a05-11921_1ex10d4.htm#a11_Liens__111721]

31 [a05-11921_1ex10d4.htm#a11_Liens__111721]

 

 

 

 

12. [a05-11921_1ex10d4.htm#a12_ComplianceWith_111739]

COMPLIANCE WITH LAWS AND INSURANCE REQUIREMENTS.
[a05-11921_1ex10d4.htm#a12_ComplianceWith_111739]

31 [a05-11921_1ex10d4.htm#a12_ComplianceWith_111739]

 

 

 

 

 

12.1 [a05-11921_1ex10d4.htm#a12_1Legal_111743]

Legal Requirements [a05-11921_1ex10d4.htm#a12_1Legal_111743]

31 [a05-11921_1ex10d4.htm#a12_1Legal_111743]

 

 

 

 

 

12.2 [a05-11921_1ex10d4.htm#a12_2Insurance_111745]

Insurance Requirements [a05-11921_1ex10d4.htm#a12_2Insurance_111745]

32 [a05-11921_1ex10d4.htm#a12_2Insurance_111745]

 

 

 

 

13. [a05-11921_1ex10d4.htm#a13_Hazardous_111838]

HAZARDOUS MATERIALS. [a05-11921_1ex10d4.htm#a13_Hazardous_111838]

33 [a05-11921_1ex10d4.htm#a13_Hazardous_111838]

 

 

 

 

 

13.1 [a05-11921_1ex10d4.htm#a13_1Definitions_111841]

Definitions [a05-11921_1ex10d4.htm#a13_1Definitions_111841]

33 [a05-11921_1ex10d4.htm#a13_1Definitions_111841]

 

 

 

 

 

13.2 [a05-11921_1ex10d4.htm#a13_2Environmental_111846]

Environmental Release [a05-11921_1ex10d4.htm#a13_2Environmental_111846]

33 [a05-11921_1ex10d4.htm#a13_2Environmental_111846]

 

 

 

 

 

13.3 [a05-11921_1ex10d4.htm#a13_3UseOfHazardous_111914]

Use of Hazardous Materials [a05-11921_1ex10d4.htm#a13_3UseOfHazardous_111914]

34 [a05-11921_1ex10d4.htm#a13_3UseOfHazardous_111914]

 

 

 

 

 

13.4 [a05-11921_1ex10d4.htm#a13_4Indemnity_111918]

Indemnity [a05-11921_1ex10d4.htm#a13_4Indemnity_111918]

35 [a05-11921_1ex10d4.htm#a13_4Indemnity_111918]

 

 

 

 

 

13.5 [a05-11921_1ex10d4.htm#a13_5No_111928]

No Lien [a05-11921_1ex10d4.htm#a13_5No_111928]

35 [a05-11921_1ex10d4.htm#a13_5No_111928]

 

 

 

 

 

13.6 [a05-11921_1ex10d4.htm#a13_6Investigation_111931]

Investigation [a05-11921_1ex10d4.htm#a13_6Investigation_111931]

35 [a05-11921_1ex10d4.htm#a13_6Investigation_111931]

 

 

 

 

 

13.7 [a05-11921_1ex10d4.htm#a13_7Notices_111934]

Notices [a05-11921_1ex10d4.htm#a13_7Notices_111934]

35 [a05-11921_1ex10d4.htm#a13_7Notices_111934]

 

 

 

 

 

13.8 [a05-11921_1ex10d4.htm#a13_8Surrender_111936]

Surrender [a05-11921_1ex10d4.htm#a13_8Surrender_111936]

35 [a05-11921_1ex10d4.htm#a13_8Surrender_111936]

 

 

 

 

 

13.9 [a05-11921_1ex10d4.htm#a13_9Survival_112000]

Survival [a05-11921_1ex10d4.htm#a13_9Survival_112000]

36 [a05-11921_1ex10d4.htm#a13_9Survival_112000]

 

ii

--------------------------------------------------------------------------------


 

14. [a05-11921_1ex10d4.htm#a14_Indemnity_112003]

INDEMNITY; INSURANCE. [a05-11921_1ex10d4.htm#a14_Indemnity_112003]

36 [a05-11921_1ex10d4.htm#a14_Indemnity_112003]

 

 

 

 

 

14.1 [a05-11921_1ex10d4.htm#a14_1Indemnity_112006]

Indemnity [a05-11921_1ex10d4.htm#a14_1Indemnity_112006]

36 [a05-11921_1ex10d4.htm#a14_1Indemnity_112006]

 

 

 

 

 

14.2 [a05-11921_1ex10d4.htm#a14_2Insurance_112008]

Insurance [a05-11921_1ex10d4.htm#a14_2Insurance_112008]

36 [a05-11921_1ex10d4.htm#a14_2Insurance_112008]

 

 

 

 

 

14.3 [a05-11921_1ex10d4.htm#a14_3Policies_112125]

Policies [a05-11921_1ex10d4.htm#a14_3Policies_112125]

37 [a05-11921_1ex10d4.htm#a14_3Policies_112125]

 

 

 

 

 

14.4 [a05-11921_1ex10d4.htm#a14_4Landlords_112127]

Landlord’s Rights [a05-11921_1ex10d4.htm#a14_4Landlords_112127]

37 [a05-11921_1ex10d4.htm#a14_4Landlords_112127]

 

 

 

 

 

14.5 [a05-11921_1ex10d4.htm#a14_5WaiverOf_112130]

Waiver of Subrogation [a05-11921_1ex10d4.htm#a14_5WaiverOf_112130]

38 [a05-11921_1ex10d4.htm#a14_5WaiverOf_112130]

 

 

 

 

 

14.6 [a05-11921_1ex10d4.htm#a14_6No_112153]

No Liability [a05-11921_1ex10d4.htm#a14_6No_112153]

38 [a05-11921_1ex10d4.htm#a14_6No_112153]

 

 

 

 

15. [a05-11921_1ex10d4.htm#a15_Assignment_112157]

ASSIGNMENT AND SUBLETTING. [a05-11921_1ex10d4.htm#a15_Assignment_112157]

38 [a05-11921_1ex10d4.htm#a15_Assignment_112157]

 

 

 

 

 

15.1 [a05-11921_1ex10d4.htm#a15_1Consent_112200]

Consent Required [a05-11921_1ex10d4.htm#a15_1Consent_112200]

38 [a05-11921_1ex10d4.htm#a15_1Consent_112200]

 

 

 

 

 

15.2 [a05-11921_1ex10d4.htm#a15_2Notice_112203]

Notice [a05-11921_1ex10d4.htm#a15_2Notice_112203]

38 [a05-11921_1ex10d4.htm#a15_2Notice_112203]

 

 

 

 

 

15.3 [a05-11921_1ex10d4.htm#a15_3Terms_112210]

Terms of Approval [a05-11921_1ex10d4.htm#a15_3Terms_112210]

39 [a05-11921_1ex10d4.htm#a15_3Terms_112210]

 

 

 

 

 

15.4 [a05-11921_1ex10d4.htm#a15_4CertainConditions_112213]

Certain Conditions Applicable to All Sublettings and Assignments
[a05-11921_1ex10d4.htm#a15_4CertainConditions_112213]

39 [a05-11921_1ex10d4.htm#a15_4CertainConditions_112213]

 

 

 

 

 

15.5 [a05-11921_1ex10d4.htm#a15_5No_112243]

No Release [a05-11921_1ex10d4.htm#a15_5No_112243]

40 [a05-11921_1ex10d4.htm#a15_5No_112243]

 

 

 

 

 

15.6 [a05-11921_1ex10d4.htm#a15_6ChangeIn_112324]

Change in Control; Successor Entity [a05-11921_1ex10d4.htm#a15_6ChangeIn_112324]

40 [a05-11921_1ex10d4.htm#a15_6ChangeIn_112324]

 

 

 

 

 

15.7 [a05-11921_1ex10d4.htm#a15_7Assumption_112356]

Assumption of Obligations [a05-11921_1ex10d4.htm#a15_7Assumption_112356]

41 [a05-11921_1ex10d4.htm#a15_7Assumption_112356]

 

 

 

 

 

15.8 [a05-11921_1ex10d4.htm#a15_8Insolvency_112359]

Insolvency or Bankruptcy [a05-11921_1ex10d4.htm#a15_8Insolvency_112359]

41 [a05-11921_1ex10d4.htm#a15_8Insolvency_112359]

 

 

 

 

 

15.9 [a05-11921_1ex10d4.htm#a15_9Recovery_112423]

Recovery of Premises [a05-11921_1ex10d4.htm#a15_9Recovery_112423]

42 [a05-11921_1ex10d4.htm#a15_9Recovery_112423]

 

 

 

 

 

15.10 [a05-11921_1ex10d4.htm#a15_10Easements_112426]

Easements [a05-11921_1ex10d4.htm#a15_10Easements_112426]

42 [a05-11921_1ex10d4.htm#a15_10Easements_112426]

 

 

 

 

 

15.11 [a05-11921_1ex10d4.htm#a15_11ShortTerm_112428]

Short Term Subletting [a05-11921_1ex10d4.htm#a15_11ShortTerm_112428]

42 [a05-11921_1ex10d4.htm#a15_11ShortTerm_112428]

 

 

 

 

16. [a05-11921_1ex10d4.htm#a16_Default__112431]

DEFAULT. [a05-11921_1ex10d4.htm#a16_Default__112431]

43 [a05-11921_1ex10d4.htm#a16_Default__112431]

 

 

 

 

 

16.1 [a05-11921_1ex10d4.htm#a16_1EventOf_112452]

Event of Default [a05-11921_1ex10d4.htm#a16_1EventOf_112452]

43 [a05-11921_1ex10d4.htm#a16_1EventOf_112452]

 

 

 

 

 

16.2 [a05-11921_1ex10d4.htm#a16_2Remedies_112539]

Remedies [a05-11921_1ex10d4.htm#a16_2Remedies_112539]

44 [a05-11921_1ex10d4.htm#a16_2Remedies_112539]

 

 

 

 

 

16.3 [a05-11921_1ex10d4.htm#a16_3Cumulative_112718]

Cumulative Remedies [a05-11921_1ex10d4.htm#a16_3Cumulative_112718]

46 [a05-11921_1ex10d4.htm#a16_3Cumulative_112718]

 

 

 

 

 

16.4 [a05-11921_1ex10d4.htm#a16_4WaiverOf_112723]

Waiver of Redemption by Tenant [a05-11921_1ex10d4.htm#a16_4WaiverOf_112723]

46 [a05-11921_1ex10d4.htm#a16_4WaiverOf_112723]

 

 

 

 

 

16.5 [a05-11921_1ex10d4.htm#a16_5Landlord_112728]

Landlord’s Right to Cure [a05-11921_1ex10d4.htm#a16_5Landlord_112728]

46 [a05-11921_1ex10d4.htm#a16_5Landlord_112728]

 

 

 

 

 

16.6 [a05-11921_1ex10d4.htm#a16_6Landlord_112731]

Landlord’s Default [a05-11921_1ex10d4.htm#a16_6Landlord_112731]

47 [a05-11921_1ex10d4.htm#a16_6Landlord_112731]

 

 

 

 

 

16.7 [a05-11921_1ex10d4.htm#a16_7Survival_112803]

Survival [a05-11921_1ex10d4.htm#a16_7Survival_112803]

47 [a05-11921_1ex10d4.htm#a16_7Survival_112803]

 

 

 

 

17. [a05-11921_1ex10d4.htm#a17_Landlord_112806]

LANDLORD’S RESERVED RIGHTS. [a05-11921_1ex10d4.htm#a17_Landlord_112806]

47 [a05-11921_1ex10d4.htm#a17_Landlord_112806]

 

 

 

 

 

17.1 [a05-11921_1ex10d4.htm#a17_1ControlOf_112809]

Control of Common Area [a05-11921_1ex10d4.htm#a17_1ControlOf_112809]

47 [a05-11921_1ex10d4.htm#a17_1ControlOf_112809]

 

 

 

 

 

17.2 [a05-11921_1ex10d4.htm#a17_2Access_112814]

Access [a05-11921_1ex10d4.htm#a17_2Access_112814]

48 [a05-11921_1ex10d4.htm#a17_2Access_112814]

 

 

 

 

 

17.3 [a05-11921_1ex10d4.htm#a17_3Easements_112921]

Easements [a05-11921_1ex10d4.htm#a17_3Easements_112921]

48 [a05-11921_1ex10d4.htm#a17_3Easements_112921]

 

 

 

 

 

17.4 [a05-11921_1ex10d4.htm#a17_4UseOf_112924]

Use of Additional Areas [a05-11921_1ex10d4.htm#a17_4UseOf_112924]

48 [a05-11921_1ex10d4.htm#a17_4UseOf_112924]

 

iii

--------------------------------------------------------------------------------


 

 

17.5 [a05-11921_1ex10d4.htm#a17_5Subordinatio_112928]

Subordination [a05-11921_1ex10d4.htm#a17_5Subordinatio_112928]

49 [a05-11921_1ex10d4.htm#a17_5Subordinatio_112928]

 

 

 

 

18. [a05-11921_1ex10d4.htm#a18_LimitationOf_113032]

LIMITATION OF LANDLORD’S LIABILITY.
[a05-11921_1ex10d4.htm#a18_LimitationOf_113032]

51 [a05-11921_1ex10d4.htm#a18_LimitationOf_113032]

 

 

 

 

 

18.1 [a05-11921_1ex10d4.htm#a18_1Limitation_113035]

Limitation [a05-11921_1ex10d4.htm#a18_1Limitation_113035]

51 [a05-11921_1ex10d4.htm#a18_1Limitation_113035]

 

 

 

 

 

18.2 [a05-11921_1ex10d4.htm#a18_2SaleOf_113038]

Sale of Property [a05-11921_1ex10d4.htm#a18_2SaleOf_113038]

51 [a05-11921_1ex10d4.htm#a18_2SaleOf_113038]

 

 

 

 

 

18.3 [a05-11921_1ex10d4.htm#a18_3NoPersonal_113040]

No Personal Liability [a05-11921_1ex10d4.htm#a18_3NoPersonal_113040]

51 [a05-11921_1ex10d4.htm#a18_3NoPersonal_113040]

 

 

 

 

 

18.4 [a05-11921_1ex10d4.htm#a18_4LandlordsConsent_113043]

Landlord’s Consent or Approval; Limitation on Damages
[a05-11921_1ex10d4.htm#a18_4LandlordsConsent_113043]

52 [a05-11921_1ex10d4.htm#a18_4LandlordsConsent_113043]

 

 

 

 

19. [a05-11921_1ex10d4.htm#a19_Destruction__113148]

DESTRUCTION. [a05-11921_1ex10d4.htm#a19_Destruction__113148]

53 [a05-11921_1ex10d4.htm#a19_Destruction__113148]

 

 

 

 

 

19.1 [a05-11921_1ex10d4.htm#a19_1LandlordsRepair_113152]

Landlord’s Repair Obligation [a05-11921_1ex10d4.htm#a19_1LandlordsRepair_113152]

53 [a05-11921_1ex10d4.htm#a19_1LandlordsRepair_113152]

 

 

 

 

 

19.2 [a05-11921_1ex10d4.htm#a19_2Termination_113203]

Termination Option [a05-11921_1ex10d4.htm#a19_2Termination_113203]

54 [a05-11921_1ex10d4.htm#a19_2Termination_113203]

 

 

 

 

 

19.3 [a05-11921_1ex10d4.htm#a19_3Tenant_113205]

Tenant Obligations [a05-11921_1ex10d4.htm#a19_3Tenant_113205]

54 [a05-11921_1ex10d4.htm#a19_3Tenant_113205]

 

 

 

 

 

19.4 [a05-11921_1ex10d4.htm#a19_4No_113209]

No Claim [a05-11921_1ex10d4.htm#a19_4No_113209]

54 [a05-11921_1ex10d4.htm#a19_4No_113209]

 

 

 

 

 

19.5 [a05-11921_1ex10d4.htm#a19_5No_113222]

No Damages [a05-11921_1ex10d4.htm#a19_5No_113222]

55 [a05-11921_1ex10d4.htm#a19_5No_113222]

 

 

 

 

20. [a05-11921_1ex10d4.htm#a20_Eminent_113219]

EMINENT DOMAIN. [a05-11921_1ex10d4.htm#a20_Eminent_113219]

55 [a05-11921_1ex10d4.htm#a20_Eminent_113219]

 

 

 

 

 

20.1 [a05-11921_1ex10d4.htm#a20_1Taking_113226]

Taking [a05-11921_1ex10d4.htm#a20_1Taking_113226]

55 [a05-11921_1ex10d4.htm#a20_1Taking_113226]

 

 

 

 

 

20.2 [a05-11921_1ex10d4.htm#a20_2Award_113228]

Award [a05-11921_1ex10d4.htm#a20_2Award_113228]

55 [a05-11921_1ex10d4.htm#a20_2Award_113228]

 

 

 

 

 

20.3 [a05-11921_1ex10d4.htm#a20_3Partial_113232]

Partial Taking [a05-11921_1ex10d4.htm#a20_3Partial_113232]

55 [a05-11921_1ex10d4.htm#a20_3Partial_113232]

 

 

 

 

 

20.4 [a05-11921_1ex10d4.htm#a20_4Temporary_113243]

Temporary Taking [a05-11921_1ex10d4.htm#a20_4Temporary_113243]

56 [a05-11921_1ex10d4.htm#a20_4Temporary_113243]

 

 

 

 

 

20.5 [a05-11921_1ex10d4.htm#a20_5SaleInLieu_113245]

Sale in Lieu of Condemnation [a05-11921_1ex10d4.htm#a20_5SaleInLieu_113245]

56 [a05-11921_1ex10d4.htm#a20_5SaleInLieu_113245]

 

 

 

 

 

20.6 [a05-11921_1ex10d4.htm#a20_6Waiver_113248]

Waiver [a05-11921_1ex10d4.htm#a20_6Waiver_113248]

56 [a05-11921_1ex10d4.htm#a20_6Waiver_113248]

 

 

 

 

21. [a05-11921_1ex10d4.htm#a21_Surrender__113251]

SURRENDER. [a05-11921_1ex10d4.htm#a21_Surrender__113251]

56 [a05-11921_1ex10d4.htm#a21_Surrender__113251]

 

 

 

 

 

21.1 [a05-11921_1ex10d4.htm#a21_1Surrender_113255]

Surrender [a05-11921_1ex10d4.htm#a21_1Surrender_113255]

56 [a05-11921_1ex10d4.htm#a21_1Surrender_113255]

 

 

 

 

 

21.2 [a05-11921_1ex10d4.htm#a21_2Holding_113258]

Holding Over [a05-11921_1ex10d4.htm#a21_2Holding_113258]

56 [a05-11921_1ex10d4.htm#a21_2Holding_113258]

 

 

 

 

 

21.3 [a05-11921_1ex10d4.htm#a21_3Quitclaim_113301]

Quitclaim [a05-11921_1ex10d4.htm#a21_3Quitclaim_113301]

57 [a05-11921_1ex10d4.htm#a21_3Quitclaim_113301]

 

 

 

 

22. [a05-11921_1ex10d4.htm#a22_FinancialStatements__113325]

FINANCIAL STATEMENTS. [a05-11921_1ex10d4.htm#a22_FinancialStatements__113325]

57 [a05-11921_1ex10d4.htm#a22_FinancialStatements__113325]

 

 

 

 

23. [a05-11921_1ex10d4.htm#a23_Estoppel_113328]

ESTOPPEL CERTIFICATES. [a05-11921_1ex10d4.htm#a23_Estoppel_113328]

57 [a05-11921_1ex10d4.htm#a23_Estoppel_113328]

 

 

 

 

24. [a05-11921_1ex10d4.htm#a24_RulesAnd_113416]

RULES AND REGULATIONS. [a05-11921_1ex10d4.htm#a24_RulesAnd_113416]

58 [a05-11921_1ex10d4.htm#a24_RulesAnd_113416]

 

 

 

 

 

24.1 [a05-11921_1ex10d4.htm#a24_1Rulesand_113419]

Rules and Regulations [a05-11921_1ex10d4.htm#a24_1Rulesand_113419]

58 [a05-11921_1ex10d4.htm#a24_1Rulesand_113419]

 

 

 

 

 

24.2 [a05-11921_1ex10d4.htm#a24_2Signs_113422]

Signs [a05-11921_1ex10d4.htm#a24_2Signs_113422]

58 [a05-11921_1ex10d4.htm#a24_2Signs_113422]

 

iv

--------------------------------------------------------------------------------


 

25. [a05-11921_1ex10d4.htm#a25_Inability_113425]

INABILITY TO PERFORM. [a05-11921_1ex10d4.htm#a25_Inability_113425]

58 [a05-11921_1ex10d4.htm#a25_Inability_113425]

 

 

 

 

26. [a05-11921_1ex10d4.htm#a26_Notices__112528]

NOTICES. [a05-11921_1ex10d4.htm#a26_Notices__112528]

59 [a05-11921_1ex10d4.htm#a26_Notices__112528]

 

 

 

 

27. [a05-11921_1ex10d4.htm#a27_QuietEnjoyment__112531]

QUIET ENJOYMENT. [a05-11921_1ex10d4.htm#a27_QuietEnjoyment__112531]

59 [a05-11921_1ex10d4.htm#a27_QuietEnjoyment__112531]

 

 

 

 

28. [a05-11921_1ex10d4.htm#a28_NoRentAbatement__112533]

NO RENT ABATEMENT. [a05-11921_1ex10d4.htm#a28_NoRentAbatement__112533]

59 [a05-11921_1ex10d4.htm#a28_NoRentAbatement__112533]

 

 

 

 

29. [a05-11921_1ex10d4.htm#a29_Authority__112534]

AUTHORITY. [a05-11921_1ex10d4.htm#a29_Authority__112534]

59 [a05-11921_1ex10d4.htm#a29_Authority__112534]

 

 

 

 

30. [a05-11921_1ex10d4.htm#a30_Brokers__112537]

BROKERS. [a05-11921_1ex10d4.htm#a30_Brokers__112537]

60 [a05-11921_1ex10d4.htm#a30_Brokers__112537]

 

 

 

 

31. [a05-11921_1ex10d4.htm#a31_BankruptcyOrInsolvency__112540]

BANKRUPTCY OR INSOLVENCY.
[a05-11921_1ex10d4.htm#a31_BankruptcyOrInsolvency__112540]

60 [a05-11921_1ex10d4.htm#a31_BankruptcyOrInsolvency__112540]

 

 

 

 

 

31.1 [a05-11921_1ex10d4.htm#a31_1_112542]

No Transfer [a05-11921_1ex10d4.htm#a31_1_112542]

60 [a05-11921_1ex10d4.htm#a31_1_112542]

 

 

 

 

 

31.2 [a05-11921_1ex10d4.htm#a31_2_112545]

Termination Right [a05-11921_1ex10d4.htm#a31_2_112545]

60 [a05-11921_1ex10d4.htm#a31_2_112545]

 

 

 

 

 

31.3 [a05-11921_1ex10d4.htm#a31_3_112548]

No Cause for Appointment [a05-11921_1ex10d4.htm#a31_3_112548]

61 [a05-11921_1ex10d4.htm#a31_3_112548]

 

 

 

 

 

31.4 [a05-11921_1ex10d4.htm#a31_4_112551]

Bankruptcy Filings [a05-11921_1ex10d4.htm#a31_4_112551]

61 [a05-11921_1ex10d4.htm#a31_4_112551]

 

 

 

 

32. [a05-11921_1ex10d4.htm#a32_AntennaAndRooftopSpace__112558]

ANTENNA AND ROOFTOP SPACE.
[a05-11921_1ex10d4.htm#a32_AntennaAndRooftopSpace__112558]

62 [a05-11921_1ex10d4.htm#a32_AntennaAndRooftopSpace__112558]

 

 

 

 

 

32.1 [a05-11921_1ex10d4.htm#a32_1_112600]

Antennae [a05-11921_1ex10d4.htm#a32_1_112600]

62 [a05-11921_1ex10d4.htm#a32_1_112600]

 

 

 

 

 

32.2 [a05-11921_1ex10d4.htm#a32_2_112603]

Non-Exclusive [a05-11921_1ex10d4.htm#a32_2_112603]

63 [a05-11921_1ex10d4.htm#a32_2_112603]

 

 

 

 

 

32.3 [a05-11921_1ex10d4.htm#a32_3_112626]

Access [a05-11921_1ex10d4.htm#a32_3_112626]

63 [a05-11921_1ex10d4.htm#a32_3_112626]

 

 

 

 

 

32.4 [a05-11921_1ex10d4.htm#a32_4_112628]

Compliance with Legal Requirements [a05-11921_1ex10d4.htm#a32_4_112628]

63 [a05-11921_1ex10d4.htm#a32_4_112628]

 

 

 

 

 

32.5 [a05-11921_1ex10d4.htm#a32_5_112631]

Tenant Expense [a05-11921_1ex10d4.htm#a32_5_112631]

64 [a05-11921_1ex10d4.htm#a32_5_112631]

 

 

 

 

 

32.6 [a05-11921_1ex10d4.htm#a32_6_112634]

Tenant’s Property [a05-11921_1ex10d4.htm#a32_6_112634]

64 [a05-11921_1ex10d4.htm#a32_6_112634]

 

 

 

 

 

32.7 [a05-11921_1ex10d4.htm#a32_7_112636]

No Interference [a05-11921_1ex10d4.htm#a32_7_112636]

64 [a05-11921_1ex10d4.htm#a32_7_112636]

 

 

 

 

 

32.8 [a05-11921_1ex10d4.htm#a32_8_112639]

Relocation [a05-11921_1ex10d4.htm#a32_8_112639]

64 [a05-11921_1ex10d4.htm#a32_8_112639]

 

 

 

 

 

32.9 [a05-11921_1ex10d4.htm#a32_9_112641]

Indemnification [a05-11921_1ex10d4.htm#a32_9_112641]

64 [a05-11921_1ex10d4.htm#a32_9_112641]

 

 

 

 

33. [a05-11921_1ex10d4.htm#a33_Miscellaneous__112643]

MISCELLANEOUS. [a05-11921_1ex10d4.htm#a33_Miscellaneous__112643]

64 [a05-11921_1ex10d4.htm#a33_Miscellaneous__112643]

 

 

 

 

 

33.1 [a05-11921_1ex10d4.htm#a33_1_112646]

Entire Agreement [a05-11921_1ex10d4.htm#a33_1_112646]

64 [a05-11921_1ex10d4.htm#a33_1_112646]

 

 

 

 

 

33.2 [a05-11921_1ex10d4.htm#a33_2_112649]

No Waiver [a05-11921_1ex10d4.htm#a33_2_112649]

65 [a05-11921_1ex10d4.htm#a33_2_112649]

 

 

 

 

 

33.3 [a05-11921_1ex10d4.htm#a33_3_112652]

Modification [a05-11921_1ex10d4.htm#a33_3_112652]

65 [a05-11921_1ex10d4.htm#a33_3_112652]

 

 

 

 

 

33.4 [a05-11921_1ex10d4.htm#a33_4_112655]

Successors and Assigns [a05-11921_1ex10d4.htm#a33_4_112655]

65 [a05-11921_1ex10d4.htm#a33_4_112655]

 

 

 

 

 

33.5 [a05-11921_1ex10d4.htm#a33_5_112658]

Validity [a05-11921_1ex10d4.htm#a33_5_112658]

65 [a05-11921_1ex10d4.htm#a33_5_112658]

 

 

 

 

 

33.6 [a05-11921_1ex10d4.htm#a33_6_112703]

Jurisdiction [a05-11921_1ex10d4.htm#a33_6_112703]

65 [a05-11921_1ex10d4.htm#a33_6_112703]

 

 

 

 

 

33.7 [a05-11921_1ex10d4.htm#a33_7_112706]

Attorneys’ Fees [a05-11921_1ex10d4.htm#a33_7_112706]

65 [a05-11921_1ex10d4.htm#a33_7_112706]

 

 

 

 

 

33.8 [a05-11921_1ex10d4.htm#a33_8_112710]

Waiver of Jury Trial [a05-11921_1ex10d4.htm#a33_8_112710]

66 [a05-11921_1ex10d4.htm#a33_8_112710]

 

 

 

 

 

33.9 [a05-11921_1ex10d4.htm#a33_9_112712]

No Counterclaim by Tenant [a05-11921_1ex10d4.htm#a33_9_112712]

66 [a05-11921_1ex10d4.htm#a33_9_112712]

 

 

 

 

 

33.10 [a05-11921_1ex10d4.htm#a33_10_112718]

Light and Air [a05-11921_1ex10d4.htm#a33_10_112718]

66 [a05-11921_1ex10d4.htm#a33_10_112718]

 

v

--------------------------------------------------------------------------------


 

 

33.11 [a05-11921_1ex10d4.htm#a33_11_112723]

Lease Memorandum [a05-11921_1ex10d4.htm#a33_11_112723]

66 [a05-11921_1ex10d4.htm#a33_11_112723]

 

 

 

 

 

33.12 [a05-11921_1ex10d4.htm#a33_12_112727]

Confidentiality [a05-11921_1ex10d4.htm#a33_12_112727]

66 [a05-11921_1ex10d4.htm#a33_12_112727]

 

 

 

 

 

33.13 [a05-11921_1ex10d4.htm#a33_13_112732]

Terms [a05-11921_1ex10d4.htm#a33_13_112732]

66 [a05-11921_1ex10d4.htm#a33_13_112732]

 

 

 

 

 

33.14 [a05-11921_1ex10d4.htm#a33_14_112742]

Review and Approval [a05-11921_1ex10d4.htm#a33_14_112742]

67 [a05-11921_1ex10d4.htm#a33_14_112742]

 

 

 

 

 

33.15 [a05-11921_1ex10d4.htm#a33_15_112744]

No Beneficiaries [a05-11921_1ex10d4.htm#a33_15_112744]

67 [a05-11921_1ex10d4.htm#a33_15_112744]

 

 

 

 

 

33.16 [a05-11921_1ex10d4.htm#a33_16_112748]

Time of the Essence [a05-11921_1ex10d4.htm#a33_16_112748]

67 [a05-11921_1ex10d4.htm#a33_16_112748]

 

 

 

 

 

33.17 [a05-11921_1ex10d4.htm#a33_17_112750]

Modification of Lease [a05-11921_1ex10d4.htm#a33_17_112750]

67 [a05-11921_1ex10d4.htm#a33_17_112750]

 

 

 

 

 

33.18 [a05-11921_1ex10d4.htm#a33_18_112752]

Construction [a05-11921_1ex10d4.htm#a33_18_112752]

67 [a05-11921_1ex10d4.htm#a33_18_112752]

 

 

 

 

 

33.19 [a05-11921_1ex10d4.htm#a33_19_112755]

Survival [a05-11921_1ex10d4.htm#a33_19_112755]

67 [a05-11921_1ex10d4.htm#a33_19_112755]

 

 

 

 

 

33.20 [a05-11921_1ex10d4.htm#a33_20_112758]

Termination [a05-11921_1ex10d4.htm#a33_20_112758]

68 [a05-11921_1ex10d4.htm#a33_20_112758]

 

 

 

 

 

33.21 [a05-11921_1ex10d4.htm#a33_21_112804]

Separate Leases [a05-11921_1ex10d4.htm#a33_21_112804]

70 [a05-11921_1ex10d4.htm#a33_21_112804]

 

 

 

 

 

33.22 [a05-11921_1ex10d4.htm#a33_22_112806]

Effectiveness [a05-11921_1ex10d4.htm#a33_22_112806]

70 [a05-11921_1ex10d4.htm#a33_22_112806]

 

 

 

 

 

33.23 [a05-11921_1ex10d4.htm#a33_23_112813]

Certain Costs [a05-11921_1ex10d4.htm#a33_23_112813]

71 [a05-11921_1ex10d4.htm#a33_23_112813]

 

 

 

 

 

33.24 [a05-11921_1ex10d4.htm#a33_24_112816]

Counterparts [a05-11921_1ex10d4.htm#a33_24_112816]

71 [a05-11921_1ex10d4.htm#a33_24_112816]

 

vi

--------------------------------------------------------------------------------


 

COMMERCIAL LEASE
(Crittenden Parcel C and Crittenden Parcel D)

 

THIS LEASE is entered into as of July 9, 2003, by and between each of
WXIII/Crittenden Realty C, L.L.C., a Delaware limited liability company (the
“C Landlord”) and WXIII/Crittenden Realty D, L.L.C., a Delaware limited
liability company (the “D Landlord” and together with the C Landlord, the
“Landlord”), and Silicon Graphics, Inc., a Delaware corporation (“SGI,” or the
“Tenant”).

 


1.                                      A.  BASIC LEASE INFORMATION.  THE
FOLLOWING IS A SUMMARY OF BASIC LEASE INFORMATION.  EACH ITEM IN THIS ARTICLE 1
INCORPORATES ALL OF THE TERMS SET FORTH IN THIS LEASE PERTAINING TO SUCH ITEM
AND TO THE EXTENT THERE IS ANY CONFLICT BETWEEN THE PROVISIONS OF THIS ARTICLE 1
AND ANY MORE SPECIFIC PROVISIONS OF THIS LEASE, THE MORE SPECIFIC PROVISIONS
SHALL CONTROL.  ANY CAPITALIZED TERM NOT DEFINED IN THIS LEASE SHALL HAVE THE
MEANING SET FORTH IN THE GLOSSARY WHICH APPEARS AT THE END OF THIS LEASE.

 

Description of Premises:

 

Two (2) buildings, one including 114,122 square feet of Rentable Area (the “C
Premises”) and one including 124,389 square feet of Rentable Area (the “D
Premises”, and together with the C Premises, the “Premises”), as more
particularly described on Exhibit A-1.

 

 

 

Address of Premises:

 

C Premises: 1400 Crittenden Lane

Mountain View, California and

 

D Premises: 1500 Crittenden Lane

Mountain View, California

 

 

 

Rentable Area of Building:

 

114,122 square feet of Rentable Area, located in one (1) separate building and
124,389 square feet of Rentable Area, located in one (1) separate building, each
as further described on Exhibit A-1. [Exhibit to include Rentable Area per
floor].

 

 

 

Term:

 

120 months from the Commencement Date

 

 

 

Commencement Date:

 

December 1, 2003

 

 

 

Top Floor Payment Commencement Date:

 

January 1, 2005

 

 

 

Expiration Date:

 

November 30, 2013

 

 

 

Initial Base Rent:

 

$25.34 per sq. ft. of Rentable Area per annum

 

--------------------------------------------------------------------------------


 

Base Rent Adjustments:

 

See attached schedule on Exhibit B

 

 

 

Base Rent Commencement Date:

 

December 1, 2004

 

 

 

Tenant’s Share of Operating Expenses:

 

(1) In connection with the D Premises, from the Commencement Date until the Top
Floor Payment Commencement Date, 50%, and 100% thereafter, and (2) in connection
with the C Premises, from the Commencement Date and thereafter, 100%, in each
case subject to adjustment as provided herein

 

 

 

Use:

 

General office, research and development and engineering, and for no other
purposes without Landlord’s prior written consent

 

 

 

Tenant Future Payments:

 

$750,000 (the “2004 Payment”) to Landlord on October 1, 2004 (the “2004 Payment
Date”) and $1,250,000 (the “2005 Payment”) to Landlord on October 1, 2005 (the
“2005 Payment Date”)

 

 

 

Credit Enhancement:

 

Letter of Credit in an amount (the “Required Amount”) determined as follows:

 

 

 

 

 

(A)   $10,000,000 DURING THE PERIOD FROM THE COMMENCEMENT DATE TO THE LATER OF
THE 2005 PAYMENT DATE AND THE DATE THAT THE 2005 PAYMENT IS PAID TO LANDLORD,

 

 

 

 

 

(B)   $8,000,000 DURING THE PERIOD FROM THE LATER OF THE TWO DATES DESCRIBED IN
(A) ABOVE, TO JANUARY 5, 2006,

 

 

 

 

 

(C)   BEGINNING ON JANUARY 5, 2006 AND ON EACH ANNIVERSARY THEREOF (TOGETHER
WITH THE INITIAL DETERMINATION DATE, A “DETERMINATION DATE”), THE LETTER OF
CREDIT SHALL BE REDUCED BY $250,000 UNTIL THE LETTER OF CREDIT AMOUNT EQUALS AN
AMOUNT NO LESS THAN $6,000,000, AND

 

 

 

 

 

(D)   $6,000,000 THEREAFTER DURING THE TERM AND ANY RENEWAL TERM.

 

 

 

 

 

If an Event of Default shall exist on any date on which the amount of the Letter
of Credit is to be reduced in accordance with the above

 

2

--------------------------------------------------------------------------------


 

 

 

provisions, then the amount of the Letter of Credit shall not be so reduced and
shall instead be reduced in accordance with the above schedule only on the next
scheduled reduction date upon which an Event of Default is not existing.

Addresses for Notice:

 

 

 

 

 

Landlord:

 

WXIII/Crittenden Realty C, L.L.C.

c/o Whitehall Parallel Real Estate Limited

Partnership XIII

85 Broad Street

New York, NY 10004

Attention: Adam Brooks

Telecopy: 212-357-5505

 

 

 

 

 

WXIII/Crittenden Realty D, L.L.C.

c/o Whitehall Parallel Real Estate Limited

Partnership XIII

85 Broad Street

New York, NY 10004

Attention: Adam Brooks

Telecopy: 212-357-5505

 

 

 

with copies to:

 

 

 

 

WXIII/Crittenden Realty C, L.L.C.

c/o Whitehall Parallel Real Estate Limited

Partnership XIII

Goldman Sachs Group, Inc.

100 Crescent Court
Dallas, TX 75201
Attention: Aaron Wetherill
Telecopy: 214-855-6305

 

 

 

 

 

WXIII/Crittenden Realty D, L.L.C.
c/o Whitehall Parallel Real Estate Limited
Partnership XIII
Goldman Sachs Group, Inc.
100 Crescent Court
Dallas, TX 75201
Attention: Aaron Wetherill
Telecopy: 214-855-6305

 

 

 

and to:

 

 

 

 

Legacy Partners
4000 East 3rd Avenue

 

3

--------------------------------------------------------------------------------


 

 

 

Foster City, CA 94404
Attention: Steve Dunn and Hanna Eyal
Telecopy: 650-571-2211

and to:

 

 

 

 

Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Attention: Arthur S. Adler
Telecopy: 212-558-3588

 

 

 

Tenant:

 

Silicon Graphics, Inc.
1400 Crittenden Lane
Mountain View, CA 94043
Attention: Michael L. Hirahara
Telecopy: 650-932-0504

 

 

 

with copies to:

 

 

 

 

 

 

 

Silicon Graphics , Inc.
1500 Crittenden Lane
Mountain View, CA 94043
Attention: Sandra Escher
Telecopy: 650-933-0298

 

 

 

and to:

 

 

 

 

 

 

 

Berliner Cohen
10 Almaden Blvd.,
11th Floor San Jose, CA 95113
Attention: Kathy Siple
Telecopy: 408-998-5388

 

 

 

Brokers:

 

Liberty Greenfield
717 17th St., Suite 2700
Denver, CO 80202
Attention: Kenneth Gilbert
Telecopy: 817-599-3333

 

4

--------------------------------------------------------------------------------


 


B.                                    GENERAL INTERPRETIVE PROVISIONS.


 

(A)                                  THE TERMS “HEREIN”, “HERETO”, “HEREUNDER”
AND ALL TERMS OF SIMILAR IMPORT SHALL BE DEEMED TO REFER TO THIS LEASE AS A
WHOLE RATHER THAN TO ANY ARTICLE, SECTION OR EXHIBIT TO THIS LEASE.

 

(B)                                 UNLESS OTHERWISE SPECIFIED, REFERENCES IN
THIS LEASE TO THE “SECTION    ”, “SUBSECTION    ” OR “ARTICLE    ” SHALL BE
DEEMED TO REFER TO THE SECTION, SUBSECTION OR ARTICLE OF THIS LEASE BEARING THE
NUMBER SO SPECIFIED.  REFERENCES IN THIS LEASE TO “EXHIBIT    ” SHALL BE DEEMED
TO REFER TO THE EXHIBIT OR SCHEDULE OF THIS LEASE BEARING THE LETTER OR NUMBER
SO SPECIFIED.

 

(C)                                  UNLESS OTHERWISE SPECIFIED OR UNLESS
INAPPROPRIATE IN ANY SPECIFIC CONTEXT, ALL REFERENCES IN THIS LEASE TO ANY
SINGULAR NOUN SHALL BE DEEMED EQUALLY APPLICABLE TO THE PLURAL OF SUCH NOUN, AND
ALL REFERENCES TO THE PLURAL OF ANY NOUN SHALL BE DEEMED EQUALLY APPLICABLE TO
THE SINGULAR OF SUCH NOUN.

 

(D)                                 CAPTIONS USED FOR OR IN SECTIONS, ARTICLES,
SCHEDULES AND EXHIBITS OF THIS LEASE ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT AFFECT THE CONSTRUCTION OF THIS LEASE.

 

(E)                                  THE TERM “MORTGAGE” SHALL INCLUDE A
MORTGAGE, DEED OF TRUST OR SIMILAR INSTRUMENT, AND SHALL INCLUDE ANY SUCH
INSTRUMENT TO A TRUSTEE TO SECURE AN ISSUE OF BONDS, AND THE TERM “MORTGAGEE”
SHALL INCLUDE THE SECURED PARTY THEREUNDER, INCLUDING, SUCH A TRUSTEE.

 

(F)                                    THE TERMS “INCLUDE”, “INCLUDING” AND
“SUCH AS” SHALL EACH BE CONSTRUED AS IF FOLLOWED BY THE PHRASE “WITHOUT BEING
LIMITED TO”.

 

(G)                                 THE TERM “OBLIGATIONS OF THIS LEASE” AND
WORDS OF LIKE IMPORT, SHALL MEAN THE COVENANTS TO PAY BASE RENT AND ADDITIONAL
RENT UNDER THIS LEASE AND ALL OF THE OTHER COVENANTS AND CONDITIONS CONTAINED IN
THIS LEASE. ANY PROVISION IN THIS LEASE THAT ONE PARTY OR THE OTHER PARTY OR
BOTH SHALL DO OR NOT DO OR SHALL CAUSE OR PERMIT OR NOT CAUSE OR PERMIT A
PARTICULAR ACT, CONDITION OR CIRCUMSTANCE SHALL BE DEEMED TO MEAN THAT SUCH
PARTY SO COVENANTS OR BOTH PARTIES SO COVENANT, AS THE CASE MAY BE.

 

(H)                                 THE TERM “TENANT’S OBLIGATIONS HEREUNDER”,
AND WORDS OF LIKE IMPORT, AND THE TERM “LANDLORD’S OBLIGATIONS HEREUNDER”, AND
WORDS OF LIKE IMPORT, SHALL MEAN THE OBLIGATIONS, TERMS, COVENANTS, PROVISIONS
OR CONDITIONS OF THIS LEASE WHICH ARE TO BE PERFORMED OR OBSERVED BY TENANT, OR
BY LANDLORD, AS THE CASE MAY BE. REFERENCE TO “PERFORMANCE” OF EITHER PARTY’S
OBLIGATIONS UNDER THIS LEASE SHALL BE CONSTRUED AS “PERFORMANCE AND OBSERVANCE”.

 

(I)                                     REFERENCE TO TENANT BEING “IN DEFAULT
HEREUNDER”, OR WORDS OF LIKE IMPORT, SHALL MEAN THAT TENANT IS IN DEFAULT IN THE
PERFORMANCE OF ONE OR MORE OF TENANT’S OBLIGATIONS HEREUNDER, AND REFERENCE TO
TENANT NOT BEING “IN DEFAULT HEREUNDER” SHALL MEAN THAT TENANT IS NOT IN DEFAULT
IN THE PERFORMANCE OF ANY OF TENANT’S OBLIGATIONS.

 

5

--------------------------------------------------------------------------------


 

(J)                                     THE TERM “REPAIR” SHALL BE DEEMED TO
INCLUDE RESTORATION AND REPLACEMENT AS MAY BE NECESSARY TO ACHIEVE AND/OR
MAINTAIN GOOD WORKING ORDER AND CONDITION.

 

(K)                                  REFERENCE TO “TERMINATION OF THIS LEASE”
INCLUDES EXPIRATION OR EARLIER TERMINATION OF THE TERM OR CANCELLATION OF THIS
LEASE PURSUANT TO ANY OF THE PROVISIONS OF THIS LEASE OR OF ANY LEGAL
REQUIREMENT.  UPON A TERMINATION OF THIS LEASE, THE TERM AND ESTATE GRANTED BY
THIS LEASE SHALL END AT 11:59 P.M. OF THE DATE OF TERMINATION AS IF SUCH DATE
WERE THE EXPIRATION DATE AND NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION OR
LIABILITY TO THE OTHER AFTER SUCH TERMINATION (I) EXCEPT AS SHALL BE EXPRESSLY
PROVIDED FOR IN THIS LEASE, OR (II) EXCEPT FOR SUCH OBLIGATIONS AS BY THEIR
NATURE OR UNDER THE CIRCUMSTANCES CAN ONLY BE, OR BY THE EXPRESS PROVISIONS OF
THIS LEASE, MAY BE, PERFORMED AFTER SUCH TERMINATION, AND, IN ANY EVENT, UNLESS
EXPRESSLY OTHERWISE PROVIDED IN THIS LEASE, ANY LIABILITY FOR PAYMENT WHICH
SHALL HAVE ACCRUED TO OR WITH RESPECT TO ANY PERIOD ENDING AT THE TIME OF
TERMINATION SHALL SURVIVE THE TERMINATION OF THIS LEASE.

 

(L)                                     THE TERM “TENANT” SHALL MEAN TENANT
HEREIN NAMED OR ANY IMMEDIATE OR REMOTE ASSIGNEE OF OR OTHER SUCCESSOR TO THE
TENANT’S ESTATE AND INTEREST UNDER THIS LEASE, PROVIDED THAT THE FOREGOING SHALL
NOT MODIFY THE PROVISIONS OF ARTICLE 15.

 

(M)                               WHENEVER THIS LEASE PROVIDES THAT TENANT SHALL
INDEMNIFY THE LANDLORD, SUCH PROVISION SHALL BE DEEMED TO MEAN THAT TENANT SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS LANDLORD IN ACCORDANCE WITH ARTICLE 14.

 

(N)                                 EXCEPT AS THE CONTEXT MAY OTHERWISE REQUIRE,
REFERENCES TO THIS “LEASE” MEANS THIS LEASE AND THE TENANT WORK LETTER AND ANY
OTHER EXHIBITS AND ATTACHMENTS HERETO.

 


2.                                      PREMISES.


 


2.1                               PREMISES.  SUBJECT TO THE TERMS, COVENANTS AND
CONDITIONS SET FORTH IN THIS LEASE, LANDLORD HEREBY LEASES TO TENANT AND TENANT
HEREBY LEASES FROM LANDLORD THOSE PREMISES (THE “PREMISES”) CONSISTING OF THE
BUILDINGS SHOWN ON EXHIBIT A-1 AND IDENTIFIED IN ARTICLE 1 (COLLECTIVELY, THE
“BUILDING”).  THE APPROXIMATE TOTAL RENTABLE AREA OF THE PREMISES AND THE
BUILDING ARE SPECIFIED IN ARTICLE 1.  TOGETHER, THE BUILDING, ANY OTHER
BUILDINGS LOCATED IN THE VICINITY OF THE BUILDING ON THE LAND DESCRIBED ON
EXHIBIT A-2 AND OPERATED AS A COMMON PROJECT WITH THE BUILDING, AND THE COMMON
AREA FOR THE JOINT OPERATION OF THE BUILDING AND SUCH OTHER BUILDINGS, ARE
REFERRED TO AS THE “PROPERTY”.


 


2.2                               COMMON AREA.  LANDLORD HEREBY GRANTS TO TENANT
AND ITS EMPLOYEES, AGENTS, CONTRACTORS AND INVITEES (COLLECTIVELY, “TENANT’S
AGENTS”) A NON-EXCLUSIVE LICENSE IN COMMON WITH OTHER TENANTS OF THE PROPERTY TO
USE THE COMMON AREA DURING THE TERM.  TENANT’S RIGHTS TO THE COMMON AREA SHALL
BE SUBJECT TO THE RULES AND

 

6

--------------------------------------------------------------------------------


 


REGULATIONS DESCRIBED IN SECTION 24.1 AND TO LANDLORD’S RESERVED RIGHTS
DESCRIBED IN ARTICLE 17.


 


2.3                               PARKING.  LANDLORD HEREBY GRANTS TO TENANT AND
TENANT’S AGENTS A NON-EXCLUSIVE LICENSE IN COMMON WITH OTHER TENANTS OF THE
PROPERTY TO USE PARKING AREAS LOCATED ON THE PROPERTY FOR PARKING AND FOR
INGRESS TO AND EGRESS FROM THE PROPERTY. TENANT’S LICENSE SHALL NOT BE ASSIGNED,
SUBLET OR OTHERWISE TRANSFERRED SEPARATELY FROM THE PREMISES.  TENANT AGREES
THAT NEITHER TENANT NOR TENANT’S AGENTS SHALL USE PARKING SPACES IN AREAS NOT
DESIGNATED FOR TENANT’S USE.  LANDLORD SHALL HAVE THE RIGHT, AT LANDLORD’S SOLE
DISCRETION (BUT SUBJECT TO ANY COVENANTS OR RESTRICTIONS ENCUMBERING THE
PROPERTY), TO SPECIFICALLY DESIGNATE THE LOCATION OF TENANT’S PARKING SPACES (IF
ANY) WITHIN THE PARKING AREAS OF THE COMMON AREA.  TENANT’S PARKING SPACES (IF
ANY) MAY BE RELOCATED BY LANDLORD FROM TIME TO TIME UPON WRITTEN NOTICE.  TENANT
SHALL NOT, AT ANY TIME, PARK, OR PERMIT THE PARKING OF THE TRUCKS OR VEHICLES OF
TENANT OR TENANT’S AGENTS IN ANY PORTION OF THE COMMON AREA NOT DESIGNATED BY
LANDLORD FOR SUCH USE BY TENANT.  PROVIDED THAT LANDLORD AND ITS AGENTS MAY ALSO
USE THE PARKING AREAS IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS OR
EXERCISE OF ITS RIGHTS UNDER THIS LEASE, TENANT’S RIGHT TO USE PARKING SHALL BE
EQUAL TO TENANT’S SHARE OF PARKING (WHERE THE DENOMINATOR USED TO DETERMINE SUCH
SHARE SHALL EQUAL THE SUM OF THE SQUARE FOOTAGES OF ALL OF THE RENTABLE AREA OF
THE PROPERTY).  TENANT SHALL NOT PARK NOR PERMIT TO BE PARKED ANY INOPERATIVE
VEHICLES OR STORE ANY MATERIALS OR EQUIPMENT ON ANY PORTION OF THE PARKING AREA
OR OTHER AREAS OF THE COMMON AREA.  TENANT AGREES TO ASSUME RESPONSIBILITY FOR
COMPLIANCE BY TENANT’S AGENTS WITH THE PARKING PROVISIONS CONTAINED IN THIS
SECTION.  TENANT HEREBY AUTHORIZES LANDLORD AT TENANT’S EXPENSE TO ATTACH
VIOLATION STICKERS OR NOTICES TO SUCH VEHICLES NOT PARKED IN COMPLIANCE WITH
THIS SECTION AND TO TOW AWAY ANY SUCH VEHICLES.  IN ADDITION, A SPECIFIC
SECTION OF THE PARKING AREA MAY BE SET ASIDE BY LANDLORD FOR VISITOR PARKING FOR
THE PROPERTY.


 


3.                                      TERM.


 


3.1                               TERM.  THE PREMISES ARE LEASED FOR A TERM (THE
“TERM”) COMMENCING ON THE COMMENCEMENT DATE AND EXPIRING ON THE EXPIRATION
DATE.  THE TERM SHALL END ON THE EXPIRATION DATE, OR SUCH EARLIER DATE ON WHICH
THIS LEASE TERMINATES PURSUANT TO ITS TERMS.  THE DATE UPON WHICH THIS LEASE
ACTUALLY TERMINATES, WHETHER BY EXPIRATION OF THE TERM OR IN THE EVENT OF
DEFAULT OR SURRENDER OF THE PREMISES IS SOMETIMES REFERRED TO IN THIS LEASE AS
THE “TERMINATION DATE”.


 


3.2                               RENEWAL OPTION.  TENANT SHALL HAVE TWO
(2) OPTIONS (THE “RENEWAL OPTIONS”) TO EXTEND THE TERM FOR A PERIOD OF FIVE
(5) YEARS (EACH, A “RENEWAL TERM”, AND RESPECTIVELY THE “FIRST RENEWAL TERM” AND
THE “SECOND RENEWAL TERM”).  EACH RENEWAL TERM (I) MUST BE EXERCISED, IF AT ALL,
AS TO THE ENTIRE PREMISES SUBJECT TO THIS LEASE AS OF THE COMMENCEMENT DATE
(UNLESS REDUCED PURSUANT TO CONDEMNATION) AND (II) WILL BE VOID IF THIS LEASE
HAS PREVIOUSLY EXPIRED OR TERMINATED WITH RESPECT TO ANY PART OF THE PREMISES
LEASED BY TENANT HEREUNDER AS OF THE COMMENCEMENT DATE (OTHER THAN AS A RESULT
OF CONDEMNATION), OR IF THE PREMISES THEN LEASED BY TENANT HEREUNDER SHALL BE
LESS THAN 100% OF THE PREMISES AS OF THE COMMENCEMENT DATE.  EACH RENEWAL OPTION
SHALL BE VOID IF AN EVENT OF DEFAULT BY TENANT EXISTS, EITHER AT THE TIME OF
EXERCISE OF THE

 

7

--------------------------------------------------------------------------------


 


APPLICABLE RENEWAL OPTION OR THE TIME OF COMMENCEMENT OF THE APPLICABLE RENEWAL
TERM.  EACH RENEWAL OPTION MUST BE EXERCISED, IF AT ALL, BY WRITTEN NOTICE FROM
TENANT TO LANDLORD GIVEN NOT LESS THAN TWELVE (12) MONTHS PRIOR TO THE
EXPIRATION OF THE TERM (IN THE CASE OF THE FIRST RENEWAL TERM), AND NOT LESS
THAN TWELVE (12) MONTHS PRIOR TO THE EXPIRATION OF THE FIRST RENEWAL TERM (IN
THE CASE OF THE SECOND RENEWAL TERM).  FOR THE AVOIDANCE OF DOUBT, THE SECOND
RENEWAL TERM SHALL BE VOID UNLESS THE FIRST RENEWAL OPTION SHALL BE TIMELY
EXERCISED BY TENANT.  EACH RENEWAL TERM SHALL BE UPON THE SAME TERMS AND
CONDITIONS AS THE ORIGINAL TERM, EXCEPT THAT THE BASE RENT APPLICABLE TO THE
RELEVANT RENEWAL TERM SHALL BE EQUAL TO THE GREATER OF (I) BASE RENT PAYABLE
UNDER THIS LEASE FOR THE FULL YEAR IMMEDIATELY PRECEDING THE EFFECTIVENESS OF
THAT RENEWAL TERM OR (II) PREVAILING MARKET RENT AS OF THE COMMENCEMENT OF THAT
RENEWAL TERM, AS DETERMINED PURSUANT TO EXHIBIT C.  AS A CONDITION TO THE
EXERCISE AND THE EFFECTIVENESS OF THE RENEWAL OPTION, TENANT SHALL BE REQUIRED
TO MODIFY THE LETTER OF CREDIT SO THAT THE LETTER OF CREDIT WILL HAVE A FACE
AMOUNT EQUAL TO THE REQUIRED AMOUNT AND OTHERWISE MEET THE REQUIREMENTS OF
SECTION 4.7 WITH RESPECT TO THE TERM AS EXTENDED BY TENANT’S EXERCISE OF THE
RENEWAL OPTION.  THE RENEWAL OPTION IS PERSONAL TO TENANT AND SHALL BE
INAPPLICABLE AND NULL AND VOID IF TENANT ASSIGNS ITS INTEREST UNDER THIS LEASE
(INCLUDING AN “ASSIGNMENT” AS DEFINED IN SECTION 15.1 BUT EXCLUDING SHORT-TERM
SUBLEASES CONTEMPLATED BY SECTION 15.11).


 


4.                                      RENT.


 


4.1                               NET LEASE – NET RENT.  IT IS THE PURPOSE AND
INTENT OF LANDLORD AND TENANT THAT, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
HEREIN, THIS LEASE SHALL BE DEEMED AND CONSTRUED TO BE A SO-CALLED “TRIPLE NET
LEASE” AND THAT THE BASE RENT AND ADDITIONAL RENT SHALL BE ABSOLUTELY NET TO
LANDLORD THROUGHOUT THE TERM, SO THAT THIS LEASE SHALL YIELD, ABSOLUTELY NET TO
LANDLORD, THE BASE RENT AND ADDITIONAL RENT THROUGHOUT THE TERM, FREE OF ANY
CHARGES, ASSESSMENTS, IMPOSITIONS, REAL ESTATE TAXES OR DEDUCTIONS OF ANY KIND
CHARGED, ASSESSED OR IMPOSED ON OR AGAINST THE PREMISES AND WITHOUT ABATEMENT,
DEDUCTION, DEFERMENT, REDUCTION, DEFENSE, CREDIT, SET-OFF OR COUNTERCLAIM
(EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED HEREIN) WHATSOEVER BY TENANT, AND
LANDLORD SHALL NOT UNDER ANY CIRCUMSTANCES OR CONDITIONS, WHETHER NOW EXISTING
OR HEREAFTER ARISING, OR WHETHER BEYOND THE PRESENT CONTEMPLATION OF THE
PARTIES, BE EXPECTED OR REQUIRED TO PAY ANY SUCH CHARGE, ASSESSMENT, IMPOSITION,
REAL ESTATE TAX OR DEDUCTION, OR BE UNDER ANY OBLIGATION OR LIABILITY HEREUNDER
EXCEPT AS EXPRESSLY OTHERWISE PROVIDED HEREIN. IT IS AGREED THAT EXCEPT AS
EXPRESSLY OTHERWISE PROVIDED HEREIN ALL COSTS, EXPENSES AND CHARGES OF EVERY
KIND AND NATURE WHATSOEVER RELATING TO THE PREMISES, OR THE USE, OPERATION OR
MAINTENANCE THEREOF, WHICH MAY ARISE OR BECOME DUE DURING THE TERM OF THIS
LEASE, INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO THE MAINTENANCE,
PRESERVATION, CARE, REPAIR AND OPERATION OF THE PREMISES (INCLUDING, WITHOUT
LIMITATION, ALL COSTS, EXPENSES AND CHARGES FOR WATER, SEWER, NATURAL GAS,
ELECTRICITY, TELEPHONE AND ANY OTHER UTILITY USED UPON OR FURNISHED TO THE
PREMISES) AND ALL RESTORATIONS, REPLACEMENTS, ALTERATIONS AND ADDITIONS IN AND
TO THE PREMISES AS HEREIN PROVIDED, BUT SPECIFICALLY EXCLUDING MONTHLY RENT
UNDER THE GROUND LEASE, SHALL BE PAID AND/OR PERFORMED BY TENANT, AT TENANT’S
SOLE COST AND EXPENSE, AND LANDLORD SHALL BE INDEMNIFIED AND SAVED HARMLESS BY
TENANT FROM AND AGAINST THE SAME.

 

8

--------------------------------------------------------------------------------


 


4.2                               BASE RENT.  (A) COMMENCING UPON THE BASE RENT
COMMENCEMENT DATE IN RESPECT OF ALL PORTIONS OF THE PREMISES EXCEPT THE TOP
FLOORS, AND COMMENCING UPON THE TOP FLOOR PAYMENT COMMENCEMENT DATE IN RESPECT
OF THE TOP FLOORS, AND THEREAFTER DURING THE TERM, BASE RENT WILL BE PAYABLE IN
MONTHLY INSTALLMENTS IN ADVANCE ON OR BEFORE THE FIRST DAY OF EACH MONTH AT THE
RATE OF ONE-TWELFTH (1/12) OF THE ANNUAL BASE RENT SPECIFIED IN ARTICLE 1. 
LANDLORD WILL, ON OR AFTER THE FIRST DAY OF EACH CALENDAR MONTH OR THE
IMMEDIATELY PRECEDING BUSINESS DAY IF THE FIRST DAY OF A MONTH IS NOT A BUSINESS
DAY, DRAW UPON THE LETTER OF CREDIT EACH MONTH FOR PAYMENT OF MONTHLY BASE RENT
THEN DUE.  IF LANDLORD NOTIFIES TENANT THAT LANDLORD DOES NOT INTEND OR IS
UNABLE TO DRAW ON THE LETTER OF CREDIT, TENANT SHALL PAY THE BASE RENT DUE TO
LANDLORD BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, TO LANDLORD’S ACCOUNT
SPECIFIED IN WRITING TO TENANT, WITHOUT ANY PRIOR NOTICE OR DEMAND AND WITHOUT
ANY DEDUCTIONS OR SETOFF WHATSOEVER, OTHER THAN AS EXPRESSLY PROVIDED HEREIN. 
IF THE COMMENCEMENT DATE OR THE TOP FLOOR PAYMENT COMMENCEMENT DATE OCCURS ON A
DAY OTHER THAN THE FIRST DAY OF A CALENDAR MONTH, OR THE TERMINATION DATE OCCURS
ON A DAY OTHER THAN THE LAST DAY OF A CALENDAR MONTH, THEN THE BASE RENT FOR
SUCH FRACTIONAL MONTH WILL BE PRORATED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS
IN SUCH MONTH.  THE RENTABLE AREA OF THE PREMISES AND THE BUILDING SHALL BE
CONCLUSIVELY PRESUMED TO BE AS STATED IN ARTICLE 1, AND SHALL NOT BE SUBJECT TO
ADJUSTMENT BY EITHER LANDLORD OR TENANT DURING THE TERM, OTHER THAN AS DESCRIBED
HEREIN.


 

(B)                                 COMMENCING ON DECEMBER 1, 2004 AND EVERY
DECEMBER 1 THEREAFTER (EACH, AN “ADJUSTMENT DATE”), THE BASE RENT SHALL BE
INCREASED AS STATED IN ARTICLE 1.

 


4.3                               TENANT FUTURE PAYMENTS.  TENANT SHALL PAY TO
LANDLORD THE 2004 PAYMENT ON THE 2004 PAYMENT DATE, AND THE 2005 PAYMENT ON THE
2005 PAYMENT DATE.


 


4.4                               ADDITIONAL RENT.  ALL SUMS DUE FROM TENANT TO
LANDLORD (OTHER THAN THE BASE RENT) OR TO ANY THIRD PARTY UNDER THE TERMS OF
THIS LEASE SHALL BE ADDITIONAL RENT (“ADDITIONAL RENT”), INCLUDING, WITHOUT
LIMITATION, THE 2004 PAYMENT AND THE 2005 PAYMENT, THE CHARGES FOR OPERATING
EXPENSES (DESCRIBED IN ARTICLE 5) AND ALL SUMS INCURRED BY LANDLORD DUE TO
TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS LEASE. IN ACCORDANCE WITH
SECTION 5.1, (A) TENANT SHALL PAY DIRECTLY TO THE PERSON ENTITLED THERETO ALL
OPERATING EXPENSES IDENTIFIED IN CLAUSES (III), (VII) AND (VIII) OF
SECTION 5.1(B), AND (B) LANDLORD SHALL PAY DIRECTLY OPERATING EXPENSES
IDENTIFIED IN SECTION 5.1(B) (OTHER THAN IN CLAUSES (III), (VII) AND (VIII)),
FOR WHICH TENANT SHALL REIMBURSE LANDLORD AS ADDITIONAL RENT PAYABLE IN MONTHLY
INSTALLMENTS IN ADVANCE EQUAL TO ONE-TWELFTH (1/12) OF TENANT’S SHARE OF THE
ANNUAL AMOUNT THEREOF.  ALL ADDITIONAL RENT WHICH IS PAYABLE TO LANDLORD SHALL
BE PAID AT THE TIME AND PLACE THAT BASE RENT IS PAID.  FOR THE AVOIDANCE OF
DOUBT, LANDLORD WILL DRAW UPON THE LETTER OF CREDIT EACH MONTH ON THE SAME DAY
THAT BASE RENT IS DRAWN IN AN AMOUNT EQUAL TO THE ADDITIONAL RENT THEN DUE
(INCLUDING, IF APPLICABLE, THE 2004 PAYMENT AND THE 2005 PAYMENT), PROVIDED THAT
IF LANDLORD DELIVERS THE NOTICE DESCRIBED IN SECTION 4.2(A), TENANT SHALL PAY
THE ADDITIONAL RENT TO LANDLORD IN THE SAME MANNER AS BASE RENT.  LANDLORD WILL
HAVE THE SAME REMEDIES FOR A DEFAULT IN THE PAYMENT OF ANY ADDITIONAL RENT AS
FOR A DEFAULT IN THE PAYMENT OF BASE RENT.  TOGETHER, BASE RENT AND ADDITIONAL
RENT ARE SOMETIMES REFERRED TO IN THIS LEASE AS “RENT”.  THERE SHALL BE NO

 

9

--------------------------------------------------------------------------------


 


ABATEMENT OF, DEDUCTION FROM, COUNTERCLAIM OR SETOFF AGAINST RENT EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS LEASE.


 


4.5                               LATE PAYMENT.  ANY UNPAID RENT SHALL BEAR
INTEREST FROM THE DATE DUE UNTIL PAID AT THE LESSER OF (I) FIFTEEN PERCENT (15%)
PER ANNUM OR (II) THE MAXIMUM INTEREST RATE ALLOWED BY LAW (THE “INTEREST
RATE”).  TENANT AGREES THAT THE INTEREST CHARGE PROVIDED FOR HEREIN IS EQUAL TO
OR LESS THAN A REASONABLE ESTIMATE OF THE ADDITIONAL ADMINISTRATIVE COSTS AND
DETRIMENT THAT WILL BE INCURRED BY LANDLORD AS A RESULT OF THE FAILURE BY TENANT
TO PAY RENT IN A TIMELY MANNER.  IN THE EVENT OF NONPAYMENT OF INTEREST ON
OVERDUE RENT, LANDLORD SHALL HAVE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES,
THE RIGHTS AND REMEDIES PROVIDED IN THIS LEASE AND BY LAW FOR NONPAYMENT OF
RENT.


 


4.6                               COVENANT.  TENANT COVENANTS TO PAY (A) RENT
WHEN DUE AND (B) OBSERVE AND PERFORM AND NOT TO SUFFER OR PERMIT ANY VIOLATION
OF TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


4.7                               CREDIT ENHANCEMENT.  (A)  ON OR PRIOR TO THE
COMMENCEMENT DATE, TENANT SHALL DELIVER TO LANDLORD A LETTER OF CREDIT AS
SECURITY FOR THE FULL AND PUNCTUAL PERFORMANCE BY TENANT OF ALL OF THE TERMS OF
THIS LEASE.  FOR SO LONG AS THE LETTER OF CREDIT IS IN EFFECT AND SUFFICIENT
FUNDS THEREUNDER SHALL BE AVAILABLE FOR DRAW, LANDLORD SHALL BE ENTITLED TO DRAW
SUCH LETTER OF CREDIT EACH MONTH FOR PAYMENT OF BASE RENT AND ADDITIONAL RENT. 
IN ADDITION, IF LANDLORD SHALL BE ENTITLED TO DRAW THE LETTER OF CREDIT IN WHOLE
OR IN PART PURSUANT TO THE OTHER PROVISIONS OF THIS LEASE, LANDLORD SHALL HAVE
THE RIGHT, AT ITS OPTION, EITHER TO DEPOSIT THE CASH PROCEEDS OF ANY SUCH DRAW
UPON THE LETTER OF CREDIT INTO A CASH COLLATERAL ACCOUNT (THE “CASH COLLATERAL
ACCOUNT”) ESTABLISHED IN LANDLORD’S NAME AND MAINTAINED BY LANDLORD OR TO APPLY
THE PROCEEDS TO THE OBLIGATIONS OF TENANT DUE OR TO BECOME DUE HEREUNDER.  THE
CASH COLLATERAL ACCOUNT SHALL BE UNDER THE SOLE DOMINION AND CONTROL OF LANDLORD
AND LANDLORD SHALL HAVE THE SOLE RIGHT TO MAKE WITHDRAWALS FROM THE CASH
COLLATERAL ACCOUNT AND TO EXERCISE ALL RIGHTS WITH RESPECT TO THE AMOUNTS
DEPOSITED IN THE CASH COLLATERAL ACCOUNT.


 

(B)                                 THE INITIAL LETTER OF CREDIT AND ANY
REPLACEMENT LETTER OF CREDIT ISSUED TO LANDLORD SHALL SATISFY THE REQUIREMENTS
SET FORTH IN THIS SECTION 4.7 (EACH, A “LETTER OF CREDIT”).  EACH LETTER OF
CREDIT SHALL BE A CLEAN, IRREVOCABLE, NON-DOCUMENTARY AND UNCONDITIONAL LETTER
OF CREDIT ISSUED BY AND DRAWABLE UPON ANY COMMERCIAL BANK, TRUST COMPANY,
NATIONAL BANKING ASSOCIATION OR SAVINGS AND LOAN ASSOCIATION WITH OFFICES FOR
BANKING AND DRAWING PURPOSES IN THE CITY OF SAN FRANCISCO OR THE CITY OF NEW
YORK (THE “ISSUING BANK”), WHICH HAS OUTSTANDING, UNSECURED, UNINSURED AND
UNGUARANTEED INDEBTEDNESS, OR SHALL HAVE ISSUED A LETTER OF CREDIT OR OTHER
CREDIT FACILITY THAT CONSTITUTES THE PRIMARY SECURITY FOR AN OUTSTANDING
INDEBTEDNESS (WHICH IS OTHERWISE UNINSURED AND UNGUARANTEED), THAT IS THEN
RATED, WITHOUT REGARD TO QUALIFICATION OF SUCH RATING BY SYMBOLS SUCH AS “+” OR
“-” OR NUMERICAL NOTATION, “A” OR BETTER BY MOODY’S INVESTMENT SERVICE AND “A”
OR BETTER BY STANDARD & POOR’S RATINGS SERVICE (AND IS NOT ON CREDIT-WATCH OR
SIMILAR CREDIT REVIEW WITH NEGATIVE IMPLICATION), AND HAS COMBINED CAPITAL,
SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $1,000,000,000.  EACH LETTER OF
CREDIT SHALL (I) NAME LANDLORD AS BENEFICIARY, (II) BE IN THE AMOUNT OF THE
REQUIRED AMOUNT, (III) HAVE A TERM OF NOT LESS THAN ONE (1) YEAR, (IV) PERMIT
MULTIPLE DRAWINGS, (V) BE FULLY

 

10

--------------------------------------------------------------------------------


 

TRANSFERABLE BY LANDLORD WITHOUT PAYMENT OF ANY FEES OR CHARGES, (VI) AT
LANDLORD’S REQUEST, NAME ANY LEASEHOLD MORTGAGEE AS A CO-BENEFICIARY AND
(VII) OTHERWISE BE IN FORM AND CONTENT SATISFACTORY TO LANDLORD IN ITS SOLE
DISCRETION.  IF UPON THE TRANSFER OF ANY LETTER OF CREDIT, ANY FEES OR CHARGES
SHALL SO BE IMPOSED, THEN SUCH FEES OR CHARGES SHALL BE PAYABLE SOLELY BY TENANT
AND THE LETTER OF CREDIT SHALL SO SPECIFY.  REGARDLESS OF THE INITIAL EXPIRATION
DATE OF ANY LETTER OF CREDIT, EACH LETTER OF CREDIT SHALL EXPRESSLY PROVIDE THAT
(UNLESS NOTICE OF NON-RENEWAL IS DELIVERED IN ACCORDANCE WITH THE FOLLOWING
SENTENCE) IT SHALL BE DEEMED AUTOMATICALLY RENEWED, WITHOUT AMENDMENT, FOR
CONSECUTIVE PERIODS AFTER SUCH EXPIRATION DATE OF ONE YEAR EACH DURING THE TERM
THROUGH THE DATE THAT IS AT LEAST ONE HUNDRED TWENTY (120) DAYS AFTER THE
EXPIRATION DATE.  IF THE ISSUING BANK DESIRES NOT TO RENEW A LETTER OF CREDIT,
IT SHALL DELIVER A NOTICE (THE “NON-RENEWAL NOTICE”) TO LANDLORD BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE
THEN-CURRENT EXPIRATION DATE OF THE LETTER OF CREDIT, STATING THAT THE ISSUING
BANK HAS ELECTED NOT TO RENEW THE LETTER OF CREDIT.  IN SUCH EVENT OR IF (A) FOR
ANY OTHER REASON THE LETTER OF CREDIT WOULD EXPIRE BY ITS TERMS IN SIXTY
(60) DAYS OR LESS FROM SUCH DATE OR (B) THE ISSUING BANK IS DOWNGRADED SO THAT
IT NO LONGER SATISFIES THE RATING REQUIREMENTS SET FORTH IN THIS SECTION 4.7,
LANDLORD SHALL HAVE THE RIGHT, AT ITS OPTION, EITHER (X) TO DRAW THE FULL AMOUNT
OF THE LETTER OF CREDIT, BY SIGHT DRAFT ON THE ISSUING BANK, AND THEREAFTER HOLD
THE PROCEEDS IN THE CASH COLLATERAL ACCOUNT AND APPLY THEM PURSUANT TO THE TERMS
OF THIS ARTICLE 4, OR (Y) TO REQUIRE TENANT TO PROCURE, OR LANDLORD TO PROCURE
ON TENANT’S BEHALF AT TENANT’S COST AND UTILIZING IF NECESSARY THE CASH PROCEEDS
SO DRAWN, A REPLACEMENT LETTER OF CREDIT THAT SATISFIES THE REQUIREMENTS OF THIS
SECTION 4.7; PROVIDED THAT LANDLORD SHALL PROVIDE TENANT WITH NOTICE OF ANY SUCH
EVENT AT LEAST TEN (10) BUSINESS DAYS BEFORE EXERCISING SUCH RIGHTS AND TENANT
MAY, WITHIN TEN (10) BUSINESS DAYS AFTER SUCH NOTICE IS PROVIDED, DELIVER A
REPLACEMENT LETTER OF CREDIT THAT SATISFIES THE REQUIREMENTS OF THIS
SECTION 4.7, AND PROVIDED FURTHER THAT SUCH NOTICE SHALL NOT BE REQUIRED IN THE
EVENT LANDLORD DETERMINES IN GOOD FAITH THAT THE DELAY CAUSED BY PROVIDING SUCH
NOTICE PRESENTS A RISK THAT LANDLORD WILL NOT BE ABLE TO EXERCISE ITS RIGHTS TO
DRAW UPON THE LETTER OF CREDIT FOLLOWING SUCH DELAY.  IN THE EVENT THAT TENANT’S
LETTER OF CREDIT EXPIRES AT ANY TIME WITHOUT THE PROCEEDS BEING DRAWN DOWN AND
DEPOSITED IN THE CASH COLLATERAL ACCOUNT, TENANT SHALL BE OBLIGATED TO DELIVER A
NEW LETTER OF CREDIT TO LANDLORD COMPLYING WITH THE TERMS OF THIS SECTION 4.7. 
EACH LETTER OF CREDIT SHALL BE GOVERNED BY THE INTERNATIONAL STANDBY
PRACTICES-ISP98 OR ANY STANDARD SET OF PRACTICES REPLACING ISP98.  EACH LETTER
OF CREDIT SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT D.

 

(C)                                  WITHIN THREE (3) BUSINESS DAYS FOLLOWING
ANY DRAW UNDER THE LETTER OF CREDIT OR SUCH SHORTER PERIOD AS MAY BE REQUIRED
UNDER THE TENANT’S REIMBURSEMENT AGREEMENT WITH THE ISSUING BANK, TENANT SHALL
REIMBURSE THE ISSUING BANK FOR EACH SUCH DRAW IN AN AMOUNT SUFFICIENT TO INSURE
THAT THE FACE VALUE OF THE LETTER OF CREDIT IS AN AMOUNT AT LEAST EQUAL TO THE
REQUIRED AMOUNT AND WILL CAUSE THE ISSUING BANK TO PROVIDE WRITTEN NOTICE TO
LANDLORD IF SUCH REIMBURSEMENT IS NOT TIMELY MADE.  IN THE EVENT TENANT FAILS TO
TIMELY REIMBURSE THE LETTER OF CREDIT BANK OR INCREASE THE FACE AMOUNT OF THE
LETTER OF CREDIT REQUIRED, SUCH FAILURE SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER, AND, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO
LANDLORD FOR TENANT’S DEFAULT, LANDLORD SHALL HAVE THE RIGHT TO DRAW THE FULL
AMOUNT OF THE LETTER OF CREDIT, BY SIGHT

 

11

--------------------------------------------------------------------------------


 

DRAFT ON THE ISSUING BANK, AND SHALL THEREAFTER HOLD IN THE CASH COLLATERAL
ACCOUNT OR APPLY THE CASH PROCEEDS OF THE LETTER OF CREDIT PURSUANT TO THE TERMS
OF THIS ARTICLE 4.

 

(D)                                 IN ADDITION TO THE FOREGOING, IF AN EVENT OF
DEFAULT OCCURS UNDER THIS LEASE, LANDLORD MAY DRAW THE FULL AMOUNT OF THE LETTER
OF CREDIT, BY SIGHT DRAFT ON THE ISSUING BANK, AND THEREUPON RECEIVE ALL OR A
PORTION OF THE FACE AMOUNT OF THE LETTER OF CREDIT, AND USE, APPLY OR RETAIN THE
WHOLE OR ANY PART OF SUCH PROCEEDS, AS THE CASE MAY BE, TO THE EXTENT REQUIRED
FOR THE PAYMENT OF ANY BASE RENT, ADDITIONAL RENT OR OTHER AMOUNTS DUE OR TO
BECOME DUE HEREUNDER OR FOR ANY REASONABLE SUM WHICH LANDLORD MAY EXPEND OR MAY
BE REQUIRED TO EXPEND BY REASON OF TENANT’S DEFAULT IN RESPECT OF ANY OF THE
TERMS OF THIS LEASE, INCLUDING ANY DAMAGES OR DEFICIENCY IN THE RE-LETTING OF
THE PREMISES, WHETHER ACCRUING BEFORE OR AFTER SUMMARY PROCEEDINGS OR OTHER
RE-ENTRY BY LANDLORD.  IN THE CASE OF EVERY SUCH USE, APPLICATION OR RETENTION,
TENANT SHALL, WITHIN THREE (3) BUSINESS DAYS FOLLOWING ANY SUCH USE, APPLICATION
OR RETENTION OR SUCH SHORTER PERIOD AS MAY BE REQUIRED UNDER THE TENANT’S
REIMBURSEMENT AGREEMENT WITH THE ISSUING BANK, CAUSE THE FACE VALUE OF THE
LETTER OF CREDIT TO BE RESTORED TO THE REQUIRED AMOUNT, AND TENANT SHALL CAUSE
THE ISSUING BANK TO ACKNOWLEDGE TO LANDLORD THAT SUCH RESTORATION OF THE
REQUIRED AMOUNT OCCURRED IN A TIMELY MANNER.  IN THE EVENT THE LANDLORD DRAWS
UPON THE LETTER OF CREDIT AS PROVIDED IN THIS SECTION 4.7 AND RETAINS EXCESS
PROCEEDS OF SUCH DRAW IN THE CASH COLLATERAL ACCOUNT,  TENANT SHALL ONLY BE
REQUIRED TO CAUSE THE FACE VALUE OF THE LETTER OF CREDIT TO BE RESTORED TO AN
AMOUNT EQUAL TO THE REQUIRED AMOUNT LESS THE AMOUNT OF EXCESS PROCEEDS WHICH
LANDLORD HAS DEPOSITED IN THE CASH COLLATERAL ACCOUNT.  IN THE EVENT LANDLORD
WITHDRAWS FUNDS IN THE CASH COLLATERAL ACCOUNT FOR AMOUNTS SECURED BY THE LETTER
OF CREDIT AS SET FORTH IN THIS SECTION 4.7, TENANT SHALL WITHIN THREE (3) DAYS
FOLLOWING LANDLORD’S NOTICE TO TENANT OF SUCH WITHDRAWAL, CAUSE THE FACE VALUE
OF THE LETTER OF CREDIT TO BE INCREASED BY THE AMOUNT OF FUNDS WITHDRAWN FROM
THE CASH COLLATERAL ACCOUNT.  SUBJECT TO SECTION 33.20, IF TENANT SHALL FULLY
AND PUNCTUALLY COMPLY WITH ALL OF THE TERMS OF THIS LEASE, THE LETTER OF CREDIT
SHALL BE TERMINATED ON THE ONE HUNDRED TWENTIETH (120TH) DAY AFTER THE
TERMINATION OF THIS LEASE AND DELIVERY OF EXCLUSIVE POSSESSION OF THE PREMISES
TO LANDLORD.

 

(E)                                  IN THE EVENT OF A TRANSFER OF LANDLORD’S
INTEREST IN THE BUILDING OR THE PROPERTY, LANDLORD SHALL HAVE THE RIGHT TO
TRANSFER THE LETTER OF CREDIT OR CASH COLLATERAL TO THE TRANSFEREE AND UPON SUCH
TRANSFER TO SUCH TRANSFEREE, LANDLORD SHALL IPSO FACTO BE RELEASED BY TENANT
FROM ALL LIABILITY FOR THE RETURN OF THE LETTER OF CREDIT OR CASH COLLATERAL;
PROVIDED THE TRANSFEREE AGREES TO ASSUME LANDLORD’S OBLIGATION TO RETURN THE
LETTER OF CREDIT OR CASH COLLATERAL; AND TENANT AGREES TO LOOK SOLELY TO THE NEW
LANDLORD FOR THE RETURN OF SAID LETTER OF CREDIT OR CASH COLLATERAL; AND IT IS
AGREED THAT THE PROVISIONS HEREOF SHALL APPLY TO EVERY TRANSFER OR ASSIGNMENT
MADE OF THE LETTER OF CREDIT OR CASH COLLATERAL TO A NEW LANDLORD.  TENANT SHALL
PROMPTLY EXECUTE SUCH DOCUMENTS REASONABLY REQUESTED BY LANDLORD AS MAY BE
NECESSARY TO ACCOMPLISH ANY SUCH TRANSFER OR ASSIGNMENT OF THE LETTER OF CREDIT
OR CASH COLLATERAL.  TENANT SHALL NOT ASSIGN OR ENCUMBER OR ATTEMPT TO ASSIGN OR
ENCUMBER THE LETTER OF CREDIT OR CASH COLLATERAL AND NEITHER LANDLORD NOR ITS
SUCCESSORS OR ASSIGNS SHALL BE BOUND BY ANY SUCH ASSIGNMENT, ENCUMBRANCE OR
ATTEMPTED ASSIGNMENT OR ENCUMBRANCE.  UPON TEN (10) DAYS PRIOR WRITTEN NOTICE
FROM LANDLORD, TENANT SHALL CAUSE ANY LETTER OF CREDIT TO BE MODIFIED SO THAT IT
NAMES ANY LEASEHOLD MORTGAGEE AS THE CO-BENEFICIARY UNDER THE LETTER OF CREDIT. 
THE

 

12

--------------------------------------------------------------------------------


 

LETTER OF CREDIT SHALL PROVIDE THAT SIGHT DRAFTS PRESENTED FOR PAYMENT OF
MONTHLY BASE RENT SHALL IDENTIFY THE MONTHLY BASE RENT PAYMENT TO WHICH THEY
RELATE.  IN THE EVENT THE ISSUING BANK IS PRESENTED WITH MULTIPLE SIGHT DRAFTS
FROM THE BENEFICIARY AND CO-BENEFICIARY FOR PAYMENT OF THE SAME MONTHLY BASE
RENT, THE ISSUING BANK SHALL HONOR THE FIRST SIGHT DRAFT RECEIVED BY THE ISSUING
BANK FOR SUCH MONTHLY BASE RENT PAYMENT.  IF AT ANY TIME THE ISSUING BANK IS
PRESENTED WITH MULTIPLE SIGHT DRAFTS FROM THE BENEFICIARY AND CO-BENEFICIARY FOR
DRAW OF AMOUNTS OTHER THAN THE SAME MONTHLY BASE RENT PAYMENT, AND SUCH
REQUESTED AMOUNTS IN THE AGGREGATE EXCEED THE FACE VALUE OF THE LETTER OF
CREDIT, THE ISSUING BANK SHALL HONOR THE SIGHT DRAFT PRESENTED BY THE
CO-BENEFICIARY AND NOT THE SIGHT DRAFT PRESENTED BY THE BENEFICIARY.

 

(F)                                    FROM TIME TO TIME, TENANT MAY SUBSTITUTE
THE LETTER OF CREDIT THEN IN EFFECT WITH A SUBSTITUTE LETTER OF CREDIT MEETING
THE REQUIREMENTS OF THIS SECTION 4.7 AND OTHERWISE IN SUBSTANTIALLY THE FORM OF
THE LETTER OF CREDIT THEN IN EFFECT.

 


4.8                               LEGAL REQUIREMENTS.  IF ANY OF THE RENT
PAYABLE UNDER THE TERMS OF THIS LEASE SHALL BE OR BECOME UNCOLLECTIBLE, REDUCED
OR REQUIRED TO BE REFUNDED BECAUSE OF ANY LEGAL REQUIREMENT, TENANT SHALL ENTER
INTO SUCH AGREEMENTS AND TAKE SUCH OTHER STEPS AS LANDLORD MAY REASONABLY
REQUEST AND AS MAY BE LEGALLY PERMISSIBLE, TO PERMIT LANDLORD TO COLLECT THE
MAXIMUM RENTS WHICH FROM TIME TO TIME DURING THE CONTINUANCE OF SUCH LEGAL RENT
RESTRICTION MAY BE LEGALLY PERMISSIBLE.  UPON THE TERMINATION OF SUCH LEGAL RENT
RESTRICTION, (A) THE RENTS SHALL BECOME AND THEREAFTER BE PAYABLE IN ACCORDANCE
WITH THE AMOUNTS RESERVED HEREIN FOR THE PERIODS FOLLOWING SUCH TERMINATION AND
(B) TENANT SHALL PAY TO LANDLORD, TO THE MAXIMUM AMOUNT LEGALLY PERMISSIBLE, AN
AMOUNT EQUAL TO, (I) THE RENTS WHICH WOULD HAVE BEEN PAID PURSUANT TO THIS LEASE
BUT FOR SUCH LEGAL RESTRICTION, LESS (II) THE RENTS AND PAYMENTS IN LIEU OF
RENTS PAID BY TENANT DURING THE PERIOD SUCH LEGAL RESTRICTION WAS IN EFFECT.


 


5.                                      OPERATING EXPENSES.


 


5.1                               OPERATING EXPENSES.  FOR PURPOSES OF THIS
ARTICLE 5, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS DESCRIBED BELOW:


 

(A)                                  “TENANT’S SHARE” MEANS (I) 50% WITH RESPECT
TO D PREMISES AND 100% WITH RESPECT TO C PREMISES FOR THE PERIOD COMMENCING WITH
THE COMMENCEMENT DATE AND ENDING WITH THE TOP FLOOR PAYMENT COMMENCEMENT DATE,
PROVIDED THAT IF TENANT SHALL OCCUPY ALL OR ANY PORTION OF THE TOP FLOORS PRIOR
TO THE TOP FLOOR PAYMENT COMMENCEMENT DATE, THEN TENANT’S SHARE SHALL BE
INCREASED IN RESPECT OF SUCH PERIOD OF OCCUPANCY BY INCREASING THE NUMERATOR
USED IN CALCULATING TENANT’S SHARE BY THE SQUARE FOOTAGE OF RENTABLE AREA SO
OCCUPIED BY TENANT; AND (II) 100% FOR BOTH THE C PREMISES AND THE D PREMISES FOR
THE PERIOD COMMENCING WITH THE TOP FLOOR PAYMENT COMMENCEMENT DATE AND ENDING ON
THE DATE THE PREMISES LEASED BY TENANT HEREUNDER SHALL BE LESS THAN 100% OF THE
PREMISES.  IN SUCH EVENT, TENANT’S SHARE SHALL BE REDUCED TO THE PROPORTIONATE
SHARE OF THE RENTABLE AREA THEN LEASED BY TENANT AT THE BUILDING. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT INCURRED BY LANDLORD IN CONNECTION
WITH THE OWNERSHIP, MANAGEMENT, OPERATION, MAINTENANCE, REPAIR AND REPLACEMENT

 

13

--------------------------------------------------------------------------------


 

OF THE COMMON AREA, TENANT’S SHARE WITH RESPECT TO (B)(IV), (B)(V), (B)(VI),
(B)(X), (B)(XII), (B)(XIII), (B)(XIV), (B)(XV), (B)(XVII), (B)(XVIII) AND
(B)(XIX) SHALL BE THE PERCENTAGE DETERMINED BY DIVIDING THE RENTABLE AREA THEN
LEASED BY TENANT AT THE BUILDING BY THE TOTAL RENTABLE AREA AT THE PROPERTY
(EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARE DEPENDENT OR BASED ON USAGE,
IN WHICH CASE, TENANT’S SHARE SHALL BE DETERMINED BY REFERENCE TO TENANT’S USAGE
RELATIVE TO THE USAGE OF OTHER OCCUPANTS OF THE PROPERTY).  THE PARTIES HERETO
ACKNOWLEDGE THAT TENANT’S SHARE IS BASED UPON AN ASSUMPTION THAT THE C PREMISES
CONTAIN A TOTAL OF 114,122 SQUARE FEET OF RENTABLE AREA, THE D PREMISES CONTAIN
A TOTAL OF 124,389 SQUARE FEET OF RENTABLE AREA, THE PREMISES IN ITS ENTIRETY
CONTAINS A TOTAL OF 238,511 SQUARE FEET OF RENTABLE AREA AND THE PROPERTY
CONTAINS A TOTAL OF 471,749 SQUARE FEET (OF WHICH 115,023 IS ATTRIBUTABLE TO
CRITTENDEN B), AND THAT THE CALCULATION OF TENANT’S SHARE IS BASED UPON A
FRACTION, THE DENOMINATOR OF WHICH IS, AS APPLICABLE, 114,122 (FOR THE C
PREMISES), 124,389 (FOR THE D PREMISES), 238,511 (FOR THE PREMISES), OR 471,749
(FOR THE PROPERTY), IN ACCORDANCE WITH THE TERMS OF THIS SECTION.

 

(B)                                 “OPERATING EXPENSES” MEANS THE TOTAL COSTS
AND EXPENSES PAID OR INCURRED BY LANDLORD IN CONNECTION WITH THE OWNERSHIP,
MANAGEMENT, OPERATION, MAINTENANCE, REPAIR AND REPLACEMENT OF THE BUILDING AND
THE COMMON AREA IN CONNECTION WITH ITS OBLIGATIONS HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ALL COSTS OF:

 

(i)                                     amounts payable under the Ground Lease
other than Monthly Rent (including escalations);

 

(ii)                                  taxes, assessments and charges levied upon
or with respect to the Property or any personal property of Landlord used in the
operation of the Property, or on Landlord’s interest in the Property or such
personal property (“Real Estate Taxes”).  Real Estate Taxes shall include,
without limitation, all general real property taxes and general and special
assessments, charges, fees, or assessments for transit, housing, police, fire,
or other governmental services or purported benefits to the Property or the
occupants thereof, service payments in lieu of taxes that are now or hereafter
levied or assessed against Landlord by the United States of America, the State
of California or any political subdivision thereof, or any other political or
public entity, and shall also include any other tax, assessment or fee, however
described, that may be levied or assessed as a substitute for, or as an addition
to, in whole or in part, any other Real Estate Taxes, whether or not now
customary or in the contemplation of the parties as of the Commencement Date. 
Real Estate Taxes shall not include franchise, transfer, succession, gift,
inheritance, gross receipts or capital stock taxes or income taxes measured by
the net income of Landlord unless, due to a change in the method of taxation,
any of such taxes is levied or assessed against Landlord as a substitute for, or
as an addition to, in whole or in part, any other tax that would otherwise
constitute a Real Estate Tax.  Real Estate Taxes shall also include

 

14

--------------------------------------------------------------------------------


 

reasonable legal fees, costs, and disbursements incurred in connection with
proceedings to contest, determine, or reduce Real Estate Taxes;

 

(iii)                               repair, maintenance, replacement and supply
of air conditioning, electricity, steam, water, heating, ventilating,
mechanical, escalator and elevator systems, sanitary and storm drainage systems
and all other utilities and mechanical systems which are commonly used by all
Building tenants;

 

(iv)                              landscaping and gardening;

 

(v)                                 security, repaving, repairing, maintaining
and restriping of parking areas;

 

(vi)                              repairs and maintenance to the Common Area,
and all labor and material costs related thereto;

 

(vii)                           security and fire protection to the Building
(other than areas occupied by tenants);

 

(viii)                        general maintenance, janitorial services, trash
removal, cleaning and service contracts for the Building and the cost of all
supplies, tools and equipment required in connection therewith;

 

(ix)                                all insurance (including earthquake
coverage) carried by Landlord on the Building, the Common Area and the Property,
or in connection with the use or occupancy thereof, including fire and extended
coverage, vandalism and malicious mischief, public liability and property
damage, worker’s compensation insurance, rental income insurance, terrorism
insurance and any other insurance commonly carried by prudent owners of
comparable buildings;

 

(x)                                   wages, salaries, payroll taxes and other
labor costs and employee benefits for all persons engaged in the operation,
management, maintenance and security of the Property and not otherwise on the
general payroll of Landlord or an affiliate of Landlord or any property manager
other than a person located on site at the Property based on the proportionate
amount of time such person devotes to the management of the Property relative to
other properties;

 

(xi)                                management fees at commercially reasonable
rates, provided that, so long as Tenant leases hereunder 100% of the Premises
leased by Tenant hereunder as of the Commencement Date Tenant shall have the
right to approve the Property manager, such approval not to be unreasonably
withheld or delayed, and Tenant hereby agrees that Legacy Property Management,
L.P. is an acceptable manager; provided further, it is agreed that (x) as of the
date hereof, 1.25% per annum of the annual Base Rent and Operating Expenses
payable by Tenant to Landlord (and

 

15

--------------------------------------------------------------------------------


 

not directly to third parties as permitted by Section 5.2) hereunder constitutes
a commercially reasonable rate and (y) the same shall not be subject to increase
or decrease to reflect changing market conditions until after the first
anniversary of the date hereof;

 

(xii)          fees, charges and other costs of all independent contractors
engaged by Landlord;

 

(xiii)         license, permit and inspection fees;

 

(xiv)        charges on or surcharges imposed by any governmental agencies on or
with respect to transit or automobile usage or parking facilities;

 

(xv)         the cost of supplies, tools, machines and equipment used in
operation and maintenance of the Common Area;

 

(xvi)        any Ordinary Capital Improvements; provided that the cost of any
such Ordinary Capital Improvements shall be amortized over the useful life of
the improvement in question, together with interest on the unamortized balance
at the Interest Rate;

 

(xvii)       the cost of contesting the validity or applicability of any
governmental enactments including taxes which may affect operating expenses;

 

(xviii)      audit and bookkeeping fees, and legal fees and expenses; and

 

(xix)         any other expenses of any kind whatsoever reasonably incurred in
connection with the management, operation, maintenance, repair and replacement
of the Building and the Common Area.

 

Notwithstanding anything in the definition of Operating Expenses to the
contrary, Operating Expenses shall not include the following, except to the
extent specifically permitted by a specific exception to the following:

 

(A)                              Costs actually reimbursed to Landlord by
insurance proceeds for the repair of damage to the Building;

 

(B)                                Marketing costs, including without
limitation, leasing commissions, space planning costs, and other costs and
expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with Tenant or present or prospective tenants of
the Building;

 

(C)                                Overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to

 

16

--------------------------------------------------------------------------------


 

the Building to the extent the same exceeds the costs of such goods and/or
services generally available to unaffiliated third parties;

 

(D)                               Costs of capital improvements that do not
constitute Ordinary Capital Improvements unless Tenant shall request or approve
any such capital improvements;

 

(E)                                 Interest, principal, points and fees on
debts or amortization on any mortgage or mortgages or any other debt instrument
encumbering the Building or the Property; and

 

(F)                                 Monthly Rent (including escalations) due
during the Term from C Landlord under the C Ground Lease and from D Landlord
under the D Ground Lease (the C Ground Lease and the D Ground Lease
collectively, the “Ground Lease”) in each case with respect to the Property.

 


5.2                               PAYMENT OF OPERATING EXPENSES.  COMMENCING ON
THE COMMENCEMENT DATE, TENANT SHALL PAY TO LANDLORD AS ADDITIONAL RENT ONE
TWELFTH (1/12) OF TENANT’S SHARE OF OPERATING EXPENSES PAID OR INCURRED BY
LANDLORD FOR EACH CALENDAR YEAR OR PORTION THEREOF DURING THE TERM, IN ADVANCE,
ON OR BEFORE THE FIRST DAY OF EACH MONTH IN AN AMOUNT ESTIMATED BY LANDLORD AS
STATED IN A WRITTEN NOTICE TO TENANT. LANDLORD SHALL PAY OPERATING EXPENSES AND
BE REIMBURSED FOR THE SAME IN ACCORDANCE HEREWITH (EXCEPT THAT TENANT SHALL PAY
DIRECTLY TO THE PARTIES ENTITLED THERETO, AS ADDITIONAL RENT, ITEMS (III),
(VII) AND (VIII) OF SECTION 5.1(B) ABOVE).  LANDLORD MAY BY WRITTEN NOTICE TO
TENANT REVISE SUCH ESTIMATES FROM TIME TO TIME AND TENANT SHALL THEREAFTER MAKE
PAYMENTS ON THE BASIS OF SUCH REVISED ESTIMATES, COMMENCING ON THE DATE
IMMEDIATELY FOLLOWING THE RECEIPT OF SUCH REVISED ESTIMATES THAT IS THE EARLIER
OF JANUARY 1 AND AUGUST 1.  WITH REASONABLE PROMPTNESS AFTER THE EXPIRATION OF
EACH CALENDAR YEAR, LANDLORD WILL FURNISH TENANT WITH A STATEMENT (“LANDLORD’S
EXPENSE STATEMENT”) SETTING FORTH IN REASONABLE DETAIL THE ACTUAL OPERATING
EXPENSES FOR SUCH YEAR AND TENANT’S SHARE.  IF TENANT’S SHARE OF THE ACTUAL
OPERATING EXPENSES FOR SUCH YEAR EXCEEDS THE ESTIMATED OPERATING EXPENSES PAID
BY TENANT FOR SUCH YEAR, TENANT SHALL PAY TO LANDLORD (WHETHER OR NOT THIS LEASE
HAS TERMINATED) THE DIFFERENCE BETWEEN THE AMOUNT OF ESTIMATED OPERATING
EXPENSES PAID BY TENANT AND TENANT’S SHARE OF THE ACTUAL OPERATING EXPENSES
WITHIN FIFTEEN (15) DAYS AFTER THE RECEIPT OF LANDLORD’S EXPENSE STATEMENT.  IF
THE TOTAL AMOUNT PAID BY TENANT FOR ANY YEAR EXCEEDS TENANT’S SHARE OF THE
ACTUAL OPERATING EXPENSES FOR THAT YEAR, THE EXCESS SHALL BE CREDITED AGAINST
THE NEXT INSTALLMENTS OF BASE RENT DUE FROM TENANT TO LANDLORD, OR, IF AFTER THE
TERMINATION DATE, THE EXCESS SHALL FIRST BE CREDITED AGAINST ANY UNPAID BASE
RENT OR ADDITIONAL RENT DUE AND REMAINING ANY EXCESS SHALL BE REFUNDED TO TENANT
CONCURRENTLY WITH THE FURNISHING OF LANDLORD’S EXPENSE STATEMENT.


 


5.3                               PRORATION.  IF EITHER THE COMMENCEMENT DATE,
THE TOP FLOOR PAYMENT COMMENCEMENT DATE OR THE TERMINATION DATE OCCURS ON A DATE
OTHER THAN THE FIRST OR LAST DAY, RESPECTIVELY, OF A CALENDAR YEAR, TENANT’S
SHARE OF OPERATING EXPENSES

 

17

--------------------------------------------------------------------------------


 


FOR THE YEAR IN WHICH THE COMMENCEMENT DATE, TOP FLOOR PAYMENT COMMENCEMENT DATE
OR TERMINATION DATE OCCURS SHALL BE PRORATED BASED ON A 365-DAY YEAR.


 


5.4                               NORMALIZATION.  FOR THE PURPOSE OF DETERMINING
OPERATING EXPENSES FOR ANY PARTIAL YEAR, OPERATING EXPENSES SHALL BE DEEMED TO
ACCRUE UNIFORMLY DURING THE ENTIRE CALENDAR YEAR.  IF ANY PART OF THE BUILDING
OR (WITH RESPECT TO THOSE OPERATING EXPENSES FOR WHICH TENANT’S SHARE IS
DETERMINED BY THE RENTABLE AREA OF THE PROPERTY) OTHER RENTABLE AREAS OF THE
PROPERTY IS NOT FULLY LEASED DURING A CALENDAR YEAR, OPERATING EXPENSES SHALL BE
ADJUSTED TO ADD AMOUNTS AND ITEMS OF OPERATING EXPENSES WHICH WOULD NORMALLY
HAVE BEEN INCURRED IF THE BUILDING OR OTHER RENTABLE AREAS OF THE PROPERTY (AS
APPLICABLE) HAD BEEN FULLY LEASED DURING SUCH CALENDAR YEAR AND TENANT’S SHARE
OF OPERATING EXPENSES (BOTH FOR THE PURPOSES OF THE INITIAL ESTIMATE AND
YEAR-END RECONCILIATION) SHALL BE BASED ON AN ASSUMED FULL OCCUPANCY OF THE
BUILDING OR THE PROPERTY (AS APPLICABLE).


 


5.5                               OTHER BUILDINGS.  IN THE EVENT ANY FACILITIES,
SERVICES OR UTILITIES USED IN CONNECTION WITH THE BUILDING ARE PROVIDED FROM
ANOTHER BUILDING OWNED OR OPERATED BY LANDLORD OR VICE VERSA, THE COSTS INCURRED
BY LANDLORD IN CONNECTION WITH THE OPERATION OF THE BUILDING SHALL BE ALLOCATED
TO OPERATING EXPENSES BY LANDLORD ON A REASONABLY EQUITABLE BASIS, SUBJECT TO
THE TERMS OF EXISTING COVENANTS AND RESTRICTIONS ENCUMBERING THE PROPERTY.


 


5.6                               UTILITY COSTS.  SUBJECT TO THE PROVISIONS OF
SECTION 8.1(C), TENANT SHALL BE SOLELY RESPONSIBLE FOR AND SHALL MAKE ALL
ARRANGEMENTS FOR ALL UTILITIES AND SERVICES EXCLUSIVELY FURNISHED TO OR USED AT
THE PREMISES, INCLUDING, WITHOUT LIMITATION, ALL WATER, GAS, ELECTRICITY, SEWER
SERVICE, WASTE PICK-UP AND ANY OTHER UTILITIES, MATERIALS OR SERVICES.


 


5.7                               TAXES ON TENANT’S PROPERTY AND BUSINESS.  AT
LEAST TEN (10) DAYS PRIOR TO DELINQUENCY, TENANT SHALL PAY ALL TAXES LEVIED OR
ASSESSED BY ANY LOCAL, STATE OR FEDERAL AUTHORITY UPON THE CONDUCT OF TENANT’S
BUSINESS IN THE PREMISES OR UPON TENANT’S PROPERTY (AS DEFINED IN
SECTION 10.6).  UPON LANDLORD’S REQUEST, TENANT SHALL DELIVER SATISFACTORY
EVIDENCE OF PAYMENT OF ALL SUCH TAXES.  IF THE ASSESSED VALUE OF THE PROPERTY IS
INCREASED BY THE INCLUSION OF A VALUE PLACED UPON TENANT’S PROPERTY, TENANT
SHALL PAY TO LANDLORD, UPON WRITTEN DEMAND, THE TAXES SO LEVIED AGAINST
LANDLORD, OR THE PORTION OF LANDLORD’S TAXES RESULTING FROM SAID INCREASE IN
ASSESSMENT, AS DETERMINED FROM TIME TO TIME BY LANDLORD.


 


6.                                      GROUND LEASE.


 


6.1                               GROUND LEASE.  A COPY OF THE GROUND LEASE IS
ATTACHED HERETO AS EXHIBIT E AND THE OBLIGATIONS OF “TENANT” THEREUNDER (WHICH
TENANT HEREBY AGREES IT WILL PERFORM) (EXCEPT ONLY THOSE EXCLUDED PROVISIONS
IDENTIFIED IN SECTION 6.2 OF THIS LEASE) ARE HEREBY INCORPORATED HEREIN BY THIS
REFERENCE.  IN ADDITION, TO THE EXTENT PRACTICABLE, LANDLORD SHALL HAVE ALL OF
THE RIGHTS AND REMEDIES GRANTED TO THE “LANDLORD” UNDER THE GROUND LEASE, WHICH
RIGHTS AND REMEDIES ARE INCORPORATED HEREIN BY THIS REFERENCE.  IN ACCORDANCE
WITH SECTION 17.5(B) OF THIS LEASE, THIS LEASE IS SUBORDINATE AND SUBJECT TO THE

 

18

--------------------------------------------------------------------------------


 


GROUND LEASE, AND TENANT AGREES TO BE BOUND BY AND SUBJECT TO THE TERMS OF THE
GROUND LEASE.


 


6.2                               COMPLIANCE WITH OBLIGATIONS; CONFLICTS.  (A)  
TENANT SHALL, AT TENANT’S SOLE COST AND EXPENSE, THROUGHOUT THE TERM, COMPLY
WITH, SATISFY AND CAUSE THE PREMISES TO COMPLY WITH AND SATISFY, EACH OF THE
PROVISIONS OF THE GROUND LEASE WITHIN THE PERIOD OF TIME AND IN THE MANNER
REQUIRED BY THE GROUND LEASE, EXCLUDING, HOWEVER THE FOLLOWING PROVISIONS OF THE
GROUND LEASE: ARTICLE 1 (DEFINITIONS) (UNLESS SUCH DEFINITIONS ARE USED IN THE
INCORPORATED SECTIONS), ARTICLE 2 (DEMISE, TERM AND SURRENDER) (OTHER THAN
SECTION 2.9), ARTICLE 3 (RENT), SECTIONS 4.4, 4.5.1, 4.5.3, 4.5.9.1, 4.5.9.2,
4.5.9.3, 4.5.12 AND 4.6 OF ARTICLE 4 (USE), ARTICLE 5  (PAYMENT OF REAL PROPERTY
TAXES AND FACILITY CHARGES), SECTIONS 6.1, 6.2, AND 6.3 OF ARTICLE 6
(CONSTRUCTION OF IMPROVEMENTS AND MECHANIC’S LIENS), SECTIONS 7.1.1 AND 7.4 OF
ARTICLE 7 (INSURANCE AND INDEMNITY), ARTICLE 9 (CONDEMNATION), ARTICLE 10
(DEFAULT AND REMEDIES), ARTICLE 11 (ASSIGNMENT AND SUBLETTING),
ARTICLE 12 (TRANSFER OF LEASED PREMISES BY LANDLORD), ARTICLE 13 (TENANT
MORTGAGES) AND ARTICLE 14 (GENERAL PROVISIONS, EXCEPT TO THE EXTENT RELEVANT TO
THE INCORPORATED SECTIONS).  TENANT SHALL NOT DO, PERMIT, SUFFER OR REFRAIN FROM
DOING ANYTHING WHICH IS TENANT’S OBLIGATION UNDER THIS LEASE TO DO, AS A RESULT
OF WHICH THERE COULD BE A DEFAULT UNDER THE GROUND LEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IN THE EVENT THE TIME GIVEN TO
LANDLORD AS TENANT UNDER THE GROUND LEASE IS SHORTER THAN THE TIME GIVEN TO
TENANT BY THIS LEASE TO PERFORM OR DO THE SAME ACT OR THING, THEN TENANT SHALL
PERFORM OR DO SAID THING WITHIN THE TIME SPECIFIED IN THE GROUND LEASE.


 

(B)                                 SO LONG AS THIS LEASE IS IN EFFECT AS TO,
AND TENANT IS CURRENTLY OCCUPYING, MORE THAN 25% OF THE BUILDING AND NO EVENT OF
DEFAULT HAS OCCURRED, LANDLORD SHALL NOT, WITHOUT TENANT’S PRIOR CONSENT,
EXERCISE ANY RIGHT TO TERMINATE THE GROUND LEASE PURSUANT TO THE TERMS THEREOF. 
TENANT SHALL RESPOND TO ANY REQUEST FOR CONSENT TO SUCH TERMINATION WITHIN FIVE
(5) BUSINESS DAYS FOLLOWING RECEIPT THEREOF, AND, IF TENANT DOES NOT RESPOND
WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD, TENANT SHALL BE DEEMED TO HAVE
CONSENTED.  IF LANDLORD TERMINATES THE GROUND LEASE IN ACCORDANCE WITH THE
FOREGOING, THIS LEASE SHALL TERMINATE.

 


6.3                               LANDLORD GROUND RENT OBLIGATION.  LANDLORD
COVENANTS AND AGREES THAT (EXCEPT AS MAY OTHERWISE BE WAIVED OR MODIFIED)
LANDLORD SHALL PAY TO GROUND LESSOR MONTHLY RENT (INCLUDING ESCALATIONS) AND ANY
LATE CHARGE AND INTEREST DUE IN CONNECTION WITH THE PAYMENT THEREOF UNDER
ARTICLE 3 OF THE GROUND LEASE.


 


7.                                      USE OF PREMISES AND CONDUCT OF BUSINESS.


 


7.1                               PERMITTED USE.  (A)  TENANT (AND ANY PERMITTED
SUCCESSOR, ASSIGN OR SUBTENANT OF TENANT, WHETHER BY LANDLORD’S CONSENT OR BY
OPERATION OF LAW) MAY USE AND OCCUPY THE PREMISES DURING THE TERM SOLELY FOR THE
USES SPECIFIED AND PERMITTED IN ARTICLE 1 AND FOR NO OTHER PURPOSE WITHOUT THE
PRIOR WRITTEN CONSENT OF LANDLORD, SUCH CONSENT TO BE GRANTED OR WITHHELD IN
LANDLORD’S SOLE DISCRETION.  THE FOREGOING STATEMENT SHALL NOT CONSTITUTE A
REPRESENTATION OR GUARANTY BY LANDLORD THAT SUCH BUSINESS MAY BE CONDUCTED IN
THE PREMISES OR IS LAWFUL OR PERMISSIBLE UNDER ANY CERTIFICATES OF OCCUPANCY

 

19

--------------------------------------------------------------------------------


 


ISSUED FOR THE PREMISES OR THE BUILDING, OR IS OTHERWISE PERMITTED BY LAW. 
TENANT’S USE OF THE PREMISES SHALL IN ALL RESPECTS COMPLY WITH ALL LEGAL
REQUIREMENTS.


 

(B)                                 IF ANY GOVERNMENTAL LICENSE OR PERMIT SHALL
BE REQUIRED FOR THE PROPER AND LAWFUL CONDUCT OF TENANT’S BUSINESS IN THE
PREMISES OR ANY PART THEREOF, THEN TENANT, AT ITS EXPENSE, SHALL DULY PROCURE
AND THEREAFTER MAINTAIN SUCH LICENSE OR PERMIT AND SHALL SUBMIT SAME TO LANDLORD
FOR INSPECTION.  TENANT SHALL AT ALL TIMES COMPLY WITH THE TERMS AND CONDITIONS
OF SUCH LICENSE AND PERMIT, BUT IN NO EVENT SHALL FAILURE TO PROCURE OR MAINTAIN
SUCH LICENSE OR PERMIT AFFECT TENANT’S OBLIGATIONS HEREUNDER.

 


7.2                               PROHIBITED USES.  TENANT SHALL NOT USE THE
PREMISES OR ALLOW THE PREMISES TO BE USED FOR ANY ILLEGAL OR IMMORAL PURPOSE, OR
SO AS TO CREATE WASTE, CONSTITUTE A PRIVATE OR PUBLIC NUISANCE, OR DISTURB OTHER
OCCUPANTS OF THE PROPERTY.  TENANT SHALL NOT PLACE ANY LOADS UPON THE FLOORS,
WALLS, OR CEILING WHICH ENDANGER THE STRUCTURE, OR PLACE ANY HARMFUL FLUIDS OR
OTHER MATERIALS IN THE DRAINAGE SYSTEM OF THE BUILDING, OR OVERLOAD EXISTING
ELECTRICAL OR OTHER MECHANICAL SYSTEMS.  TENANT SHALL NOT USE ANY MACHINERY OR
EQUIPMENT WHICH CAUSES ANY SUBSTANTIAL NOISE OR VIBRATION.  NO WASTE MATERIALS
OR REFUSE SHALL BE DUMPED UPON OR PERMITTED TO REMAIN UPON ANY PART OF THE
PREMISES OR OUTSIDE OF THE PREMISES EXCEPT IN TRASH CONTAINERS PLACED INSIDE
EXTERIOR ENCLOSURES DESIGNATED BY LANDLORD FOR THAT PURPOSE OR INSIDE OF THE
PREMISES WHERE APPROVED BY LANDLORD.  NO MATERIALS, SUPPLIES, EQUIPMENT,
FINISHED PRODUCTS OR SEMI-FINISHED PRODUCTS, RAW MATERIALS OR ARTICLES OF ANY
NATURE SHALL BE STORED UPON OR PERMITTED TO REMAIN OUTSIDE THE PREMISES OR ON
ANY PORTION OF THE COMMON AREA UNLESS OTHERWISE APPROVED BY LANDLORD IN ITS SOLE
DISCRETION.  NO LOUDSPEAKER OR OTHER DEVICE, SYSTEM OR APPARATUS WHICH CAN BE
HEARD OUTSIDE THE PREMISES SHALL BE USED IN OR AT THE PREMISES WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD.  NO EXPLOSIVES OR FIREARMS SHALL BE BROUGHT INTO
THE PREMISES, EXCEPT THAT FIREARMS MAY BE CARRIED BY PERSONNEL OF SECURITY FIRMS
RETAINED BY LANDLORD OR TENANT FOR THE PROVISION OF SECURITY SERVICES TO THE
PREMISES.


 


7.3                               FOOD AND BEVERAGE.  IF TENANT ENGAGES IN THE
COOKING OF FOOD, BEVERAGES OR BAKED GOODS, TENANT SHALL, AT TENANT’S SOLE COST
AND EXPENSE, COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS.


 


8.                                      REPAIRS AND MAINTENANCE; SERVICES.


 


8.1                               LANDLORD’S OBLIGATIONS.  (A) EXCEPT AS
SPECIFICALLY PROVIDED IN THIS LEASE, LANDLORD SHALL NOT BE REQUIRED TO FURNISH
ANY SERVICES, FACILITIES OR UTILITIES TO THE PREMISES OR TO TENANT, AND TENANT
ASSUMES FULL RESPONSIBILITY FOR OBTAINING AND PAYING FOR ALL SERVICES,
FACILITIES AND UTILITIES TO THE PREMISES.  LANDLORD WILL MAINTAIN CASUALTY
INSURANCE AS REQUIRED BY SECTION 7.2 OF THE GROUND LEASE.  LANDLORD WILL REPAIR
AND MAINTAIN THE COMMON AREA AND THE STRUCTURAL COMPONENTS IN GOOD WORKING ORDER
AND IN A CLEAN, SAFE AND SANITARY CONDITION.  ALL REPAIRS AND MAINTENANCE
PERFORMED BY LANDLORD SHALL BE MADE AND PERFORMED SO THAT THE SAME SHALL BE
COMPARABLE IN QUALITY, VALUE AND UTILITY TO THE ORIGINAL WORK OR INSTALLATION
AND IN A MANNER AND USING EQUIPMENT AND MATERIALS THAT WILL NOT INTERFERE WITH
OR IMPAIR THE OPERATIONS, USE OR OCCUPANCY OF THE PREMISES BY TENANT.  TENANT
SHALL NOTIFY LANDLORD IN WRITING OF THE NEED FOR ANY REPAIR OR

 

20

--------------------------------------------------------------------------------


 


MAINTENANCE WHICH IS LANDLORD’S RESPONSIBILITY UNDER THIS SECTION.  THE COSTS OF
SUCH REPAIR AND MAINTENANCE SHALL BE INCLUDED IN OPERATING EXPENSES TO THE
EXTENT PROVIDED IN ARTICLE 5; PROVIDED THAT TENANT SHALL REIMBURSE LANDLORD UPON
WRITTEN DEMAND FOR THE COST OF ANY REPAIR TO THE STRUCTURAL COMPONENTS OR THE
COMMON AREA WHICH IS ATTRIBUTABLE TO THE CONDUCT OR MISUSE OF TENANT OR ITS
AGENTS.  THE REIMBURSEMENT SHALL BE ADDITIONAL RENT.  TENANT HEREBY WAIVES AND
RELEASES ANY RIGHT IT MAY HAVE UNDER ANY LAW, STATUTE OR ORDINANCE NOW OR
HEREAFTER IN EFFECT TO MAKE ANY REPAIRS WHICH ARE LANDLORD’S OBLIGATION UNDER
THIS SECTION.


 

(B)                                 TENANT RECOGNIZES AND ACKNOWLEDGES THAT THE
OPERATION OF THE BUILDING SYSTEMS MAY CAUSE VIBRATION, NOISE, HEAT OR COLD WHICH
MAY BE TRANSMITTED THROUGHOUT THE PREMISES.  LANDLORD SHALL HAVE NO OBLIGATION
TO ENDEAVOR TO REDUCE SUCH VIBRATION, NOISE, HEAT OR COLD.

 

(C)                                  TENANT SHALL CONTRACT DIRECTLY WITH UTILITY
COMPANIES FOR THE PROVISION OF WATER, ELECTRICITY AND (EXCEPT AS PROVIDED FOR
HEREIN) SUCH OTHER SERVICES AND UTILITIES AS TENANT MAY REQUIRE FOR THE USE AND
OCCUPANCY OF THE PREMISES, AND TENANT SHALL TIMELY PAY ALL CHARGES INCURRED IN
CONNECTION THEREWITH. LANDLORD SHALL HAVE NO RESPONSIBILITY OR LIABILITY IN
CONNECTION WITH THE PROVISION (OR FAILURE TO PROVIDE) SUCH SERVICES OR UTILITIES
OR ANY OBLIGATION TO MODIFY, SUPPLEMENT OR REPLACE THE BUILDING SYSTEMS,
STRUCTURAL COMPONENTS OR ANY OTHER PORTION OF THE BUILDING OR PROPERTY TO THE
EXTENT REQUIRED FOR TENANT TO OBTAIN SUCH SERVICES OR UTILITIES.

 

(i)                                     Landlord does not warrant that any
services or utilities that Tenant may obtain in respect of the Premises (whether
from Landlord, a utility company, municipality or otherwise, and regardless
whether the same are available at the Premises as of the date hereof or
hereafter) will be free from shortages, failures, variations, or interruptions
caused by strikes, lockouts, labor controversies, accidents, inability to obtain
services, fuel, steam, water or supplies or reasonable substitutes therefor,
governmental requirements or restrictions, acts of war or acts of God or other
causes beyond Landlord’s reasonable control.  None of the same shall be deemed
an eviction or disturbance of Tenant’s use and possession of the Premises or any
part thereof, or, render Landlord liable to Tenant for abatement of Rent, or
relieve Tenant from performance of Tenant’s obligations under this Lease. 
Landlord in no event shall be liable for damages by reason of loss of profits,
business interruption or other consequential damages.

 

(ii)                                  Landlord shall have the right to use
electricity, water and other utilities and services available in the Building,
at no cost or charge, to the extent necessary or reasonable for the performance
of its obligations or the enforcement of its rights hereunder.

 

(iii)                               If Tenant requires electrical service in
excess of the service currently capable of being provided to and within the
Building or in excess of the Property-wide electrical capacity allocated to the
Building (as

 

21

--------------------------------------------------------------------------------


 

determined by reference to the maximum capacity of the Building’s meter for
electrical service), then Tenant shall pay any equipment, installation and other
costs required to obtain such service.

 


8.2                               TENANT’S OBLIGATIONS.  EXCEPT AS PROVIDED IN
SECTION 8.1, TENANT ASSUMES FULL RESPONSIBILITY FOR THE REPAIR AND MAINTENANCE
OF THE PREMISES AND THE BUILDING SYSTEMS.  TENANT SHALL TAKE GOOD CARE OF THE
PREMISES AND THE BUILDING SYSTEMS AND KEEP THE PREMISES AND THE BUILDING SYSTEMS
(AND NOT THE COMMON AREA AND STRUCTURAL COMPONENTS, WHICH ARE THE RESPONSIBILITY
OF LANDLORD) IN GOOD WORKING ORDER AND IN A CLEAN, SAFE AND SANITARY CONDITION. 
THE PREMISES AND THE BUILDING SYSTEMS SHALL CONTINUE THROUGHOUT THE TERM TO BE
IN AS GOOD CONDITION AS AT THE COMMENCEMENT DATE, REASONABLE WEAR AND TEAR
EXCEPTED; AND TENANT SHALL PREVENT WASTE.  ALL REPAIRS AND REPLACEMENTS BY
TENANT SHALL BE MADE AND PERFORMED:  (A) AT TENANT’S COST AND EXPENSE, (B) BY
CONTRACTORS OR MECHANICS APPROVED BY LANDLORD, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED, PROVIDED THAT, ABSENT REASONABLE GROUNDS TO
OBJECT TO THE SAME ARISING SUBSEQUENT TO THE DATE HEREOF, THE CONTRACTORS LISTED
IN EXHIBIT G ARE DEEMED APPROVED, (C) SO THAT SAME SHALL BE COMPARABLE IN
QUALITY, VALUE AND UTILITY TO THE ORIGINAL WORK OR INSTALLATION, (D) IN A MANNER
AND USING EQUIPMENT AND MATERIALS THAT WILL NOT INTERFERE WITH OR IMPAIR THE
OPERATIONS, USE OR OCCUPATION OF THE BUILDING, THE BUILDING SYSTEMS, OR THE
ACTIVITIES OF OTHER TENANTS OF THE BUILDING, AND (E) IN ACCORDANCE WITH
ARTICLE 10 (IF APPLICABLE), THE RULES AND REGULATIONS, AND ALL LEGAL
REQUIREMENTS.  TENANT SHALL REIMBURSE LANDLORD UPON DEMAND FOR ANY OUT-OF-POCKET
EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH ANY REPAIRS OR REPLACEMENTS
REQUIRED TO BE MADE BY TENANT, INCLUDING, WITHOUT LIMITATION, ANY FEES CHARGED
BY LANDLORD’S CONTRACTORS TO REVIEW PLANS AND SPECIFICATIONS PREPARED BY
TENANT.  WITHIN TEN (10) BUSINESS DAYS FOLLOWING LANDLORD’S REQUEST THEREFOR,
TENANT SHALL DELIVER TO LANDLORD COPIES OF ALL SERVICE AND MAINTENANCE CONTRACTS
AND REPORTS FOR BUILDING SYSTEMS IN THE POSSESSION OR CONTROL OF TENANT WITH
RESPECT TO THE PROPERTY, INCLUDING BUT NOT LIMITED TO HVAC MAINTENANCE, ELEVATOR
AND FIRE RECORDS.


 


8.3                               SECURITY.  TENANT SHALL PROVIDE AND BE SOLELY
RESPONSIBLE FOR THE SECURITY OF THE PREMISES AND TENANT’S AGENTS WHILE IN OR
ABOUT THE PREMISES.  LANDLORD IN ITS DISCRETION MAY ENGAGE ITS OWN SECURITY
SERVICE FOR THE PROPERTY.  TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SECURITY
SERVICES PROVIDED TO THE PROPERTY BY LANDLORD ARE OF A SUPPLEMENTAL OR DIFFERENT
SCOPE FROM THOSE PROVIDED BY TENANT AS OF THE DATE HEREOF, OR OTHERWISE AS TO
WHICH TENANT SHALL HAVE GIVEN LANDLORD REASONABLE NOTICE, LANDLORD’S COST FOR
SUCH SECURITY SERVICES SHALL BE AN OPERATING EXPENSE.  IN ADDITION, IF LANDLORD
IS PROVIDING SECURITY SERVICES PURSUANT TO SECTION 16.5, TENANT SHALL BE LIABLE
TO REIMBURSE LANDLORD’S COST FOR SUCH SERVICES.  LANDLORD SHALL NOT BE LIABLE TO
TENANT OR TENANT’S AGENTS FOR ANY FAILURE TO PROVIDE SECURITY SERVICES OR ANY
LOSS, INJURY OR DAMAGE SUFFERED AS A RESULT OF A FAILURE TO PROVIDE SECURITY
SERVICES.


 


8.4                               SPECIAL SERVICES.  IF TENANT REQUESTS ANY
SERVICES FROM LANDLORD OTHER THAN THOSE FOR WHICH LANDLORD IS OBLIGATED UNDER
THIS LEASE, TENANT SHALL MAKE ITS REQUEST IN WRITING AND LANDLORD MAY ELECT IN
ITS SOLE DISCRETION WHETHER TO PROVIDE THE REQUESTED SERVICES.  IF LANDLORD
PROVIDES ANY SPECIAL SERVICES TO TENANT, LANDLORD SHALL CHARGE TENANT FOR SUCH
SERVICES AT THE PREVAILING RATE BEING CHARGED FOR SUCH SERVICES BY

 

22

--------------------------------------------------------------------------------


 


OTHER PROPERTY OWNERS AND PROPERTY MANAGERS OF COMPARABLE BUILDINGS IN THE AREA
OF THE PROPERTY, AND TENANT SHALL PAY THE COST OF SUCH SERVICES AS ADDITIONAL
RENT WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF LANDLORD’S INVOICE.


 


9.                                      ACCEPTANCE.


 

The Premises as furnished by Landlord consist of the improvements as they exist
as of the Commencement Date and Landlord shall have no obligation for
construction work or improvements on or to the Premises.  Prior to entering into
this Lease, Tenant has made a thorough and independent examination of the
Premises and all matters related to Tenant’s decision to enter into this Lease. 
Tenant is thoroughly familiar with all aspects of the Premises and is satisfied
that they are in an acceptable condition and meet Tenant’s needs.  Tenant does
not rely on, and Landlord does not make, any express or implied representations
or warranties as to any matters including, without limitation, (a) the physical
condition of the Premises, the Building, the Structural Components, Building
Systems, or the Common Area, (b) the existence, quality, adequacy or
availability of utilities serving the Premises, (c) the use, habitability,
merchantability, fitness or suitability of the Premises for Tenant’s intended
use, (d) the likelihood of deriving business from Tenant’s location or the
economic feasibility of Tenant’s business, (e) Hazardous Materials in the
Premises, the Building, or on, in under or around the Property, (f) zoning,
entitlements or any laws, ordinances or regulations which may apply to Tenant’s
use of the Premises or business operations, or (g) any other matter relating to
the Premises.  Tenant has satisfied itself as to such suitability and other
pertinent matters by Tenant’s own inquiries and tests into all matters relevant
in determining whether to enter into this Lease.  Tenant accepts the Premises in
their existing “as-is” condition.  Tenant shall, by entering into this Lease, be
deemed to have accepted the Premises and to have acknowledged that the same are
in good order, condition and repair.

 


10.                               ALTERATIONS.


 


10.1                        ALTERATIONS BY TENANT.  TENANT SHALL MAKE NO
IMPROVEMENTS, CHANGES OR ALTERATIONS IN OR TO THE PREMISES (“ALTERATIONS”)
WITHOUT LANDLORD’S PRIOR APPROVAL.  LANDLORD SHALL NOT UNREASONABLY WITHHOLD
APPROVAL TO ANY ALTERATION THAT IS NOT A MATERIAL ALTERATION.  “MATERIAL
ALTERATION” MEANS AN ALTERATION THAT (I) IS NOT LIMITED TO THE INTERIOR OF THE
PREMISES OR AFFECTS THE EXTERIOR (INCLUDING THE APPEARANCE) OF THE BUILDING OR
ENTRY WAYS, (II) IS STRUCTURAL OR AFFECTS THE STRUCTURAL INTEGRITY OF THE
BUILDING OR THE STRUCTURAL INTEGRITY OF THE STRUCTURAL COMPONENTS, (III) AFFECTS
THE USAGE OR THE PROPER FUNCTIONING OF THE BUILDING SYSTEMS OTHER THAN TO A DE
MINIMIS EXTENT, (IV) REQUIRES THE CONSENT OF ANY LEASEHOLD MORTGAGEE OR THE
LANDLORD UNDER THE GROUND LEASE OR (V) REQUIRES A CHANGE TO THE BUILDING’S
CERTIFICATE OF OCCUPANCY.  IN ITS SOLE DISCRETION, LANDLORD MAY DESIGNATE
CERTAIN MATERIAL ALTERATIONS NON-SEVERABLE MATERIAL ALTERATIONS (“NON-SEVERABLE
MATERIAL ALTERATIONS”). NOTWITHSTANDING THE FOREGOING, LANDLORD’S CONSENT SHALL
NOT BE REQUIRED IN THE CASE OF ALTERATIONS (“PERMITTED ALTERATIONS”) THAT ARE
NOT MATERIAL ALTERATIONS AND THAT DO NOT EXCEED A TOTAL COST OF TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) PER PROJECT.

 

23

--------------------------------------------------------------------------------


 

Any determination to be made pursuant to this Section 10.1 as to the cost or
price of an Alteration shall be made on a “job-by-job basis” and all work that
is part of the same Alteration or integrated or related, whether or not
performed in phases or stages, shall be treated as a single Alteration for the
purposes of such determination.

 


10.2                        PROJECT REQUIREMENTS.  THE FOLLOWING PROVISIONS OF
THIS SECTION 10.2 SHALL APPLY TO ALL ALTERATIONS, WHETHER OR NOT REQUIRING
LANDLORD’S APPROVAL (UNLESS OTHERWISE NOTED):


 

(A)                                  TENANT, IN CONNECTION WITH ANY ALTERATION,
SHALL COMPLY WITH ANY RULES AND REGULATIONS AS MAY BE FROM TIME TO TIME
ESTABLISHED BY LANDLORD AND COMMUNICATED IN WRITING TO TENANT. TENANT SHALL NOT
PROCEED WITH ANY ALTERATION (OTHER THAN PERMITTED ALTERATIONS) UNLESS AND UNTIL
LANDLORD APPROVES TENANT’S PLANS AND SPECIFICATIONS THEREFOR. ANY REVIEW OR
APPROVAL BY LANDLORD OF PLANS AND SPECIFICATIONS WITH RESPECT TO ANY ALTERATION
IS SOLELY FOR LANDLORD’ BENEFIT, AND WITHOUT ANY REPRESENTATION OR WARRANTY TO
TENANT WITH RESPECT TO THE ADEQUACY, CORRECTNESS OR EFFICIENCY THEREOF, ITS
COMPLIANCE WITH LEGAL REQUIREMENTS OR OTHERWISE.  LANDLORD SHALL, WITHIN TEN
(10) BUSINESS DAYS FOLLOWING RECEIPT OF TENANT’S PLANS AND SPECIFICATIONS FOR
THE PERFORMANCE OF ANY ALTERATION THAT IS NOT A MATERIAL ALTERATION (AND WITHIN
TWENTY (20) BUSINESS DAYS FOLLOWING RECEIPT OF TENANT’S PLANS AND SPECIFICATIONS
FOR THE PERFORMANCE OF ANY ALTERATION THAT IS A MATERIAL ALTERATION)  ADVISE
TENANT OF LANDLORD’S APPROVAL OR DISAPPROVAL OF SUCH PLANS AND SPECIFICATIONS
FOR SUCH AN ALTERATION OR ANY PART THEREOF AND, IF APPROVED, SHALL ADVISE
TENANT, CONTEMPORANEOUSLY WITH SUCH APPROVAL, WHETHER, UPON COMPLETION OF ANY
MATERIAL ALTERATION, SUCH MATERIAL ALTERATION SHALL BE DEEMED A NON-SEVERABLE
MATERIAL ALTERATION.  IF LANDLORD SHALL FAIL TO APPROVE OR DISAPPROVE TENANT’S
PLANS AND SPECIFICATIONS FOR SUCH AN ALTERATION OR ANY PART THEREOF WITHIN SUCH
TEN (10) BUSINESS DAY PERIOD (OR SUCH TWENTY (20) BUSINESS DAY PERIOD IN THE
CASE OF MATERIAL ALTERATIONS), TENANT SHALL HAVE THE RIGHT TO GIVE A REMINDER
NOTICE (AS DESCRIBED FURTHER BELOW) TO LANDLORD AND IF LANDLORD FAILS TO APPROVE
OR DISAPPROVE TENANT’S PLANS AND SPECIFICATIONS OR ANY PART THEREOF WITHIN SUCH
TWO (2) BUSINESS DAYS AFTER RECEIPT OF SUCH REMINDER NOTICE, LANDLORD SHALL BE
DEEMED TO HAVE APPROVED SUCH PLANS AND SPECIFICATIONS FOR SUCH AN ALTERATION OR
THE APPLICABLE PART THEREOF.  IF LANDLORD SHALL DISAPPROVE SUCH PLANS AND
SPECIFICATIONS FOR SUCH AN ALTERATION (OR ANY PART THEREOF), LANDLORD SHALL SET
FORTH IN REASONABLE DETAIL ITS REASONS FOR SUCH DISAPPROVAL IN WRITING. 
LANDLORD SHALL ADVISE TENANT WITHIN FIVE (5) BUSINESS DAYS (OR TEN (10) BUSINESS
DAYS IN THE CASE OF MATERIAL ALTERATIONS) FOLLOWING RECEIPT OF TENANT’S REVISED
PLANS AND SPECIFICATIONS, OR PORTIONS THEREOF, OF LANDLORD’S APPROVAL OR
DISAPPROVAL OF THE REVISED PLANS AND SPECIFICATIONS OR ANY PORTION THEREOF, AND
SHALL SET FORTH IN REASONABLE DETAIL LANDLORD’S REASONS FOR ANY SUCH FURTHER
DISAPPROVAL IN WRITING AND IN REASONABLE DETAIL.  IF LANDLORD FAILS TO APPROVE
OR DISAPPROVE THE REVISED PLANS AND SPECIFICATIONS FOR SUCH AN ALTERATION OR ANY
PORTION THEREOF WITHIN SUCH FIVE (5) BUSINESS DAY PERIOD (OR SUCH TEN
(10) BUSINESS DAY PERIOD IN THE CASE OF MATERIAL ALTERATIONS), TENANT SHALL HAVE
THE RIGHT TO GIVE A REMINDER NOTICE TO LANDLORD AND IF LANDLORD FAILS TO APPROVE
OR DISAPPROVE TENANT’S PLANS AND SPECIFICATIONS FOR SUCH AN ALTERATION OR ANY
PART

 

24

--------------------------------------------------------------------------------


 

THEREOF WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT OF SUCH REMINDER NOTICE,
LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE REVISED PLANS AND SPECIFICATIONS
OR SUCH PORTIONS THEREOF.  FOR THE AVOIDANCE OF DOUBT, LANDLORD SHALL NOT
UNREASONABLY WITHHOLD ITS APPROVAL OF PLANS AND SPECIFICATIONS FOR ANY MATERIAL
ALTERATION.  AS USED HEREIN, A “REMINDER NOTICE” SHALL INCLUDE A CONSPICUOUS
STATEMENT THAT LANDLORD’S FAILURE TO RESPOND WITHIN THE SPECIFIED TIME SHALL
RESULT IN LANDLORD BEING DEEMED TO HAVE APPROVED THE ALTERATION IN QUESTION.

 

(B)                                 UPON THE COMPLETION OF THE ALTERATION IN
ACCORDANCE WITH THE TERMS OF THIS ARTICLE 10 TENANT SHALL SUBMIT TO LANDLORD
(X) PROOF EVIDENCING THE PAYMENT IN FULL FOR SAID ALTERATION, (Y) WRITTEN
UNCONDITIONAL LIEN WAIVERS OF MECHANICS’ LIENS AND OTHER LIENS ON THE PROPERTY
FROM ALL CONTRACTORS PERFORMING SAID ALTERATION AND (Z) ALL OTHER SUBMISSIONS AS
MAY BE, FROM TIME TO TIME REASONABLY REQUIRED BY LANDLORD.

 

(C)                                  BEFORE COMMENCING THE CONSTRUCTION OF ANY
ALTERATIONS, TENANT SHALL PROCURE OR CAUSE TO BE PROCURED THE INSURANCE COVERAGE
DESCRIBED BELOW AND PROVIDE LANDLORD WITH CERTIFICATES OF SUCH INSURANCE IN FORM
REASONABLY SATISFACTORY TO LANDLORD.  ALL SUCH INSURANCE SHALL COMPLY WITH THE
FOLLOWING REQUIREMENTS OF THIS SECTION AND OF SECTION 14.2.

 

(i)                                     During the course of construction, to
the extent not covered by property insurance maintained by Landlord or Tenant
pursuant to Article 14, covering all improvements in place on the Premises, all
materials and equipment stored at the site and furnished under contract, and all
materials and equipment that are in the process of fabrication at the premises
of any third party or that have been placed in transit to the Premises when such
fabrication or transit is at the risk of, or when title to or an insurable
interest in such materials or equipment has passed to, Tenant or its
construction manager, contractors or subcontractors (excluding any contractors’,
subcontractors’ and construction managers’ tools and equipment, and property
owned by the employees of the construction manager, any contractor or any
subcontractor), such insurance to be written on a completed value basis in an
amount not less than the full estimated replacement value of Alterations.

 

(ii)                                  Commercial general liability insurance
covering Tenant, Landlord and each construction manager, contractor and
subcontractor engaged in any work on the Premises.

 

(iii)                               Workers’ Compensation Insurance approved by
the State of California, in the amounts and coverages required under workers’
compensation laws applicable to the Premises, and Employer’s Liability Insurance
with limits not less than One Million Dollars ($1,000,000) or such higher
amounts as may be required by law.

 

25

--------------------------------------------------------------------------------


 

(D)                                 ALL CONSTRUCTION AND OTHER WORK IN
CONNECTION WITH ANY ALTERATIONS SHALL BE DONE AT TENANT’S SOLE COST AND EXPENSE
(EXCEPT AS PROVIDED IN SECTION 10.3) AND IN A PRUDENT AND FIRST CLASS MANNER. 
TENANT SHALL CONSTRUCT THE ALTERATIONS IN ACCORDANCE WITH ALL LEGAL
REQUIREMENTS, AND WITH PLANS AND SPECIFICATIONS THAT ARE IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE 10 AND ALL OTHER PROVISIONS OF THIS LEASE.

 

(E)                                  PRIOR TO THE COMMENCEMENT OF ANY
CONSTRUCTION, ALTERATION, ADDITION, IMPROVEMENTS, REPAIR OR LANDSCAPING IN
EXCESS OF FIFTY THOUSAND DOLLARS ($50,000), LANDLORD SHALL HAVE THE RIGHT TO
POST IN A CONSPICUOUS LOCATION ON THE PREMISES AND TO RECORD IN THE PUBLIC
RECORDS A NOTICE OF LANDLORD’S NONRESPONSIBILITY.  TENANT COVENANTS AND AGREES
TO GIVE LANDLORD AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE (OR CONCURRENT
NOTICE IN THE EVENT OF AN EMERGENCY REPAIR REQUIRED TO PROTECT HUMAN HEALTH OR
SAFETY) OF THE COMMENCEMENT OF ANY SUCH CONSTRUCTION, ALTERATION, ADDITION,
IMPROVEMENT, REPAIR OR LANDSCAPING IN ORDER THAT LANDLORD SHALL HAVE SUFFICIENT
TIME TO POST SUCH NOTICE.

 

(F)                                    TENANT SHALL TAKE ALL NECESSARY SAFETY
PRECAUTIONS DURING ANY CONSTRUCTION.

 

(G)                                 TENANT SHALL PREPARE AND MAINTAIN (I) ON A
CURRENT BASIS DURING CONSTRUCTION, ANNOTATED PLANS AND SPECIFICATIONS SHOWING
CLEARLY ALL CHANGES, REVISIONS AND SUBSTITUTIONS DURING CONSTRUCTION, AND
(II) UPON COMPLETION OF CONSTRUCTION, AS-BUILT DRAWINGS SHOWING CLEARLY ALL
CHANGES, REVISIONS AND SUBSTITUTIONS DURING CONSTRUCTION, INCLUDING, WITHOUT
LIMITATION, FIELD CHANGES AND THE FINAL LOCATION OF ALL MECHANICAL EQUIPMENT,
UTILITY LINES, DUCTS, OUTLETS, STRUCTURAL MEMBERS, WALLS, PARTITIONS AND OTHER
SIGNIFICANT FEATURES.  THESE AS-BUILT DRAWINGS AND ANNOTATED PLANS AND
SPECIFICATIONS SHALL BE KEPT AT THE PREMISES AND TENANT SHALL UPDATE THEM AS
OFTEN AS NECESSARY TO KEEP THEM CURRENT.  THE AS-BUILT DRAWINGS AND ANNOTATED
PLANS AND SPECIFICATIONS SHALL BE MADE AVAILABLE FOR COPYING AND INSPECTION BY
LANDLORD AT ALL REASONABLE TIMES, AND ARE SUBJECT TO LANDLORD’S APPROVAL AS
PROVIDED IN SUBSECTION  (A) ABOVE.

 

(H)                                 UPON COMPLETION OF THE CONSTRUCTION OF ANY
ALTERATIONS IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000) DURING THE TERM,
TENANT SHALL FILE FOR RECORDATION, OR CAUSE TO BE FILED FOR RECORDATION, A
NOTICE OF COMPLETION AND SHALL DELIVER TO LANDLORD EVIDENCE SATISFACTORY TO
LANDLORD OF PAYMENT OF ALL COSTS, EXPENSES, LIABILITIES AND LIENS ARISING OUT OF
OR IN ANY WAY CONNECTED WITH SUCH CONSTRUCTION (EXCEPT FOR LIENS THAT ARE
CONTESTED IN THE MANNER PROVIDED HEREIN).

 

(I)                                     TENANT SHALL REIMBURSE LANDLORD WITHIN
FIVE (5) DAYS FOLLOWING DEMAND FOR ANY OUT-OF-POCKET EXPENSES INCURRED BY
LANDLORD IN THE REVIEW OF ANY ALTERATIONS PROPOSED TO BE MADE BY TENANT,
INCLUDING FEES CHARGED BY LANDLORD’S CONTRACTORS OR CONSULTANTS TO REVIEW PLANS
AND SPECIFICATIONS, AND SUCH REIMBURSEMENT OBLIGATION SHALL CONSTITUTE
ADDITIONAL RENT HEREUNDER.

 

26

--------------------------------------------------------------------------------


 

(J)                                     SHOULD ANY LIENS BE FILED AGAINST ANY
PORTION OF THE PROPERTY BY REASON OF THE ACTS OR OMISSIONS OF, OR BECAUSE OF A
CLAIM AGAINST, TENANT OR ANYONE CLAIMING UNDER OR THROUGH TENANT, TENANT SHALL
CAUSE THE SAME TO BE CANCELED OR DISCHARGED OF RECORD BY BOND OR OTHERWISE
WITHIN TWENTY (20) BUSINESS DAYS AFTER NOTICE FROM LANDLORD.  IF TENANT SHALL
FAIL TO CANCEL OR DISCHARGE SAID LIEN OR LIENS WITHIN SAID TWENTY (20) BUSINESS
DAY PERIOD, LANDLORD MAY CANCEL OR DISCHARGE THE SAME AND, UPON LANDLORD=S
DEMAND, TENANT SHALL REIMBURSE LANDLORD FOR ALL COSTS INCURRED IN CANCELING OR
DISCHARGING SUCH LIENS, TOGETHER WITH INTEREST THEREON AT THE INTEREST RATE FROM
THE DATE INCURRED BY LANDLORD TO THE DATE OF PAYMENT BY TENANT, SUCH
REIMBURSEMENT TO BE MADE WITHIN TWENTY (20) DAYS AFTER RECEIPT BY TENANT OF A
WRITTEN STATEMENT FROM LANDLORD AS TO THE AMOUNT OF SUCH COSTS. TENANT SHALL
INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ALL COSTS (INCLUDING,
WITHOUT LIMITATION, ATTORNEYS= FEES AND DISBURSEMENTS AND COSTS OF SUIT),
LOSSES, LIABILITIES OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO ANY
ALTERATION, INCLUDING, WITHOUT LIMITATION, ANY MECHANICS= OR OTHER LIENS
ASSERTED IN CONNECTION WITH SUCH ALTERATION.

 

(K)                                  TENANT SHALL DELIVER TO LANDLORD, WITHIN
SIXTY (60) DAYS AFTER THE COMPLETION OF AN ALTERATION COSTING IN EXCESS OF
$50,000, “AS-BUILT” DRAWINGS THEREOF.  DURING THE TERM, TENANT SHALL KEEP
RECORDS OF ALTERATIONS COSTING IN EXCESS OF $50,000 INCLUDING PLANS AND
SPECIFICATIONS, COPIES OF CONTRACTS, INVOICES, EVIDENCE OF PAYMENT AND ALL OTHER
RECORDS CUSTOMARILY MAINTAINED IN THE REAL ESTATE BUSINESS RELATING TO
ALTERATIONS AND THE COST THEREOF AND SHALL, WITHIN THIRTY (30) DAYS AFTER DEMAND
BY LANDLORD, FURNISH TO LANDLORD COPIES OF SUCH RECORDS.

 

(L)                                     ALL ALTERATIONS TO AND FIXTURES
INSTALLED BY TENANT IN THE PREMISES (OTHER THAN TENANT’S PROPERTY) SHALL BE
FULLY PAID FOR BY TENANT IN CASH AND NOT BE SUBJECT TO CONDITIONAL BILLS OF
SALE, CHATTEL MORTGAGES, OR OTHER TITLE RETENTION AGREEMENTS.

 


10.3                        TENANT IMPROVEMENT ALLOWANCE.  LANDLORD AGREES TO
PAY TO TENANT IN CONNECTION WITH TENANT’S INITIAL BUILD-OUT OF THE PREMISES
(“TENANT IMPROVEMENTS”) AN AGGREGATE AMOUNT OF $15,000,000 (WHICH AMOUNT SHALL
INCLUDE ANY TENANT IMPROVEMENT ALLOWANCE UNDER THE OTHER LEASE FOR CRITTENDEN
A), HEREINAFTER REFERRED TO AS THE “TENANT IMPROVEMENT ALLOWANCE”.  THE TENANT
IMPROVEMENT ALLOWANCE SHALL REPRESENT LANDLORD’S SOLE AND TOTAL CONTRIBUTION TO
TENANT IMPROVEMENTS.  THE TENANT IMPROVEMENTS SHALL BE MADE AND THE TENANT
IMPROVEMENT ALLOWANCE SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE
TENANT WORK LETTER ATTACHED HERETO AS EXHIBIT F.


 


10.4                        RESTORATION OBLIGATIONS.  (A)  LANDLORD SHALL HAVE
THE RIGHT TO REQUIRE TENANT TO RESTORE THE PREMISES OR ANY PORTION OR COMPONENT
THEREOF, INCLUDING ANY BUILDING SYSTEM OR ANY PORTION OR COMPONENT THEREOF,
AFFECTED BY ANY ALTERATION TO ITS CONDITION PRIOR TO THE COMMENCEMENT OF SUCH
ALTERATION, WHICH RESTORATION TENANT SHALL HAVE THE OBLIGATION TO COMPLETE BY NO
LATER THAN THE EXPIRATION DATE.  LANDLORD SHALL NOTIFY TENANT IN WRITING AT THE
TIME OF LANDLORD’S APPROVAL OF THE ALTERATIONS, AS

 

27

--------------------------------------------------------------------------------


 


APPLICABLE, WHETHER OR NOT THE PROPOSED ALTERATIONS WILL BE REQUIRED TO BE
REMOVED BY TENANT AT THE END OF THE TERM.  TENANT SHALL HAVE NO OBLIGATION TO
REMOVE ANY ALTERATIONS THAT LANDLORD HAS NOT DESIGNATED IN WRITING FOR REMOVAL. 
TENANT SHALL REPAIR OR PAY THE COST OF REPAIRING ANY DAMAGE TO THE PREMISES OR
TO THE BUILDINGS CAUSED BY THE REMOVAL OF ALTERATIONS.


 

(B)                                 (I)  TENANT SHALL BE REQUIRED TO DEPOSIT
SECURITY WITH LANDLORD TO SECURE TENANT’S OBLIGATION TO RESTORE ANY ALTERATION
IN AN AMOUNT SUFFICIENT TO SECURE THE RESTORATION OF THE ALTERATION IN THE
MANNER DISCUSSED BELOW.  FOR THE ELIMINATION OF DOUBT, ALL SUCH RESTORATION
SHALL BE SUBJECT TO THE PROVISIONS HEREOF RELATING TO THE PERFORMANCE OF
ALTERATIONS.  PRIOR TO UNDERTAKING THE ALTERATION, TENANT SHALL FURNISH TO
LANDLORD ONE OF THE FOLLOWING (AS SELECTED BY TENANT): (I) A CASH DEPOSIT OR
(II) AN IRREVOCABLE, UNCONDITIONAL, NEGOTIABLE LETTER OF CREDIT, ISSUED BY A
BANK AND IN A FORM SATISFACTORY TO LANDLORD, EACH TO BE EQUAL TO 100% OF THE
COST OF THE RESTORATION, AS REASONABLY ESTIMATED BY LANDLORD, IN AN AMOUNT NOT
TO EXCEED AN AGGREGATE OF $1 MILLION DURING THE TERM.  ANY SUCH LETTER OF CREDIT
SHALL BE FOR ONE YEAR AND SHALL BE RENEWED BY TENANT EACH AND EVERY YEAR UNTIL
THE RESTORATION IN QUESTION IS COMPLETED AND SHALL BE DELIVERED TO LANDLORD NOT
LESS THAN 30 DAYS PRIOR TO THE EXPIRATION OF THE THEN CURRENT LETTER OF CREDIT,
FAILING WHICH LANDLORD MAY PRESENT THE THEN CURRENT LETTER OF CREDIT FOR
PAYMENT.  UPON (A) THE COMPLETION OF THE RESTORATION IN ACCORDANCE WITH THE
TERMS OF THIS ARTICLE 10 AND (B) THE SUBMISSION TO LANDLORD OF THE ITEMS
DESCRIBED IN CLAUSES (X), (Y) AND (Z) OF SECTION 10.2(B), THE SECURITY DEPOSITED
WITH LANDLORD (OR THE BALANCE OF THE PROCEEDS THEREOF, IF LANDLORD HAS DRAWN ON
THE SAME) SHALL BE RETURNED TO TENANT.  UPON TENANT’S FAILURE PROPERLY TO
PERFORM, COMPLETE AND FULLY PAY FOR THE RESTORATION, AS REASONABLY DETERMINED BY
LANDLORD, LANDLORD MAY, UPON NOTICE TO TENANT, DRAW ON THE SECURITY DEPOSITED
UNDER THIS SECTION 10.4(B) TO THE EXTENT LANDLORD DEEMS REASONABLY NECESSARY IN
CONNECTION WITH THE RESTORATION AND/OR PROTECTION OF THE PREMISES OR THE
PROPERTY AND THE PAYMENT OF ANY COSTS, DAMAGES OR EXPENSES RESULTING THEREFROM.

 

(ii)                                  To the extent that Landlord shall be
holding any such security, Landlord shall have the right from time-to-time,
subject to the $1 million limit of Section 10.4(b)(i) above, to require Tenant
to deposit additional security as it pertains to any and all Alterations made by
Tenant which Tenant shall be obligated to restore under this Article 10, if
Landlord shall reasonably establish that the security then held by Landlord with
respect to any and all such Alterations will be inadequate for their intended
purposes.  Any dispute regarding the sufficiency of any security deposited with
Landlord which the parties shall be unable to resolve within fifteen (15) days
after one party shall have notified the other party that such a bona fide
dispute exists and shall be resolved by arbitration in accordance with
Section 18.4.

 

(iii)                               To the extent that Landlord shall be holding
any such security, Landlord shall be permitted to use such security to complete
Tenant’s obligation to restore the Alteration with respect to which such
security has been deposited by Tenant if Tenant shall default in Tenant’s
obligation to restore the applicable Alteration.  If at any time Landlord shall
notify Tenant that Landlord or its consultants shall have concluded that there
is a substantial likelihood that any Alteration that Tenant is obligated to
restore or any Turnover Alteration will not be completed by the date by which it
shall be

 

28

--------------------------------------------------------------------------------


 

required to be completed hereunder, then for the period of thirty (30) days
following such notification by Landlord to Tenant, Landlord and Tenant and their
respective architects and/or engineers shall endeavor to resolve the matter.  If
the parties shall be unable to resolve the matter, then at any time after the
expiration of such thirty (30) day period, either party may submit the matter to
arbitration under Section 18.4 hereof, with the sole question to be determined
by such arbitration being whether or not there is a substantial likelihood that
any such Alteration will not be completed by the date by which it shall be
required to be completed hereunder. If the arbitration is determined in favor of
Landlord, then Landlord shall have the right (but shall not be obligated) to use
any security then on deposit with Landlord to complete the same. In the event
that Landlord shall complete such Alteration for a cost that is less than the
then available balance of any security deposited to secure Tenant’s obligation
to perform the Alteration in question, then any excess unused portion of such
security being held by Landlord after the restoration of the applicable
Alteration with respect to which it was deposited with Landlord shall belong to
and promptly be refunded by Landlord to Tenant.

 

(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE 10 OR ELSEWHERE IN THIS LEASE, TENANT SHALL BE
OBLIGATED TO SURRENDER THE PREMISES AND THE BUILDING ON THE EXPIRATION DATE IN
THE CONDITION AND QUALITY THAT THE PREMISES AND THE BUILDING (INCLUDING, WITHOUT
LIMITATION, THE BUILDING SYSTEMS) WOULD HAVE BEEN IN AT THE TIME OF SUCH
SURRENDER HAD TENANT COMPLIED WITH THE TERMS OF THIS LEASE (ANY SUCH ALTERATION
REQUIRED TO BE PERFORMED BY TENANT TO SATISFY THE FOREGOING REQUIREMENT BEING
HEREIN REFERRED TO AS A “TURNOVER ALTERATION”).  AT LEAST ONE HUNDRED AND TWENTY
DAYS (120) DAYS PRIOR TO, BUT NO EARLIER THAN ONE HUNDRED AND EIGHTY (180) DAYS
PRIOR TO, THE EXPIRATION DATE, LANDLORD SHALL NOTIFY TENANT, AND LANDLORD AND
TENANT SHALL ENDEAVOR TO AGREE UPON ANY TURNOVER ALTERATION REMAINING TO BE
PERFORMED BY TENANT.  IF THE PARTIES SHALL BE UNABLE TO RESOLVE ANY DISPUTE
REGARDING WHETHER TENANT HAS AN OBLIGATION TO PERFORM ANY TURNOVER ALTERATION OR
REGARDING THE MANNER IN WHICH THE SAME SHALL BE REQUIRED TO BE PERFORMED WITHIN
SUCH ONE HUNDRED AND TWENTY (120) DAY PERIOD, THEN EITHER PARTY MAY SUBMIT THE
MATTER TO ARBITRATION IN ACCORDANCE WITH SECTION 18.4.  ALL TURNOVER ALTERATIONS
SHALL BE PERFORMED IN ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE 10 AND
OTHER PORTIONS OF THIS LEASE APPLICABLE TO ALTERATIONS.

 

(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE 10 OR ELSEWHERE IN THIS LEASE, TENANT SHALL NOT
PERFORM ANY ALTERATION WHICH TENANT SHALL BE OBLIGATED TO RESTORE UNDER THIS
ARTICLE 10 UNLESS THE RESTORATION OF SUCH ALTERATION CAN BE COMPLETED AS AND
WHEN REQUIRED UNDER ARTICLE 10.

 

(E)                                  WITHOUT LIMITING THE GENERALITY OF ANY
OTHER PROVISION OF THIS LEASE, IN THE EVENT THAT TENANT SHALL FAIL TO RESTORE
ANY ALTERATION THAT IT IS OBLIGATED HEREUNDER TO RESTORE OR SHALL FAIL TO
PERFORM ANY TURNOVER ALTERATION, AND THE FAILURE TO PERFORM SAME SHALL INTERFERE
WITH THE USE AND OCCUPANCY OF THE PREMISES OR ANY PORTION THEREOF, THEN TENANT
SHALL BE LIABLE TO LANDLORD FOR FAILURE TO MAKE SUCH TURNOVER ALTERATIONS.

 

(F)                                    TENANT ACKNOWLEDGES AND AGREES THAT IT
SHALL HAVE RESTORATION OBLIGATIONS FOR THE TENANT IMPROVEMENTS KNOWN AS THE
“CUSTOMER BRIEFING AREA” PLANNED

 

29

--------------------------------------------------------------------------------


 

FOR FORTY PERCENT (40%) OF THE SQUARE FOOTAGE OF THE FIRST (1ST) FLOOR OF THE D
PREMISES (A DRAWING OF WHICH IS ATTACHED HERETO AS EXHIBIT H), SUCH OBLIGATIONS
TO INCLUDE DEMOLITION OF SUCH IMPROVEMENTS, RESTORATION OF ANY FLOOR
PENETRATION, AND RESTORATION OF THE AREA TO SHELL CONDITION.  PRIOR TO THE
COMMENCEMENT OF ANY TENANT IMPROVEMENT, TENANT SHALL FURNISH TO LANDLORD A
LETTER OF CREDIT IN THE AMOUNT OF $150,000 AS SECURITY FOR THE RESTORATION
OBLIGATIONS OUTLINED IN THIS SECTION 10.4(F).  FOR THE AVOIDANCE OF DOUBT, SUCH
LETTER OF CREDIT SHALL BE SUBJECT TO THE TERMS AND REQUIREMENTS OF
SECTION 10.4(B), AND SHALL COUNT TOWARD THE $1 MILLION LIMIT OF
SECTION 10.4(B)(I).

 


10.5                        OWNERSHIP OF IMPROVEMENTS.  EXCEPT AS PROVIDED IN
SECTION 10.6, ALL ALTERATIONS, AND ANY OTHER APPURTENANCES, FIXTURES,
IMPROVEMENTS, EQUIPMENT, ADDITIONS AND PROPERTY PERMANENTLY ATTACHED TO OR
INSTALLED IN THE PREMISES AT THE COMMENCEMENT OF OR DURING THE TERM, SHALL AT
THE END OF THE TERM BECOME LANDLORD’S PROPERTY WITHOUT COMPENSATION TO TENANT,
OR BE REMOVED IN ACCORDANCE WITH THIS SECTION.  LANDLORD SHALL NOTIFY TENANT IN
WRITING AT THE TIME OF LANDLORD’S APPROVAL OF THE ALTERATIONS, AS APPLICABLE,
WHETHER OR NOT THE PROPOSED ALTERATIONS WILL BE REQUIRED TO BE REMOVED BY TENANT
AT THE END OF THE TERM.  TENANT SHALL HAVE NO OBLIGATION TO REMOVE ANY
ALTERATIONS THAT LANDLORD HAS NOT DESIGNATED IN WRITING FOR REMOVAL.  TENANT
SHALL REPAIR OR PAY THE COST OF REPAIRING ANY DAMAGE TO THE PREMISES OR TO THE
BUILDING CAUSED BY THE REMOVAL OF ALTERATIONS.  IF TENANT FAILS TO PERFORM ITS
REPAIR OBLIGATIONS, WITHOUT LIMITING ANY OTHER RIGHT OR REMEDY, LANDLORD MAY ON
FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO TENANT PERFORM SUCH OBLIGATIONS
AT TENANT’S EXPENSE AND TENANT SHALL PROMPTLY REIMBURSE LANDLORD UPON DEMAND FOR
ALL OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH
SUCH REPAIR.  IN ADDITION, ANY SUCH REIMBURSEMENT SHALL INCLUDE A FIFTEEN
PERCENT (15%) ADMINISTRATIVE FEE TO COVER LANDLORD’S OVERHEAD IN UNDERTAKING
SUCH REPAIR.  THE REIMBURSEMENT AND ADMINISTRATIVE FEE SHALL BE ADDITIONAL RENT.
TENANT’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
LEASE.


 


10.6                        TENANT’S PERSONAL PROPERTY.  ALL FURNITURE, TRADE
FIXTURES, FURNISHINGS, EQUIPMENT AND ARTICLES OF MOVABLE PERSONAL PROPERTY
INSTALLED IN THE PREMISES BY OR FOR THE ACCOUNT OF TENANT (EXCEPT FOR CEILING
AND RELATED FIXTURES, HVAC EQUIPMENT AND FLOOR COVERINGS), AND WHICH CAN BE
REMOVED WITHOUT STRUCTURAL OR OTHER MATERIAL DAMAGE TO THE BUILDING
(COLLECTIVELY, “TENANT’S PROPERTY”) SHALL BE AND REMAIN THE PROPERTY OF TENANT
AND MAY BE REMOVED BY IT AT ANY TIME DURING THE TERM AND TENANT MAY GRANT A LIEN
ON SUCH PERSONAL PROPERTY.  TENANT SHALL REMOVE FROM THE PREMISES ALL TENANT’S
PROPERTY ON OR BEFORE THE TERMINATION DATE, EXCEPT SUCH ITEMS AS THE PARTIES
HAVE AGREED PURSUANT TO THE PROVISIONS OF THIS LEASE OR BY SEPARATE AGREEMENT
ARE TO REMAIN AND TO BECOME THE PROPERTY OF LANDLORD.  TENANT SHALL REPAIR OR
PAY THE COST OF REPAIRING ANY DAMAGE TO THE PREMISES OR TO THE BUILDING
RESULTING FROM SUCH REMOVAL, AND THE PROVISIONS OF SECTION 10.5 ABOVE SHALL
APPLY IN THE EVENT TENANT FAILS TO DO SO.  ANY ITEMS OF TENANT’S PROPERTY WHICH
REMAIN IN THE PREMISES AFTER THE TERMINATION DATE MAY, ON FIVE (5) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO TENANT, AT THE OPTION OF LANDLORD, BE DEEMED
ABANDONED AND IN SUCH CASE MAY EITHER BE RETAINED BY LANDLORD AS ITS PROPERTY OR
BE DISPOSED OF, WITHOUT ACCOUNTABILITY, AT TENANT’S EXPENSE IN SUCH MANNER AS
LANDLORD MAY SEE FIT.

 

30

--------------------------------------------------------------------------------


 


11.                               LIENS.


 

Tenant shall promptly pay, in cash, the cost of all Alterations, repairs,
restorations or replacements made by or on behalf of Tenant.  Tenant shall keep
the Premises free from any Liens arising out of any work performed, material
furnished or obligations incurred by or for Tenant.  Tenant hereby indemnifies
Landlord against liability for any and all Liens arising out of work performed,
material furnish or obligations incurred by or for Tenant.  If Tenant shall not,
within ten (10) days following notice of the imposition of any such Lien, cause
the Lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other remedies provided in this Lease
and by law, the right but not the obligation to cause any such Lien to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such Lien.  All such sums paid by Landlord and all expenses
incurred by it in connection therewith (including, without limitation,
reasonable counsel fees) shall be payable to Landlord by Tenant within five
(5) days of Landlord’s demand with interest from the date incurred at the
Interest Rate.  Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law or that Landlord
shall deem proper for the protection of Landlord, the Premises, and the Building
from Liens.

 

Landlord shall at its own cost and expense, take such action as may be necessary
(by bonding or other appropriate action) to duly discharge and satisfy in full
promptly any Lessor Lien, provided, however, Landlord need not discharge or
satisfy any Lessor Lien being contested by Landlord in good faith and by
appropriate proceedings so long as such proceedings do not involve any material
danger of sale, forfeiture or loss of any part of Tenant’s leasehold interest in
the Property.  In addition, Landlord shall use commercially reasonable efforts
to cause persons claiming by, through or under Landlord (excluding Tenant) to
promptly discharge and satisfy in full any Lien against Tenant’s leasehold
interest in the Property.  “Lessor Liens” means Liens against the Property or
the Ground Lease that result from (i) claims against the Landlord or (ii) Real
Estate Taxes payable by Landlord which are not required to be paid by Tenant. 
For the avoidance of doubt, the foregoing shall not apply to any Leasehold
Mortgage or Lien related thereto, any Prior Lease, any Lien in effect as of the
Commencement Date or any other Lien permitted by the terms of this Lease.

 


12.                               COMPLIANCE WITH LAWS AND INSURANCE
REQUIREMENTS.


 


12.1                        LEGAL REQUIREMENTS.  TENANT, AT TENANT’S COST AND
EXPENSE, SHALL COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO ITS USE OR
OCCUPANCY OF THE PREMISES OR ANY ALTERATIONS AND LANDLORD SHALL COMPLY WITH ALL
LEGAL REQUIREMENTS APPLICABLE WITH RESPECT TO LANDLORD’S OBLIGATIONS UNDER THIS
LEASE.  WITHOUT LIMITING THE FOREGOING, TENANT SHALL BE SOLELY RESPONSIBLE FOR
COMPLIANCE WITH AND SHALL MAKE OR CAUSE TO BE MADE ALL SUCH IMPROVEMENTS AND
ALTERATIONS TO THE PREMISES (INCLUDING, WITHOUT LIMITATION, REMOVING BARRIERS
AND PROVIDING ALTERNATIVE SERVICES) AS SHALL BE REQUIRED TO COMPLY WITH ALL
APPLICABLE BUILDING CODES, LAWS AND ORDINANCES RELATING TO PUBLIC
ACCOMMODATIONS, INCLUDING THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
§§ 12111 ET SEQ. (THE “ADA”), AND THE ADA ACCESSIBILITY GUIDELINES PROMULGATED
BY THE ARCHITECTURAL AND TRANSPORTATION BARRIERS COMPLIANCE BOARD, THE PUBLIC
ACCOMMODATIONS

 

31

--------------------------------------------------------------------------------


 


TITLE OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. §§ 2000A ET SEQ., THE
ARCHITECTURAL BARRIERS ACT OF 1968, 42 U.S.C. §§ 4151 ET SEQ., AS AMENDED,
TITLE V OF THE REHABILITATION ACT OF 1973, 29 U.S.C. §§ 790 ET SEQ., THE MINIMUM
GUIDELINES AND REQUIREMENTS FOR ACCESSIBLE DESIGN, 36 C.F.R. PART 1190, THE
UNIFORM FEDERAL ACCESSIBILITY STANDARDS, AND APPLICABLE STATE LAW, AS THE SAME
MAY BE AMENDED FROM TIME TO TIME, OR ANY SIMILAR OR SUCCESSOR LAWS, ORDINANCES
AND REGULATIONS, NOW OR HEREAFTER ADOPTED.  TENANT’S LIABILITY SHALL BE PRIMARY
AND TENANT SHALL INDEMNIFY LANDLORD IN ACCORDANCE WITH SECTION 14.1 IN THE EVENT
OF ANY FAILURE OR ALLEGED FAILURE OF TENANT TO COMPLY WITH LEGAL REQUIREMENTS. 
ANY WORK OR INSTALLATIONS MADE OR PERFORMED BY OR ON BEHALF OF TENANT OR ANY
PERSON OR ENTITY CLAIMING THROUGH OR UNDER TENANT PURSUANT TO THE PROVISIONS OF
THIS SECTION SHALL BE MADE IN CONFORMITY WITH AND SUBJECT TO THE PROVISIONS OF
ARTICLE  10.


 


12.2                        INSURANCE REQUIREMENTS.  (A)  TENANT SHALL NOT DO
ANYTHING, OR PERMIT ANYTHING TO BE DONE, IN OR ABOUT THE PREMISES THAT WOULD: 
(I) INVALIDATE OR BE IN CONFLICT WITH THE PROVISIONS OF OR CAUSE ANY INCREASE IN
THE APPLICABLE RATES FOR ANY FIRE OR OTHER PROPERTY INSURANCE POLICIES COVERING
THE BUILDING OR ANY PROPERTY LOCATED THEREIN (UNLESS TENANT PAYS FOR SUCH
INCREASED COSTS AND THE BASIS FOR SUCH INCREASED COSTS CAN BE ELIMINATED BY
LANDLORD WITHOUT ANY MATERIAL EXPENSE OR DELAY UPON LANDLORD’S REPOSSESSION OF
THE PREMISES AT THE EXPIRATION OR EARLIER TERMINATION OF THE TERM), OR
(II) RESULT IN A REFUSAL BY FIRE INSURANCE COMPANIES OF GOOD STANDING TO INSURE
THE BUILDING OR ANY SUCH PROPERTY IN AMOUNTS REASONABLY SATISFACTORY TO LANDLORD
(WHICH AMOUNTS SHALL BE COMPARABLE TO THE AMOUNTS REQUIRED BY COMPARABLE
LANDLORDS OF COMPARABLE BUILDINGS OR (III)  RESULT IN THE CANCELLATION OF ANY
FIRE OR OTHER PROPERTY INSURANCE POLICY MAINTAINED BY OR FOR THE BENEFIT OF
LANDLORD (SUBJECT TO THE SAME PARENTHETICAL CONTAINED IN CLAUSE (I) ABOVE). 
TENANT, AT TENANT’S EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS, REGULATIONS OR
REQUIREMENTS OF THE AMERICAN INSURANCE ASSOCIATION (FORMERLY THE NATIONAL BOARD
OF FIRE UNDERWRITERS) AND WITH ANY SIMILAR BODY THAT SHALL HEREAFTER PERFORM THE
FUNCTION OF SUCH ASSOCIATION.


 

(B)                                 IF, BY REASON OF ANY ACT OR OMISSION ON THE
PART OF TENANT WHICH IS INCONSISTENT WITH THE USE PERMITTED HEREUNDER, WHETHER
OR NOT LANDLORD HAS CONSENTED TO THE SAME, THE RATE OF “ALL RISK” OR OTHER TYPE
OF INSURANCE MAINTAINED BY LANDLORD ON THE PROPERTY OR THE BUILDING OR OTHER
PROPERTY OF LANDLORD SHALL BE HIGHER THAN IT OTHERWISE WOULD BE, BUT FOR SUCH
ACT OR OMISSION, TENANT SHALL REIMBURSE LANDLORD FOR THAT PART OF THE PREMIUMS
FOR SUCH INSURANCE PAID BY LANDLORD BECAUSE OF SUCH ACT OR OMISSION ON THE PART
OF TENANT, WHICH SUM SHALL BE ADDITIONAL RENT AND PAYABLE WITHIN FIVE (5) DAYS
OF DEMAND.  IF, DUE TO THE OCCUPANCY OR ABANDONMENT OF, OR TENANT’S FAILURE TO
OCCUPY, THE PREMISES AS HEREIN PROVIDED, ANY SUCH INSURANCE SHALL BE CANCELED BY
THE INSURANCE CARRIER, THEN, IN ANY OF SUCH EVENTS, TENANT HEREBY INDEMNIFIES
LANDLORD AGAINST LIABILITY WHICH WOULD HAVE BEEN COVERED BY SUCH INSURANCE. 
LANDLORD SHALL GIVE TENANT NOTICE OF ANY SUCH CANCELLATION PROMPTLY AFTER
LANDLORD SHALL HAVE RECEIVED WRITTEN NOTICE THEREOF.  TENANT SHALL ALSO PAY ANY
INCREASE IN PREMIUMS ON ANY RENT INSURANCE CARRIED BY LANDLORD FOR ITS
PROTECTION AGAINST RENT LOSS THROUGH FIRE OR CASUALTY IF SUCH INCREASE SHALL
RESULT FROM ANY OF THE FOREGOING EVENTS.

 

32

--------------------------------------------------------------------------------


 


13.                               HAZARDOUS MATERIALS.


 


13.1                        DEFINITIONS.  AS USED IN THIS LEASE, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

(A)                                  “ENVIRONMENTAL ACTIVITY” MEANS ANY USE,
STORAGE, HOLDING, RELEASE, EMISSION, DISCHARGE, MANUFACTURING, GENERATION,
PROCESSING, ABATEMENT, REMOVAL, DISPOSITION, HANDLING, TRANSPORTATION, DISCHARGE
OR RELEASE OF ANY HAZARDOUS MATERIALS FROM, INTO, ON OR UNDER THE BUILDING, THE
COMMON AREA OR THE PROPERTY.

 

(B)                                 “ENVIRONMENTAL LAWS” MEAN ALL LEGAL
REQUIREMENTS, NOW OR HEREAFTER IN EFFECT, RELATING TO ENVIRONMENTAL CONDITIONS,
INDUSTRIAL HYGIENE OR HAZARDOUS MATERIALS ON, UNDER OR ABOUT THE PROPERTY,
INCLUDING WITHOUT LIMITATION THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, 42 U.S.C. SECTION 9601,
ET SEQ., THE HAZARDOUS MATERIALS TRANSPORTATION ACT, 49 U.S.C. SECTION 1801,
ET SEQ., THE SOLID WASTE DISPOSAL ACT, 42 U.S.C. SECTION 6901, ET SEQ., THE
CLEAN WATER ACT, 33 U.S.C. SECTION 1251, ET SEQ., THE CLEAN AIR ACT, 42 U.S.C.
SECTION 7401, ET SEQ., THE TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. SECTION 2601
THROUGH 2629, THE SAFE DRINKING WATER ACT, 42 U.S.C. SECTIONS 300F THROUGH 300J,
AND ANY SIMILAR STATE AND LOCAL LAWS AND ORDINANCES AND THE REGULATIONS NOW OR
HEREAFTER ADOPTED AND PUBLISHED AND/OR PROMULGATED PURSUANT THERETO.

 

(C)                                  “HAZARDOUS MATERIAL” MEANS ANY CHEMICAL,
SUBSTANCE, MEDICAL OR OTHER WASTE OR COMBINATION THEREOF WHICH IS OR MAY BE
HAZARDOUS TO THE ENVIRONMENT OR HUMAN OR ANIMAL HEALTH OR SAFETY DUE TO ITS
RADIOACTIVITY, IGNITABILITY, CORROSIVITY, REACTIVITY, EXPLOSIVITY, TOXICITY,
CARCINOGENICITY, MUTAGENICITY, PHYTOTOXICITY OR OTHER HARMFUL OR POTENTIALLY
HARMFUL PROPERTIES OR EFFECTS.  HAZARDOUS MATERIALS SHALL INCLUDE, WITHOUT
LIMITATION, PETROLEUM HYDROCARBONS, INCLUDING CRUDE OIL OR ANY FRACTION THEREOF,
ASBESTOS, RADON, POLYCHLORINATED BIPHENYLS (PCBS), METHANE AND ALL SUBSTANCES
WHICH NOW OR IN THE FUTURE MAY BE DEFINED AS “HAZARDOUS SUBSTANCES,” “HAZARDOUS
WASTES,” “EXTREMELY HAZARDOUS WASTES,” “HAZARDOUS MATERIALS,” “TOXIC
SUBSTANCES,” “INFECTIOUS WASTES,” “BIOHAZARDOUS WASTES,” “MEDICAL WASTES,”
“RADIOACTIVE WASTES” OR WHICH ARE OTHERWISE LISTED, DEFINED OR REGULATED IN ANY
MANNER PURSUANT TO ANY ENVIRONMENTAL LAWS.

 

(D)                                 “TENANT’S HAZARDOUS MATERIALS” MEANS ANY
HAZARDOUS MATERIALS RESULTING FROM THE ENVIRONMENTAL ACTIVITY BY TENANT OR ANY
OF TENANT’S AGENTS.

 


13.2                        ENVIRONMENTAL RELEASE.  TENANT REPRESENTS TO
LANDLORD THAT TENANT IS AWARE THAT DETECTABLE AMOUNTS OF HAZARDOUS MATERIALS
HAVE COME TO BE LOCATED ON, BENEATH AND/OR IN THE VICINITY OF THE PREMISES. 
TENANT HAS MADE SUCH INVESTIGATIONS AND INQUIRIES AS IT DEEMS APPROPRIATE TO
ASCERTAIN THE EFFECTS, IF ANY, OF SUCH SUBSTANCES AND CONTAMINANTS ON ITS
OPERATIONS AND PERSONS USING THE BUILDING AND THE COMMON AREA.  LANDLORD MAKES
NO REPRESENTATION OR WARRANTY WITH REGARD TO THE ENVIRONMENTAL

 

33

--------------------------------------------------------------------------------


 


CONDITION OF THE BUILDING, THE COMMON AREA OR THE PROPERTY.  TENANT HEREBY
RELEASES LANDLORD AND LANDLORD’S OFFICERS, DIRECTORS, TRUSTEES, AGENTS AND
EMPLOYEES FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, AND CAUSES OF
ACTION OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR UNKNOWN OR SUSPECTED OR
UNSUSPECTED WHICH TENANT OR ANY OF TENANT’S AGENTS MAY HAVE, CLAIM TO HAVE, OR
WHICH MAY HEREAFTER ACCRUE AGAINST THE RELEASED PARTIES OR ANY OF THEM, ARISING
OUT OF OR RELATING TO OR IN ANY WAY CONNECTED WITH HAZARDOUS MATERIALS PRESENTLY
IN, ON OR UNDER, OR NOW OR HEREAFTER EMANATING FROM OR MIGRATING ONTO THE
BUILDING OR THE PROPERTY (EXCEPT TO THE EXTENT SUCH EXISTENCE, EMANATION OR
MIGRATION IS CAUSED BY LANDLORD OR LANDLORD’S AGENTS).  IN CONNECTION WITH SUCH
RELEASE, TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED UPON IT BY THE
PROVISIONS OF SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH READS AS FOLLOWS:


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 


13.3                        USE OF HAZARDOUS MATERIALS.  TENANT SHALL NOT CAUSE
OR PERMIT ANY HAZARDOUS MATERIALS TO BE USED, STORED, DISCHARGED, RELEASED OR
DISPOSED OF IN THE PREMISES OR CAUSE ANY HAZARDOUS MATERIALS TO BE USED, STORED,
DISCHARGED, RELEASED OR DISPOSED OF IN, FROM, UNDER OR ABOUT, THE PROPERTY, OR
ANY OTHER LAND OR IMPROVEMENTS IN THE VICINITY OF THE PROPERTY, EXCEPTING ONLY
THE TYPES AND MINOR QUANTITIES OF HAZARDOUS MATERIALS WHICH ARE NORMALLY USED IN
CONNECTION WITH TENANT’S PERMITTED USE, OPERATION AND MAINTENANCE OF THE
PREMISES AND THEN ONLY IN STRICT ACCORDANCE WITH ALL LEGAL REQUIREMENTS,
INCLUDING ALL ENVIRONMENTAL LAWS (“PERMITTED SUBSTANCES”).  TENANT SHALL, AT ITS
OWN EXPENSE, PROCURE, MAINTAIN IN EFFECT AND COMPLY WITH ALL CONDITIONS OF ANY
AND ALL PERMITS, LICENSES, AND OTHER GOVERNMENTAL AND REGULATORY APPROVALS
REQUIRED FOR TENANT’S USE OF HAZARDOUS MATERIALS AT THE PREMISES, INCLUDING,
WITHOUT LIMITATION, DISCHARGE OF APPROPRIATELY TREATED MATERIALS OR WASTES INTO
OR THROUGH ANY SANITARY SEWER SERVING THE BUILDING.  TENANT SHALL IN ALL
RESPECTS HANDLE, TREAT, DEAL WITH AND MANAGE ANY AND ALL TENANT’S HAZARDOUS
MATERIALS IN TOTAL CONFORMITY WITH ALL ENVIRONMENTAL LAWS AND PRUDENT INDUSTRY
PRACTICES REGARDING MANAGEMENT OF SUCH HAZARDOUS MATERIALS.  WITHOUT LIMITING
THE FOREGOING, IF ANY TENANT’S HAZARDOUS MATERIALS RESULT IN CONTAMINATION OF
THE BUILDING, OR ANY SOIL OR GROUNDWATER IN, UNDER OR ABOUT THE PROPERTY IN EACH
CASE TO THE EXTENT THE PRESENCE OF SAME AMOUNTS TO A VIOLATION OF ANY LEGAL
REQUIREMENT OR POSES A THREAT TO HUMAN HEALTH OR SAFETY, TENANT, AT ITS EXPENSE,
SHALL PROMPTLY TAKE ALL ACTIONS NECESSARY TO RETURN THE BUILDING AND/OR THE
PROPERTY, TO THE CONDITION EXISTING PRIOR TO THE APPEARANCE OF THE TENANT’S
HAZARDOUS MATERIAL, SUBJECT TO LANDLORD’S RIGHT TO APPROVE TENANT’S PROPOSED
REMEDIATION METHOD.  ON OR PRIOR TO THE TERMINATION DATE, TENANT SHALL CAUSE ALL
TENANT’S HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE BUILDING TO BE REMOVED
IN ACCORDANCE WITH AND IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS.  TENANT SHALL
PROMPTLY NOTIFY LANDLORD AND OBTAIN LANDLORD’S WRITTEN APPROVAL BEFORE TAKING
ANY REMEDIAL ACTION IN RESPONSE TO THE PRESENCE OF ANY TENANT’S HAZARDOUS
MATERIALS OR ENTERING INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE OR OTHER
COMPROMISE WITH RESPECT TO ANY CLAIMS RELATING TO TENANT’S HAZARDOUS MATERIALS.

 

34

--------------------------------------------------------------------------------


 


13.4                        INDEMNITY.  TENANT SHALL INDEMNIFY, DEFEND (BY
COUNSEL REASONABLY ACCEPTABLE TO LANDLORD), PROTECT AND HOLD LANDLORD AND
LANDLORD’S TRUSTEES, DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, DIRECT OR
INDIRECT BENEFICIAL OWNERS AND EMPLOYEES, ANY LEASEHOLD MORTGAGEES, AND ANY
PRIOR LESSORS, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY,
“LANDLORD’S AGENTS”), FREE AND HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES, PENALTIES, FORFEITURES, LOSSES OR EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ AND CONSULTANTS’ FEES AND OVERSIGHT AND RESPONSE COSTS) TO THE EXTENT
ARISING FROM (A) ENVIRONMENTAL ACTIVITY BY TENANT OR TENANT’S AGENTS; OR
(B) FAILURE OF TENANT OR TENANT’S AGENTS TO COMPLY WITH ANY ENVIRONMENTAL LAW
WITH RESPECT TO TENANT’S ENVIRONMENTAL ACTIVITY; OR (C) TENANT’S FAILURE TO
REMOVE TENANT’S HAZARDOUS MATERIALS AS REQUIRED IN SECTION 13.3.


 


13.5                        NO LIEN.  TENANT SHALL NOT SUFFER ANY LIEN TO BE
RECORDED AGAINST THE BUILDING OR THE PROPERTY AS A CONSEQUENCE OF ANY TENANT’S
HAZARDOUS MATERIALS, INCLUDING ANY SO CALLED STATE, FEDERAL OR LOCAL “SUPER
FUND” LIEN RELATED TO THE REMEDIATION OF ANY TENANT’S HAZARDOUS MATERIALS IN OR
ABOUT THE BUILDING OR THE PROPERTY.


 


13.6                        INVESTIGATION.  IN THE EVENT HAZARDOUS MATERIALS ARE
DISCOVERED IN OR ABOUT THE BUILDING OR THE PROPERTY, AND LANDLORD REASONABLY
BELIEVES THAT SUCH HAZARDOUS MATERIALS ARE TENANT’S HAZARDOUS MATERIALS, THEN
LANDLORD SHALL HAVE THE RIGHT TO APPOINT A CONSULTANT TO CONDUCT AN
INVESTIGATION TO DETERMINE THE NATURE AND EXTENT OF SUCH HAZARDOUS MATERIALS,
WHETHER SUCH HAZARDOUS MATERIALS ARE TENANT’S HAZARDOUS MATERIALS, AND THE
CORRECTIVE MEASURES, IF ANY, REQUIRED TO REMOVE SUCH HAZARDOUS MATERIALS.  IF
SUCH HAZARDOUS MATERIALS ARE DETERMINED TO BE TENANT’S HAZARDOUS MATERIALS,
TENANT, AT ITS EXPENSE, SHALL COMPLY WITH ALL INVESTIGATION, REMEDIATION OR
OTHER ACTIONS REQUIRED BY ANY APPLICABLE GOVERNMENTAL AUTHORITY AND REASONABLY
APPROVED BY LANDLORD AND SHALL PROMPTLY REIMBURSE LANDLORD FOR ALL COSTS
INCURRED BY LANDLORD IN CONNECTION WITH SUCH INVESTIGATION, ALONG WITH A FIFTEEN
PERCENT (15%) ADMINISTRATIVE FEE TO COVER LANDLORD’S COSTS AND OVERHEAD IN
UNDERTAKING OR SUPERVISING SUCH WORK.  THE REIMBURSEMENT AND ADMINISTRATIVE FEE
SHALL BE ADDITIONAL RENT.


 


13.7                        NOTICES.  TENANT SHALL NOTIFY LANDLORD OF ANY
INQUIRY, TEST, CLAIM, INVESTIGATION OR ENFORCEMENT PROCEEDING BY OR AGAINST
TENANT OR THE PREMISES OR THE PROPERTY KNOWN TO TENANT WITHIN FIVE (5) BUSINESS
DAYS OF OBTAINING KNOWLEDGE THEREOF CONCERNING ANY HAZARDOUS MATERIALS.  TENANT
SHALL IMMEDIATELY NOTIFY LANDLORD OF ANY RELEASE OR DISCHARGE OF HAZARDOUS
MATERIALS ON, IN UNDER OR ABOUT THE PROPERTY.  TENANT ACKNOWLEDGES THAT
LANDLORD, AS THE OWNER OF THE PROPERTY, SHALL HAVE THE SOLE RIGHT AT ITS
ELECTION AND AT TENANT’S EXPENSE, TO NEGOTIATE, DEFEND, APPROVE AND APPEAL ANY
ACTION TAKEN OR ORDER ISSUED WITH REGARD TO TENANT’S HAZARDOUS MATERIALS BY ANY
APPLICABLE GOVERNMENTAL AUTHORITY.


 


13.8                        SURRENDER.  TENANT SHALL SURRENDER THE PREMISES TO
LANDLORD, UPON THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE, FREE OF
TENANT’S HAZARDOUS MATERIALS EXCEPT FOR PERMITTED SUBSTANCES AND OTHER HAZARDOUS
MATERIALS THE PRESENCE OF WHICH WOULD NOT AND COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENTS OR POSE A THREAT TO HUMAN
HEALTH OR SAFETY.  IF TENANT FAILS TO SO SURRENDER

 

35

--------------------------------------------------------------------------------


 


THE PREMISES, TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ALL LOSSES,
COSTS, CLAIMS, DAMAGES AND LIABILITIES RESULTING FROM TENANT’S FAILURE TO
SURRENDER THE PREMISES AS REQUIRED BY THIS SECTION 13.8, INCLUDING, WITHOUT
LIMITATION, (A) ANY CLAIMS OR DAMAGES ARISING IN CONNECTION WITH THE CONDITION
OF THE PREMISES, AND (B) DAMAGES OCCASIONED BY LANDLORD’S INABILITY TO RELET THE
PREMISES OR A REDUCTION IN THE FAIR MARKET AND/OR RENTAL VALUE OF THE BUILDING
OR ANY PORTION THEREOF, BY REASON OF THE EXISTENCE OF ANY TENANT’S HAZARDOUS
MATERIALS.


 


13.9                        SURVIVAL.  THE PROVISIONS OF THIS ARTICLE 13 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


14.                               INDEMNITY; INSURANCE.


 


14.1                        INDEMNITY.  TENANT SHALL INDEMNIFY, PROTECT, DEFEND
AND SAVE AND HOLD LANDLORD, LANDLORD’S AGENTS (THE “INDEMNIFIED PARTIES”)
HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, COSTS, LIABILITIES, CLAIMS,
JUDGMENTS, LIENS, DAMAGES (INCLUDING CONSEQUENTIAL DAMAGES) AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS, AND
REASONABLE INVESTIGATION COSTS, INCURRED IN CONNECTION WITH OR ARISING FROM: 
(A) ANY DEFAULT BY TENANT IN THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS,
COVENANTS OR CONDITIONS OF THIS LEASE ON TENANT’S PART TO BE OBSERVED OR
PERFORMED, INCLUDING TENANTS OBLIGATIONS UNDER ARTICLE 6 WITH RESPECT TO THE
GROUND LEASE, (B) THE USE OR OCCUPANCY OR MANNER OF USE OR OCCUPANCY OF THE
PREMISES, THE BUILDING AND THE PROPERTY BY TENANT AND TENANT’S AGENTS OR ANY
PERSON CLAIMING UNDER TENANT, (C) THE CONDITION OF THE PREMISES, AND ANY
OCCURRENCE ON THE PREMISES, THE BUILDING OR THE PROPERTY FROM ANY CAUSE
WHATSOEVER, EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE INDEMNIFIED PARTIES, AND (D) ANY NEGLIGENCE OF TENANT OR OF
TENANT’S AGENTS, IN, ON OR ABOUT THE PREMISES, THE BUILDING OR THE COMMON AREA. 
IN CASE ANY ACTION OR PROCEEDING BE BROUGHT, MADE OR INITIATED AGAINST THE
INDEMNIFIED PARTIES RELATING TO ANY MATTER COVERED BY TENANT’S INDEMNIFICATION
OBLIGATIONS UNDER THIS SECTION OR UNDER SECTION 13.4, TENANT, UPON NOTICE FROM
THE LANDLORD, SHALL AT ITS SOLE COST AND EXPENSE, RESIST OR DEFEND SUCH CLAIM,
ACTION OR PROCEEDING BY COUNSEL APPROVED BY THE INDEMNIFIED PARTIES. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY INDEMNIFIED PARTY REASONABLY
BELIEVES A CONFLICT OF INTEREST EXISTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY
OTHER INDEMNIFIED PARTY, EACH OF THE INDEMNIFIED PARTIES MAY RETAIN ITS OWN
COUNSEL TO DEFEND OR ASSIST IN DEFENDING ANY CLAIM, ACTION OR PROCEEDING, AND
TENANT SHALL PAY THE REASONABLE FEES AND DISBURSEMENTS OF SUCH COUNSEL. 
TENANT’S OBLIGATIONS UNDER THIS SECTION SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.  EACH OF THE INDEMNIFIED PARTIES IS AN INTENDED
THIRD-PARTY BENEFICIARY OF THIS SECTION 14.1 AND SHALL BE ENTITLED TO ENFORCE
THE PROVISIONS HEREOF.


 


14.2                        INSURANCE.  TENANT SHALL PROCURE AT ITS SOLE COST
AND EXPENSE AND KEEP IN EFFECT DURING THE TERM:


 

(A)                                  COMMERCIAL GENERAL LIABILITY INSURANCE
COVERING TENANT’S OPERATIONS IN THE PREMISES AND THE USE AND OCCUPANCY OF THE
PREMISES.  SUCH INSURANCE SHALL INCLUDE CONTRACTUAL LIABILITY. SUCH COVERAGE
SHALL BE WRITTEN ON AN

 

36

--------------------------------------------------------------------------------


 

“OCCURRENCE” FORM AND SHALL HAVE A MINIMUM COMBINED SINGLE LIMIT OF LIABILITY OF
NOT LESS THAN TEN MILLION DOLLARS ($10,000,000).  TENANT’S POLICY SHALL BE
WRITTEN TO APPLY TO ALL BODILY INJURY, PROPERTY DAMAGE AND PERSONAL INJURY AND
PROVIDE FOR COVERAGE OF OWNED AND NON-OWNED AUTOMOBILE LIABILITY, IF
APPLICABLE.  SUCH INSURANCE SHALL NAME LANDLORD AND INDEMNIFIED PARTIES AS AN
ADDITIONAL INSURED, AND SHALL PROVIDE THAT LANDLORD WILL RECEIVE THIRTY (30)
DAYS’ WRITTEN NOTICE FROM THE INSURER PRIOR TO ANY CANCELLATION AND SHALL
PROVIDE THAT IT IS PRIMARY INSURANCE;

 

(B)                                 “ALL RISK” COMMERCIAL PROPERTY INSURANCE
WITH RESPECT TO TENANT’S PROPERTY, INCLUDING FURNITURE, FITTINGS, INSTALLATIONS,
ALTERATIONS, ADDITIONS, PARTITIONS AND FIXTURES OR ANYTHING IN THE NATURE OF A
LEASEHOLD IMPROVEMENT MADE OR INSTALLED BY OR ON BEHALF OF THE TENANT IN AN
AMOUNT OF NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT COST
THEREOF AS SHALL FROM TIME TO TIME BE DETERMINED BY TENANT IN FORM SATISFACTORY
TO LANDLORD;

 

(C)                                  WORKER’S COMPENSATION INSURANCE IN THE
AMOUNTS AND COVERAGES REQUIRED UNDER WORKER’S COMPENSATION LAWS APPLICABLE TO
TENANT AND/OR THE PREMISES FROM TIME TO TIME, AND EMPLOYER’S LIABILITY
INSURANCE, WITH LIMITS OF NOT LESS THAN ONE MILLION DOLLARS ($1,000,000) SUCH
HIGHER AMOUNTS AS MAY BE REQUIRED BY LAW; AND

 

(D)                                 ANY OTHER FORM OR FORMS OF INSURANCE AS
LANDLORD MAY REASONABLY REQUIRE FROM TIME TO TIME (OTHER THAN INSURANCE THAT
LANDLORD IS REQUIRED TO MAINTAIN) IN AMOUNTS AND FOR INSURABLE RISKS (ON
COMMERCIALLY REASONABLE TERMS) AGAINST WHICH A PRUDENT TENANT WOULD PROTECT
ITSELF TO THE EXTENT LANDLORDS OF COMPARABLE BUILDINGS IN THE VICINITY OF THE
BUILDING REQUIRE THEIR TENANTS TO CARRY SUCH OTHER FORM(S) OF INSURANCE.

 


14.3                        POLICIES.  ALL POLICIES OF INSURANCE PROVIDED FOR
HEREIN SHALL BE ISSUED BY INSURANCE COMPANIES WITH GENERAL POLICYHOLDERS’ RATING
OF NOT LESS THAN A, AS RATED IN THE MOST CURRENT AVAILABLE “BEST’S INSURANCE
REPORTS,” AND NOT PROHIBITED FROM DOING BUSINESS IN THE STATE OF CALIFORNIA. 
CERTIFICATES OF INSURANCE SHALL BE DELIVERED TO LANDLORD PRIOR TO THE DELIVERY
OF POSSESSION OF THE PREMISES TO TENANT AND THEREAFTER PRIOR TO THE EXPIRATION
OF THE TERM OF EACH SUCH POLICY.  ALL SUCH POLICIES OF INSURANCE SHALL PROVIDE
THAT THE COMPANY WRITING SAID POLICY WILL GIVE TO LANDLORD THIRTY (30) DAYS
NOTICE IN WRITING IN ADVANCE OF ANY CANCELLATION.  NO POLICY SHALL HAVE A
DEDUCTIBLE IN EXCESS OF $500,000 FOR ANY ONE OCCURRENCE.


 


14.4                        LANDLORD’S RIGHTS.  SHOULD TENANT FAIL TO TAKE OUT
AND KEEP IN FORCE EACH INSURANCE POLICY REQUIRED UNDER THIS ARTICLE 14, OR
SHOULD SUCH INSURANCE NOT BE APPROVED BY LANDLORD AND SHOULD THE TENANT NOT
RECTIFY THE SITUATION WITHIN TWO (2) BUSINESS DAYS AFTER WRITTEN NOTICE FROM
LANDLORD TO TENANT, LANDLORD SHALL HAVE THE RIGHT, WITHOUT ASSUMING ANY
OBLIGATION IN CONNECTION THEREWITH, TO PURCHASE SUCH INSURANCE AT THE SOLE COST
OF TENANT, AND ALL COSTS INCURRED BY LANDLORD SHALL BE PAYABLE WITHIN FIVE
(5) DAYS OF DEMAND TO LANDLORD BY TENANT AS ADDITIONAL RENT AND WITHOUT
PREJUDICE TO ANY OTHER RIGHTS AND REMEDIES OF LANDLORD UNDER THIS LEASE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, AT ANY TIME AND FROM
TIME TO

 

37

--------------------------------------------------------------------------------


 


TIME, UPON REASONABLE NOTICE TO TENANT, LANDLORD MAY ELECT TO INSURE ALL OR ANY
PART OF THE PREMISES UNDER ITS OWN POLICY OR POLICIES OF INSURANCE, IN WHICH
EVENT, DURING THE PERIOD OF SUCH COVERAGE THE COST OF ANY SUCH POLICIES SHALL BE
AN OPERATING EXPENSE HEREUNDER AND TENANT MAY ELECT TO DISCONTINUE INSURANCE
COVERAGE IT IS OTHERWISE REQUIRED TO CARRY HEREUNDER TO THE EXTENT OF SUCH
INSURANCE PROVIDED BY LANDLORD.


 


14.5                        WAIVER OF SUBROGATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS LEASE, THE PARTIES HERETO (AND THEIR RESPECTIVE AGENTS,
EMPLOYEES, SUCCESSOR, ASSIGNEES AND, AS TO TENANT, ITS SUBTENANTS) RELEASE EACH
OTHER AND THEIR RESPECTIVE AGENTS, EMPLOYEES, SUCCESSOR, ASSIGNEES AND, AS TO
TENANT, ITS SUBTENANTS FROM DAMAGE TO ANY PROPERTY THAT IS CAUSED BY OR RESULTS
FROM A RISK (I) WHICH IS ACTUALLY INSURED AGAINST, TO THE EXTENT OF RECEIPT OF
PAYMENT UNDER SUCH POLICY, (II) WHICH IS REQUIRED TO BE INSURED AGAINST UNDER
THIS LEASE, OR (III) WHICH WOULD NORMALLY BE COVERED BY THE STANDARD “ALL RISK”
PROPERTY INSURANCE.  LANDLORD AND TENANT (AND EACH OF TENANT’S SUBTENANTS) SHALL
EACH OBTAIN FROM THEIR RESPECTIVE COMMERCIAL PROPERTY INSURERS AT ANY TIME
DURING THE TERM INSURING OR COVERING THE PROPERTY OR ANY PORTION THEREOF OF ITS
CONTENTS THEREIN, A WAIVER OF ALL RIGHTS OF SUBROGATION WHICH THE INSURER OF ONE
PARTY MIGHT OTHERWISE, IF AT ALL, HAVE AGAINST THE OTHER PARTY.


 


14.6                        NO LIABILITY.  NO APPROVAL BY LANDLORD OF ANY TENANT
INSURER, OR THE TERMS OR CONDITIONS OF ANY POLICY, OR ANY COVERAGE OR AMOUNT OF
INSURANCE, OR ANY DEDUCTIBLE AMOUNT SHALL BE CONSTRUED AS A REPRESENTATION BY
LANDLORD OF THE SOLVENCY OF THE INSURER OR THE SUFFICIENCY OF ANY POLICY OR ANY
COVERAGE OR AMOUNT OF INSURANCE OR DEDUCTIBLE AND TENANT ASSUMES FULL RISK AND
RESPONSIBILITY FOR ANY INADEQUACY OF INSURANCE COVERAGE OR ANY FAILURE OF
INSURERS.


 


15.                               ASSIGNMENT AND SUBLETTING.


 


15.1                        CONSENT REQUIRED.  EXCEPT AS OTHERWISE EXPLICITLY
PROVIDED HEREIN, TENANT SHALL NOT DIRECTLY OR INDIRECTLY, VOLUNTARILY OR BY
OPERATION OF LAW, (I) SELL, ASSIGN, ENCUMBER, PLEDGE OR OTHERWISE TRANSFER OR
HYPOTHECATE ALL OR ANY PART OF ITS INTEREST IN OR RIGHTS WITH RESPECT TO THE
PREMISES OR ITS LEASEHOLD ESTATE (COLLECTIVELY, “ASSIGNMENT”), WITHOUT
LANDLORD’S WRITTEN CONSENT, WHICH CONSENT LANDLORD MAY WITHHOLD IN ITS SOLE AND
ABSOLUTE DISCRETION, OR (II) PERMIT ALL OR ANY PORTION OF THE PREMISES TO BE
OCCUPIED BY ANYONE OTHER THAN ITSELF OR SUBLET ALL OR ANY PORTION OF THE
PREMISES (COLLECTIVELY, “SUBLEASE”) WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD.


 


15.2                        NOTICE.  IF TENANT DESIRES TO ENTER INTO A SUBLEASE
OF THE PREMISES OR ASSIGNMENT OF THIS LEASE, IT SHALL GIVE WRITTEN NOTICE (THE
“TRANSFER NOTICE”) TO LANDLORD OF ITS INTENTION TO DO SO, WHICH NOTICE SHALL
CONTAIN (A) THE NAME AND ADDRESS OF THE PROPOSED ASSIGNEE, SUBTENANT OR OCCUPANT
(THE “TRANSFEREE”), (B) THE NATURE OF THE PROPOSED TRANSFEREE’S BUSINESS TO BE
CARRIED ON IN THE PREMISES, (C) THE TERMS AND PROVISIONS OF THE PROPOSED
ASSIGNMENT OR SUBLEASE, AND (D) SUCH FINANCIAL INFORMATION AS LANDLORD MAY
REASONABLY REQUEST CONCERNING THE PROPOSED TRANSFEREE.

 

38

--------------------------------------------------------------------------------


 


15.3                        TERMS OF APPROVAL.  LANDLORD SHALL RESPOND TO
TENANT’S REQUEST FOR APPROVAL WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF
THE TRANSFER NOTICE, AND IF LANDLORD FAILS TO RESPOND WITHIN SUCH FIFTEEN
(15) DAY PERIOD, LANDLORD SHALL BE DEEMED TO HAVE DISAPPROVED SUCH PROPOSED
ASSIGNMENT OR SUBLEASE.  IF LANDLORD APPROVES THE PROPOSED ASSIGNMENT OR
SUBLEASE, OR IF AN ASSIGNMENT OR SUBLEASE IS PERMITTED BY OPERATION OF LAW,
TENANT MAY, NOT LATER THAN THIRTY (30) DAYS THEREAFTER, ENTER INTO THE
ASSIGNMENT OR SUBLEASE WITH THE PROPOSED TRANSFEREE UPON THE TERMS AND
CONDITIONS SET FORTH IN THE TRANSFER NOTICE, AND SIXTY PERCENT (60%) OF THE
EXCESS RENT RECEIVED BY TENANT SHALL BE PAID TO LANDLORD AS AND WHEN RECEIVED BY
TENANT AND FORTY PERCENT (40%) OF THE EXCESS RENT RECEIVED BY TENANT SHALL BE
RETAINED BY TENANT. “EXCESS RENT” MEANS THE GROSS REVENUE RECEIVED FROM THE
TRANSFEREE DURING THE SUBLEASE TERM OR WITH RESPECT TO THE ASSIGNMENT, LESS
(A) THE GROSS REVENUE PAID TO LANDLORD BY TENANT DURING THE PERIOD OF THE
SUBLEASE TERM OR DURING THE ASSIGNMENT; (B) ANY REASONABLY DOCUMENTED TENANT
IMPROVEMENT ALLOWANCE OR OTHER ECONOMIC CONCESSION (PLANNING ALLOWANCE, MOVING
EXPENSES, ETC.), PAID BY TENANT TO THE TRANSFEREE OR TO A THIRD PARTY IN
CONNECTION WITH THE TRANSFER; (C) CUSTOMARY AND REASONABLE EXTERNAL BROKERS’
COMMISSIONS TO THE EXTENT PAID AND DOCUMENTED; (D) REASONABLE ATTORNEYS’ FEES;
AND (E) REASONABLE COSTS OF ADVERTISING THE SPACE FOR SUBLEASE OR ASSIGNMENT
(COLLECTIVELY, “TRANSFER COSTS”).  TENANT SHALL NOT HAVE TO PAY TO LANDLORD ANY
EXCESS RENT UNTIL TENANT HAS RECOVERED ITS TRANSFER COSTS.


 


15.4                        CERTAIN CONDITIONS APPLICABLE TO ALL SUBLETTINGS AND
ASSIGNMENTS.  ANY ASSIGNMENT OR SUBLETTING WILL ALSO BE SUBJECT TO THE FOLLOWING
CONDITIONS:


 

(A)                                  AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE
ON WHICH SUCH SUBLETTING OR ASSIGNMENT SHALL BECOME EFFECTIVE, TENANT SHALL
FURNISH TO LANDLORD ALL OF THE DOCUMENTS AND INFORMATION REQUIRED UNDER THIS
SECTION 15.4 TOGETHER WITH THE TRANSFER NOTICE.

 

(B)                                 AT BOTH THE TIME OF TENANT’S FURNISHING TO
LANDLORD THE INFORMATION AND DOCUMENTS REQUIRED UNDER THIS SECTION 15.4 AND THE
TIME AT WHICH THE SUBLETTING OR ASSIGNMENT BECOMES EFFECTIVE, AN EVENT OF
DEFAULT SHALL NOT HAVE OCCURRED.

 

(C)                                  IF REQUIRED, THE CONSENT OF THE LEASEHOLD
MORTGAGEE UNDER SUCH LEASEHOLD MORTGAGE SHALL HAVE BEEN OBTAINED AND TENANT
SHALL HAVE PAID TO LANDLORD, OR AT LANDLORD’S ELECTION REIMBURSED LANDLORD FOR,
ANY CHARGES OR PAYMENTS WHICH ARE THE RESPONSIBILITY OF LANDLORD UNDER THE
LEASEHOLD MORTGAGE IN CONNECTION WITH SUCH SUBLETTING OR ASSIGNMENT.

 

(D)                                 TENANT SHALL FURNISH TO LANDLORD A COPY OF
THE FINAL EXECUTED COPY OF THE SUBLEASE OR ASSIGNMENT DOCUMENTS USED IN
CONNECTION WITH THE SUBLEASE OR ASSIGNMENT, AND OF EACH INSTRUMENT DELIVERED IN
CONNECTION THEREWITH WITHIN FIVE (5) BUSINESS DAYS AFTER THE EXECUTION AND
DELIVERY THEREOF.

 

39

--------------------------------------------------------------------------------


 

(E)                                  SUCH SUBLEASE OR ASSIGNMENT SHALL BE FOR
THE ACTUAL USE AND PHYSICAL OCCUPANCY OF THE PREMISES, IN THE CASE OF AN
ASSIGNMENT, AND THE PORTION OF THE PREMISES SUBLET, IN THE CASE OF A SUBLEASE,
BY THE ASSIGNEE OR SUBTENANT, AS APPLICABLE.

 

(F)                                    NO ASSIGNEE OR SUBTENANT SHALL BE A
PERSON HAVING, DIRECTLY OR INDIRECTLY, SOVEREIGN OR DIPLOMATIC IMMUNITY OR
HAVING IMMUNITY FROM (OR OTHERWISE NOT BEING SUBJECT TO) THE SERVICE OF PROCESS
IN AND THE JURISDICTION OF THE COURTS OF CALIFORNIA.

 

(G)                                 FOLLOWING THE PROPOSED ASSIGNMENT OR
SUBLEASE, THE ASSIGNEE OR SUBTENANT SHALL USE THE PREMISES ONLY FOR THE SPECIFIC
USE PERMITTED UNDER ARTICLE 7.

 

(H)                                 THE INSTRUMENT OF SUBLEASE OR ASSIGNMENT
SHALL NOT PURPORT TO GRANT TO THE SUBTENANT OR ASSIGNEE THEREUNDER ANY RIGHTS
GREATER THAN OR INCONSISTENT WITH THOSE GRANTED TO TENANT UNDER THIS LEASE,
INCLUDING FOR THIS PURPOSE ANY TERM IN THE INSTRUMENT OF ASSIGNMENT OR SUBLEASE
FOR WHICH THERE IS NO CORRESPONDING TERM IN THIS LEASE RESULTING IN SUCH GREATER
RIGHTS OR INCONSISTENCY.

 

(I)                                     IN THE CASE OF ANY SUBLETTING, THE TERM
THEREOF (INCLUDING ANY EXTENSION OPTIONS) SHALL IN ALL RESPECTS BE CONSISTENT
WITH ARTICLE 10 AND SHALL NOT PREVENT TENANT FROM DELIVERING VACANT POSSESSION,
FREE AND CLEAR OF ANY SUBTENANCIES, OF THE PREMISES OR THE APPLICABLE PORTION
THEREOF, ON THE EXPIRATION DATE.

 


15.5                        NO RELEASE.  NO SUBLEASE OR ASSIGNMENT BY TENANT NOR
ANY CONSENT BY LANDLORD THERETO SHALL RELIEVE TENANT OF ANY OBLIGATION TO BE
PERFORMED BY TENANT UNDER THIS LEASE.  ANY SUBLEASE OR ASSIGNMENT THAT IS NOT IN
COMPLIANCE WITH THIS ARTICLE SHALL BE NULL AND VOID AND, AT THE OPTION OF
LANDLORD, SHALL CONSTITUTE AN EVENT OF DEFAULT BY TENANT UNDER THIS LEASE, AND
LANDLORD SHALL BE ENTITLED TO PURSUE ANY RIGHT OR REMEDY AVAILABLE TO LANDLORD
UNDER THE TERMS OF THIS LEASE OR UNDER THE LAWS OF THE STATE OF CALIFORNIA.  THE
ACCEPTANCE OF ANY RENT OR OTHER PAYMENTS BY LANDLORD FROM A PROPOSED TRANSFEREE
SHALL NOT CONSTITUTE CONSENT TO SUCH SUBLEASE OR ASSIGNMENT BY LANDLORD OR A
RECOGNITION OF ANY TRANSFEREE, OR A WAIVER BY LANDLORD OF ANY FAILURE OF TENANT
OR OTHER TRANSFEROR TO COMPLY WITH THIS ARTICLE.


 


15.6                        CHANGE IN CONTROL; SUCCESSOR ENTITY.  (A)  FOR THE
PURPOSES OF THIS LEASE, ANY TRANSFER OF CONTROL OF TENANT, BY OPERATION OF LAW
OR OTHERWISE, WHETHER PURSUANT TO ONE TRANSACTION OR A SERIES OF TRANSACTIONS
AND WHETHER AT ONE TIME OR OVER A PERIOD OF TIME (A “CHANGE IN CONTROL”), SHALL
BE DEEMED AN ASSIGNMENT AND SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS
ARTICLE 15, INCLUDING, WITHOUT LIMITATION, THE REQUIREMENT THAT TENANT OBTAIN
LANDLORD’S PRIOR WRITTEN CONSENT THERETO, EXCEPT AS PROVIDED IN SECTION 15.11. 
FOR PURPOSES OF THIS SECTION 15.6, A TRANSFER OF CONTROL OF TENANT SHALL BE
DEEMED TO HAVE OCCURRED IF THERE SHALL BE ANY OF THE FOLLOWING:  (I) A TRANSFER
OF THE ULTIMATE BENEFICIAL OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE
EQUITY

 

40

--------------------------------------------------------------------------------


 


INTERESTS IN TENANT OR OF ANY CLASS OF EQUITY INTERESTS IN TENANT, INCLUDING,
WITHOUT LIMITATION, BY THE ISSUANCE OF ADDITIONAL SHARES OR OTHER EQUITY
INTERESTS IN TENANT, (II) A TRANSFER OF THE RIGHT TO RECEIVE FIFTY PERCENT (50%)
OR MORE OF ANY CATEGORY OF DISTRIBUTIONS MADE BY TENANT, OR (III) A TRANSFER OF
THE RIGHT TO DIRECT THE MANAGEMENT OF TENANT, BY CONTRACT OR OTHERWISE. 
NOTWITHSTANDING THE FOREGOING, (A) IF TENANT IS A PUBLIC COMPANY, LANDLORD’S
CONSENT SHALL NOT BE REQUIRED WITH RESPECT TO TRANSFERS OF THE CAPITAL STOCK OF
SUCH TENANT ON A NATIONAL SECURITIES EXCHANGE, UNLESS SUCH TRANSFERS CONSTITUTE
A CHANGE OF CONTROL AND (B) LANDLORD’S CONSENT SHALL NOT BE REQUIRED WITH
RESPECT TO TRANSFERS TO SUCCESSOR ENTITIES PERMITTED IN PARAGRAPH (B) BELOW.


 

(B)                                 TENANT SHALL HAVE THE RIGHT, SUBJECT TO
TENANT’S COMPLYING WITH SECTION 15.4, UPON NOT LESS THAN FIFTEEN (15) DAYS’
PRIOR WRITTEN NOTICE TO LANDLORD, TO ASSIGN ITS ENTIRE INTEREST IN THIS LEASE
AND THE LEASEHOLD ESTATE HEREBY CREATED TO A SUCCESSOR ENTITY (AS SUCH TERM IS
HEREINAFTER DEFINED) OF TENANT, PROVIDED THAT THE SUCCESSOR ENTITY SHALL NOT BE
ENTITLED, EITHER DIRECTLY OR INDIRECTLY, TO DIPLOMATIC OR SOVEREIGN IMMUNITY AND
SHALL BE SUBJECT TO THE SERVICE OF PROCESS IN AND THE JURISDICTION OF THE COURTS
OF THE STATE OF CALIFORNIA.  A “SUCCESSOR ENTITY”, AS USED IN THIS SECTION SHALL
MEAN A CORPORATION OR OTHER BUSINESS ENTITY (I) INTO WHICH OR WITH WHICH TENANT,
ITS CORPORATE OR OTHER SUCCESSORS OR PERMITTED ASSIGNS, IS MERGED OR
CONSOLIDATED, IN ACCORDANCE WITH APPLICABLE STATUTORY PROVISIONS FOR THE MERGER
OR CONSOLIDATION OF A CORPORATION OR OTHER BUSINESS ENTITY OR (II) WHICH
ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE TENANT’S ASSETS, PROVIDED THAT BY
OPERATION OF LAW OR BY EFFECTIVE PROVISIONS CONTAINED IN THE INSTRUMENTS OF
MERGER OR CONSOLIDATION OR ACQUISITION, THE LIABILITIES OF THE ENTITIES
PARTICIPATING IN SUCH MERGER OR CONSOLIDATION OR ACQUISITION ARE ASSUMED BY THE
CORPORATION OR OTHER BUSINESS ENTITY SURVIVING SUCH MERGER OR CONSOLIDATION OR
ACQUISITION, ABOVE, PROVIDED THAT, (X) IMMEDIATELY AFTER GIVING EFFECT TO ANY
SUCH MERGER OR CONSOLIDATION OR ACQUISITION, AS THE CASE MAY BE, THE CORPORATION
OR OTHER BUSINESS ENTITY SURVIVING SUCH MERGER OR ACQUISITION SHALL HAVE A NET
WORTH NO LESS THAN THE MINIMUM NET WORTH AND (Y) PROOF OF SUCH ASSETS,
CAPITALIZATION AND NET WORTH, AS EVIDENCED BY A STATEMENT FROM AN ACCEPTABLE
ACCOUNTING FIRM, SHALL HAVE BEEN DELIVERED TO LANDLORD AT LEAST TEN (10) DAYS
PRIOR TO THE EFFECTIVE DATE OF ANY SUCH MERGER OR CONSOLIDATION, OR ACQUISITION
AND ASSUMPTION, AS THE CASE MAY BE.

 


15.7                        ASSUMPTION OF OBLIGATIONS.  ANY TRANSFEREE SHALL,
FROM AND AFTER THE EFFECTIVE DATE OF THE ASSIGNMENT, ASSUME ALL OBLIGATIONS OF
TENANT UNDER THIS LEASE WITH RESPECT TO THE TRANSFERRED SPACE AND SHALL BE AND
REMAIN LIABLE JOINTLY AND SEVERALLY WITH TENANT FOR THE PAYMENT OF BASE RENT AND
ADDITIONAL RENT, AND FOR THE PERFORMANCE OF ALL OF THE TERMS, COVENANTS,
CONDITIONS AND AGREEMENTS HEREIN CONTAINED ON TENANT’S PART TO BE PERFORMED FOR
THE TERM AS IT RELATES TO THE TRANSFERRED SPACE.  NO ASSIGNMENT SHALL BE BINDING
ON LANDLORD UNLESS TENANT COMPLIES WITH THE PROVISIONS OF THIS ARTICLE 15 AND
DELIVERS TO LANDLORD A COUNTERPART OF THE ASSIGNMENT AND AN INSTRUMENT THAT
CONTAINS A COVENANT OF ASSUMPTION REASONABLY SATISFACTORY IN SUBSTANCE AND FORM
TO LANDLORD, AND CONSISTENT WITH THE REQUIREMENTS OF THIS SECTION.


 


15.8                        INSOLVENCY OR BANKRUPTCY.  IN NO EVENT SHALL THIS
LEASE BE ASSIGNED OR ASSIGNABLE BY OPERATION OF LAW OR BY VOLUNTARY OR
INVOLUNTARY BANKRUPTCY PROCEEDINGS OR OTHERWISE AND IN NO EVENT SHALL THIS LEASE
OR ANY RIGHTS OR PRIVILEGES

 

41

--------------------------------------------------------------------------------


 


HEREUNDER BE AN ASSET OF TENANT UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION
OR OTHER DEBTOR RELIEF PROCEEDINGS.


 


15.9                        RECOVERY OF PREMISES.  IF LANDLORD SHALL RECOVER OR
COME INTO POSSESSION OF THE PREMISES BEFORE THE DATE HEREIN FIXED FOR THE
TERMINATION OF THIS LEASE, LANDLORD SHALL HAVE THE RIGHT, AT ITS OPTION, TO TAKE
OVER ANY AND ALL SUBLEASES OF THE PREMISES OR ANY PART THEREOF MADE BY TENANT
AND TO SUCCEED TO ALL THE RIGHTS OF SAID SUBLEASES OR SUCH OF THEM AS IT MAY
ELECT TO TAKE OVER.  TENANT HEREBY EXPRESSLY ASSIGNS AND TRANSFERS TO LANDLORD
SUCH OF THE SUBLEASES AS LANDLORD MAY ELECT TO TAKE OVER AT THE TIME OF SUCH
RECOVERY OF POSSESSION, SUCH ASSIGNMENT AND TRANSFER NOT TO BE EFFECTIVE UNTIL
THE TERMINATION OF THIS LEASE OR RE-ENTRY BY LANDLORD HEREUNDER OR IF LANDLORD
SHALL OTHERWISE SUCCEED TO TENANT’S INTEREST IN THE PREMISES, AT WHICH TIME
TENANT SHALL UPON REQUEST OF LANDLORD, EXECUTE ACKNOWLEDGE AND DELIVER TO
LANDLORD SUCH FURTHER ASSIGNMENTS AND TRANSFERS AS MAY BE NECESSARY TO VEST IN
LANDLORD THE THEN EXISTING SUBLEASES.  EACH SUBLETTING HEREUNDER IS SUBJECT TO
THE CONDITION AND BY ITS ACCEPTANCE OF AND ENTRY INTO A SUBLEASE, EACH SUBTENANT
THEREUNDER SHALL BE DEEMED CONCLUSIVELY TO HAVE THEREBY AGREED FROM AND AFTER
THE TERMINATION OF THIS LEASE OR RE-ENTRY BY LANDLORD HEREUNDER OR IF LANDLORD
SHALL OTHERWISE SUCCEED TO TENANT’S INTEREST IN THE PREMISES, THAT SUCH
SUBTENANT SHALL WAIVE ANY RIGHT TO SURRENDER POSSESSION OR TERMINATE THE
SUBLEASE AND, AT LANDLORD’S ELECTION, SUCH SUBTENANT SHALL BE BOUND TO LANDLORD
FOR THE BALANCE OF THE TERM OF SUCH SUBLEASE AND SHALL ATTORN TO AND RECOGNIZE
LANDLORD AS ITS LANDLORD UNDER ALL OF THE THEN EXECUTORY TERMS OF SUCH SUBLEASE,
EXCEPT THAT LANDLORD SHALL NOT (I) BE LIABLE FOR ANY PREVIOUS ACT, OMISSION OR
NEGLIGENCE OF TENANT UNDER SUCH SUBLEASE, (II) BE SUBJECT TO ANY COUNTERCLAIM,
DEFENSE OR OFFSET NOT EXPRESSLY PROVIDED FOR IN SUCH SUBLEASE, (III) BE BOUND BY
ANY PREVIOUS MODIFICATION OR AMENDMENT OF SUCH SUBLEASE OR BY ANY PREVIOUS
PAYMENT OF MORE THAN ONE MONTH’S RENT AND ADDITIONAL RENT WHICH SHALL BE PAYABLE
AS PROVIDED IN THE SUBLEASE, (IV) BE OBLIGATED TO REPAIR THE SUBLEASED SPACE OR
THE BUILDING OR ANY PART THEREOF IN THE EVENT OF CASUALTY OR CONDEMNATION EXCEPT
AS OTHERWISE REQUIRED HEREIN, OR (V) BE OBLIGATED TO PERFORM ANY WORK IN THE
SUBLEASED SPACE BEYOND THE REQUIREMENTS OF THIS LEASE.


 


15.10                 EASEMENTS.  TENANT SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF LANDLORD (IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION), IMPOSE ANY
EASEMENTS OR SIMILAR ENCUMBRANCES UPON THE PREMISES OR ANY PART THEREOF.


 


15.11                 SHORT TERM SUBLETTING.  WITH LANDLORD’S PRIOR CONSENT
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, TENANT CAN ENTER
INTO A SUBLEASE OF ONE FLOOR OR LESS OF RENTABLE AREA WITH ONE (1) OR MORE
SUBLESSEES (BUT ALL OF SUCH SUBLEASES SHALL COVER, INDIVIDUALLY OR COLLECTIVELY,
NOT GREATER THAN FIFTEEN PERCENT (15%) OF RENTABLE AREA IN THE AGGREGATE AT ANY
GIVEN TIME) FOR A TERM OF LESS THAN THE LESSER OF (I) TWENTY-FOUR (24) MONTHS OR
(II) THE REMAINDER OF THE TERM, PROVIDED THAT FIFTY PERCENT (50%) OF THE EXCESS
RENT RECEIVED BY TENANT SHALL BE PAID TO LANDLORD AS AND WHEN RECEIVED BY TENANT
AND TENANT SHALL BE ENTITLED TO KEEP THE REMAINING FIFTY PERCENT (50%).  IF
LANDLORD DOES NOT RESPOND TO TENANT’S WRITTEN REQUEST TO A PROPOSED SHORT TERM
SUBLEASE MEETING THE REQUIREMENTS SET FORTH ABOVE, WITHIN TEN (10) BUSINESS DAYS
FOLLOWING RECEIPT THEREOF, LANDLORD SHALL BE DEEMED TO HAVE APPROVED SUCH SHORT
TERM SUBLEASE. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 15.11 WITH RESPECT
TO TENANT’S

 

42

--------------------------------------------------------------------------------


 


ENTITLEMENT TO 50% OF THE EXCESS RENT AND THE TEN BUSINESS DAY PERIOD WITHIN
WHICH LANDLORD IS TO APPROVE OR DISAPPROVE THE PROPOSED SHORT-TERM SUBLEASE, ALL
OF THE OTHER TERMS AND CONDITIONS OF THIS ARTICLE 15 SHALL BE APPLICABLE TO SUCH
SHORT-TERM SUBLEASE.


 


16.                               DEFAULT.


 


16.1                        EVENT OF DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL BE AN “EVENT OF DEFAULT”:


 

(A)                                  FAILURE ON THE PART OF TENANT TO PAY ANY
PART OF THE BASE RENT OR ADDITIONAL RENT, OR ANY OTHER SUMS OF MONEY THAT TENANT
IS REQUIRED TO PAY UNDER THIS LEASE WHERE SUCH FAILURE CONTINUES FOR A PERIOD OF
FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE OF DEFAULT FROM LANDLORD TO TENANT;
PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT BE REQUIRED TO PROVIDE SUCH NOTICE
MORE THAN THREE (3) TIMES DURING ANY TWENTY-FOUR (24) MONTH PERIOD DURING THE
TERM WITH RESPECT TO NON-PAYMENT OF BASE RENT OR ADDITIONAL RENT PAYABLE TO
LANDLORD, THE THIRD SUCH NON-PAYMENT CONSTITUTING DEFAULT WITHOUT REQUIREMENT OF
NOTICE.  LANDLORD’S NOTICE TO TENANT PURSUANT TO THIS SUBSECTION SHALL BE DEEMED
TO BE THE NOTICE REQUIRED UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1161.

 

(B)                                 FAILURE ON THE PART OF TENANT TO COMPLY WITH
THE OBLIGATIONS UNDER SECTION 4.7 WHICH FAILURE, UNLESS OTHERWISE PROVIDED IN
SECTION 4.7, CONTINUES FOR A PERIOD OF TEN (10) DAYS AFTER WRITTEN NOTICE FROM
LANDLORD.

 

(C)                                  FAILURE OF TENANT TO PERFORM ANY OTHER
COVENANT, CONDITION OR REQUIREMENT OF THIS LEASE (INCLUDING THE TENANT WORK
LETTER) WHEN SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS;
PROVIDED THAT IF THE NATURE OF THE DEFAULT IS SUCH THAT MORE THAN THIRTY (30)
DAYS ARE REASONABLY REQUIRED FOR ITS CURE, THEN AN EVENT OF DEFAULT SHALL NOT BE
DEEMED TO HAVE OCCURRED IF TENANT SHALL COMMENCE SUCH CURE WITHIN SAID THIRTY
(30) DAY PERIOD AND THEREAFTER DILIGENTLY AND CONTINUOUSLY PROSECUTE SUCH CURE
TO COMPLETION AND SHALL COMPLETE SUCH CURE WITHIN ONE HUNDRED TWENTY (120) DAYS
AFTER SUCH FAILURE SHALL FIRST OCCUR.  LANDLORD’S NOTICE TO TENANT PURSUANT TO
THIS SUBSECTION SHALL BE DEEMED TO BE THE NOTICE REQUIRED UNDER CALIFORNIA CODE
OF CIVIL PROCEDURE SECTION 1161.

 

(D)                                 THE ABANDONMENT OF THE ENTIRE PREMISES BY
TENANT.

 

(E)                                  TENANT SHALL ADMIT IN WRITING ITS INABILITY
TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, FILE A PETITION IN BANKRUPTCY,
INSOLVENCY, REORGANIZATION, DISSOLUTION OR LIQUIDATION UNDER ANY LAW OR STATUTE
OF ANY GOVERNMENT OR ANY SUBDIVISION THEREOF EITHER NOW OR HEREAFTER IN EFFECT,
MAKE AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, CONSENT TO OR ACQUIESCE IN
THE APPOINTMENT OF A RECEIVER OF ITSELF OR OF THE WHOLE OR ANY SUBSTANTIAL PART
OF THE PREMISES.

 

(F)                                    A COURT OF COMPETENT JURISDICTION SHALL
ENTER AN ORDER, JUDGMENT OR DECREE APPOINTING A RECEIVER OF TENANT OR OF THE
WHOLE OR ANY SUBSTANTIAL PART OF THE PREMISES AND SUCH ORDER, JUDGMENT OR DECREE
SHALL NOT BE VACATED, SET ASIDE OR

 

43

--------------------------------------------------------------------------------


 

STAYED WITHIN THIRTY (30) DAYS AFTER THE DATE OF ENTRY OF SUCH ORDER, JUDGMENT,
OR DECREE, OR A STAY THEREOF SHALL BE THEREAFTER SET ASIDE.

 

(G)                                 A COURT OF COMPETENT JURISDICTION SHALL
ENTER AN ORDER, JUDGMENT OR DECREE APPROVING A PETITION FILED AGAINST TENANT
UNDER ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, DISSOLUTION OR LIQUIDATION LAW
OR STATUTE OF THE FEDERAL OR STATE GOVERNMENT OR ANY SUBDIVISION OF EITHER NOW
OR HEREAFTER IN EFFECT, AND SUCH ORDER, JUDGMENT OR DECREE SHALL NOT BE VACATED,
SET ASIDE OR STAYED WITHIN THIRTY (30) DAYS FROM THE DATE OF ENTRY OF SUCH
ORDER, JUDGMENT OR DECREE, OR A STAY THEREOF SHALL BE THEREAFTER SET ASIDE.

 

(H)                                 THE OCCURRENCE OF (I) THE ACCELERATION OF
THE OBLIGATIONS OF TENANT UNDER ANY INDEBTEDNESS OR OTHER OBLIGATIONS UNDER
WHICH IT IS LIABLE FOR MORE THAN $20,000,000 OR (II) THE MATURITY OF $20,000,000
OR MORE OF INDEBTEDNESS OF TENANT BY ITS TERMS WHICH HAS NOT BEEN PAID OR
(III) THE ENTRY OF ANY JUDGMENT AGAINST TENANT FOR $20,000,000 OR MORE WHICH HAS
NOT BEEN VACATED OR APPEALED AND STAYED; PROVIDED THAT FOR THE PURPOSES OF
CLAUSES (I) AND (II), THE TERM INDEBTEDNESS SHALL NOT INCLUDE INDEBTEDNESS FOR
THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES.

 

(I)                                     THE OCCURRENCE OF AN EVENT OF DEFAULT
UNDER ANY OF THE OTHER LEASES.

 


16.2                        REMEDIES.  UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, LANDLORD SHALL HAVE THE FOLLOWING RIGHTS AND REMEDIES:


 

(A)                                  THE RIGHT TO TERMINATE THIS LEASE UPON
WRITTEN NOTICE TO TENANT, IN WHICH EVENT TENANT SHALL IMMEDIATELY SURRENDER
POSSESSION OF THE PREMISES IN ACCORDANCE WITH ARTICLE 20.

 

(B)                                 THE RIGHT TO BRING A SUMMARY ACTION FOR
POSSESSION OF THE PREMISES.

 

(C)                                  UPON TERMINATION OF THE LEASE BY LANDLORD
PURSUANT TO SECTION 16.2(A),  THE RIGHT TO RECOVER FROM TENANT THE FOLLOWING: 
(I) THE WORTH AT THE TIME OF AWARD OF ANY UNPAID RENT WHICH HAS BEEN EARNED AT
THE TIME OF SUCH TERMINATION; PLUS, (II)  THE WORTH AT THE TIME OF AWARD OF THE
AMOUNT BY WHICH THE UNPAID RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION
UNTIL THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT
PROVES COULD HAVE BEEN REASONABLY AVOIDED; PLUS, (III) THE WORTH AT THE TIME OF
AWARD OF THE AMOUNT BY WHICH THE UNPAID RENT FOR THE BALANCE OF THE TERM AFTER
THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES
COULD BE REASONABLY AVOIDED; PLUS, (IV) ANY OTHER AMOUNT NECESSARY TO COMPENSATE
LANDLORD FOR ALL THE DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM
ITS OBLIGATIONS UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD
BE LIKELY TO RESULT THEREFROM WHICH INCLUDES, WITHOUT LIMITATION, (A) THE
UNAMORTIZED PORTION OF ANY BROKERAGE OR REAL ESTATE AGENT’S COMMISSIONS PAID BY
OR ON BEHALF OF LANDLORD IN

 

44

--------------------------------------------------------------------------------


 

CONNECTION WITH THE EXECUTION OF THIS LEASE, (B) ANY DIRECT COSTS OR EXPENSES
INCURRED BY LANDLORD IN RECOVERING POSSESSION OF THE PREMISES, MAINTAINING OR
PRESERVING THE PREMISES AFTER SUCH DEFAULT, (C) PREPARING THE PREMISES FOR
RELETTING TO A NEW TENANT, (D) ANY REPAIRS OR ALTERATIONS TO THE PREMISES FOR
SUCH RELETTING, (E) LEASING COMMISSIONS, ARCHITECT’S FEES AND ANY OTHER COSTS
NECESSARY OR APPROPRIATE EITHER TO RELET THE PREMISES OR, IF REASONABLY
NECESSARY IN ORDER TO RELET THE PREMISES, TO ADAPT THEM TO ANOTHER BENEFICIAL
USE BY LANDLORD AND (F) SUCH AMOUNTS IN ADDITION TO OR IN LIEU OF THE FOREGOING
AS MAY BE PERMITTED FROM TIME TO TIME BY APPLICABLE LAW TO THE EXTENT THAT SUCH
PAYMENT WOULD NOT RESULT IN A DUPLICATIVE RECOVERY.  THE TERM “RENT” AS USED IN
THIS SECTION 16.2(C) SHALL BE DEEMED TO BE AND TO MEAN ALL SUMS OF EVERY NATURE
REQUIRED TO BE PAID BY TENANT PURSUANT TO THE TERMS OF THIS LEASE, WHETHER TO
LANDLORD OR TO OTHERS.  AS USED IN SECTIONS 16.2(C)(I) AND (II), ABOVE, THE
“WORTH AT THE TIME OF AWARD” SHALL BE COMPUTED BY ALLOWING INTEREST AT THE
INTEREST RATE, BUT IN NO CASE GREATER THAN THE MAXIMUM AMOUNT OF SUCH INTEREST
PERMITTED BY APPLICABLE LAW.  AS USED IN SECTION 16.2(C)(III) ABOVE, THE “WORTH
AT THE TIME OF AWARD” SHALL BE COMPUTED BY DISCOUNTING SUCH AMOUNT AT THE
DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF SAN FRANCISCO AT THE TIME OF AWARD
PLUS ONE PERCENT.

 

(D)                                 THE RIGHTS AND REMEDIES DESCRIBED IN
CALIFORNIA CIVIL CODE SECTION 1951.4 WHICH ALLOW LANDLORD TO CONTINUE THIS LEASE
IN EFFECT AND TO ENFORCE ALL OF LANDLORD’S RIGHTS AND REMEDIES UNDER THIS LEASE,
INCLUDING THE RIGHT TO RECOVER BASE RENT, ADDITIONAL RENT AND OTHER CHARGES
PAYABLE HEREUNDER AS THEY BECOME DUE.  ACTS OF MAINTENANCE OR PRESERVATION,
EFFORTS TO RELET THE PREMISES OR THE APPOINTMENT OF A RECEIVER UPON LANDLORD’S
INITIATIVE TO PROTECT ITS INTEREST UNDER THIS LEASE SHALL NOT CONSTITUTE A
TERMINATION OF TENANT’S RIGHT TO POSSESSION.

 

(E)                                  THE RIGHT AND POWER, AS ATTORNEY-IN-FACT
FOR TENANT, TO SUBLET THE PREMISES, TO COLLECT RENTS FROM ALL SUBTENANTS AND TO
PROVIDE OR ARRANGE FOR THE PROVISION OF ALL SERVICES AND FULFILL ALL OBLIGATIONS
OF TENANT UNDER ANY PERMITTED SUBLEASES.  LANDLORD IS HEREBY AUTHORIZED ON
BEHALF OF TENANT, BUT SHALL HAVE ABSOLUTELY NO OBLIGATION, TO PROVIDE SUCH
SERVICES AND FULFILL SUCH OBLIGATIONS AND TO INCUR ALL SUCH EXPENSES AND COSTS
AS LANDLORD DEEMS NECESSARY.  LANDLORD IS HEREBY AUTHORIZED, BUT NOT OBLIGATED,
TO RELET THE PREMISES OR ANY PART THEREOF ON BEHALF OF TENANT, TO INCUR SUCH
EXPENSES AS MAY BE NECESSARY TO EFFECT A RELET AND MAKE SAID RELET FOR SUCH TERM
OR TERMS, UPON SUCH CONDITIONS AND AT SUCH RENTAL AS LANDLORD IN ITS REASONABLE
DISCRETION MAY DEEM PROPER.  TENANT SHALL BE LIABLE IMMEDIATELY TO LANDLORD FOR
ALL COSTS AND EXPENSES LANDLORD INCURS IN RELETTING THE PREMISES INCLUDING,
WITHOUT LIMITATION, BROKERS’ COMMISSIONS, EXPENSES OF REMODELING THE PREMISES
REQUIRED BY THE RELETTING, AND THE COST OF COLLECTING RENTS AND FULFILLING THE
OBLIGATIONS OF TENANT TO ANY SUBTENANT.  IF LANDLORD RELETS THE PREMISES OR ANY
PORTION THEREOF, SUCH RELETTING SHALL NOT RELIEVE TENANT OF ANY OBLIGATION
HEREUNDER, EXCEPT THAT LANDLORD SHALL APPLY THE RENT OR OTHER PROCEEDS ACTUALLY
COLLECTED BY IT AS A RESULT OF SUCH RELETTING AGAINST ANY AMOUNTS DUE FROM
TENANT HEREUNDER TO THE EXTENT THAT SUCH RENT OR OTHER PROCEEDS COMPENSATE
LANDLORD FOR THE NONPERFORMANCE OF ANY OBLIGATION OF TENANT HEREUNDER.  SUCH

 

45

--------------------------------------------------------------------------------


 

PAYMENTS BY TENANT SHALL BE DUE AT SUCH TIMES AS ARE PROVIDED ELSEWHERE IN THIS
LEASE, AND LANDLORD NEED NOT WAIT UNTIL THE TERMINATION OF THIS LEASE, BY
EXPIRATION OF THE TERM OR OTHERWISE, TO RECOVER THEM BY LEGAL ACTION OR IN ANY
OTHER MANNER.  LANDLORD MAY EXECUTE ANY SUBLEASE MADE PURSUANT TO THIS
SECTION IN ITS OWN NAME, AND THE TENANT THEREUNDER SHALL BE UNDER NO OBLIGATION
TO SEE TO THE APPLICATION BY LANDLORD OF ANY RENT OR OTHER PROCEEDS, NOR SHALL
TENANT HAVE ANY RIGHT TO COLLECT ANY SUCH RENT OR OTHER PROCEEDS.  LANDLORD
SHALL NOT BY ANY REENTRY OR OTHER ACT BE DEEMED TO HAVE ACCEPTED ANY SURRENDER
BY TENANT OF THE PREMISES OR TENANT’S INTEREST THEREIN, OR BE DEEMED TO HAVE
OTHERWISE TERMINATED THIS LEASE, OR TO HAVE RELIEVED TENANT OF ANY OBLIGATION
HEREUNDER, UNLESS LANDLORD SHALL HAVE GIVEN TENANT EXPRESS WRITTEN NOTICE OF
LANDLORD’S ELECTION TO DO SO AS SET FORTH HEREIN.

 

(F)                                    THE RIGHT TO ENJOIN, AND ANY OTHER REMEDY
OR RIGHT NOW OR HEREAFTER AVAILABLE TO A LANDLORD AGAINST A DEFAULTING TENANT
UNDER THE LAWS OF THE STATE OF CALIFORNIA OR THE EQUITABLE POWERS OF ITS COURTS,
AND NOT OTHERWISE SPECIFICALLY RESERVED HEREIN.

 

(G)                                 IF THIS LEASE PROVIDES FOR A POSTPONEMENT OF
DEFERRAL OF ANY RENT, OR FOR COMMENCEMENT OF PAYMENT OF RENT TO A DATE LATER
THAN THE COMMENCEMENT DATE, OR FOR A PERIOD OF “FREE” RENT OR ANY OTHER RENT
CONCESSION (COLLECTIVELY, “ABATED RENT”), THE RIGHT UPON AN EVENT OF DEFAULT TO
DEMAND IMMEDIATE PAYMENT OF THE VALUE OF THE ABATED RENT.

 


16.3                        CUMULATIVE REMEDIES.  THE VARIOUS RIGHTS AND
REMEDIES RESERVED TO LANDLORD, INCLUDING THOSE NOT SPECIFICALLY DESCRIBED
HEREIN, SHALL, TO THE EXTENT THAT THE EXERCISE OF SUCH RIGHT AND/OR REMEDY DOES
NOT RESULT IN A DUPLICATIVE RECOVERY,  BE CUMULATIVE AND SHALL BE IN ADDITION TO
EVERY OTHER RIGHT OR REMEDY PROVIDED FOR IN THIS LEASE OR NOW OR HEREAFTER
EXISTING AT LAW OR IN EQUITY AND THE EXERCISE OF THE RIGHTS OR REMEDIES PROVIDED
FOR IN THIS LEASE OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY SHALL NOT
PRECLUDE THE SIMULTANEOUS OR LATER EXERCISE BY LANDLORD OF ANY OR ALL OTHER
RIGHTS AND REMEDIES.


 


16.4                        WAIVER OF REDEMPTION BY TENANT.  TENANT HEREBY
WAIVES ANY RIGHT TO REDEEM, BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL
PROCESS OR WRIT, TENANT’S RIGHT OF OCCUPANCY OF THE PREMISES AFTER ANY
TERMINATION OF THIS LEASE.


 


16.5                        LANDLORD’S RIGHT TO CURE.  IF TENANT SHALL FAIL OR
NEGLECT TO DO OR PERFORM ANY COVENANT OR CONDITION REQUIRED UNDER THIS LEASE AND
SUCH FAILURE SHALL NOT BE CURED WITHIN ANY APPLICABLE GRACE PERIOD, LANDLORD
MAY, WITHOUT WAIVING SUCH DEFAULT, ON FIVE (5) BUSINESS DAYS NOTICE TO TENANT,
BUT SHALL NOT BE REQUIRED TO, MAKE ANY PAYMENT PAYABLE BY TENANT HEREUNDER,
DISCHARGE ANY LIEN, TAKE OUT, PAY FOR AND MAINTAIN ANY INSURANCE REQUIRED
HEREUNDER, OR DO OR PERFORM OR CAUSE TO BE DONE OR PERFORMED ANY SUCH OTHER ACT
OR THING (ENTERING UPON THE PREMISES FOR SUCH PURPOSES, IF LANDLORD SHALL SO
ELECT), AND LANDLORD SHALL NOT BE OR BE HELD LIABLE OR IN ANY WAY RESPONSIBLE
FOR ANY LOSS, DISTURBANCE, INCONVENIENCE, ANNOYANCE OR DAMAGE RESULTING TO
TENANT ON ACCOUNT THEREOF.  TENANT SHALL REPAY TO LANDLORD WITHIN FIVE
(5) BUSINESS DAYS FOLLOWING DEMAND THE ENTIRE

 

46

--------------------------------------------------------------------------------


 


OUT-OF-POCKET COST AND EXPENSE INCURRED BY LANDLORD IN CONNECTION WITH THE CURE,
INCLUDING, WITHOUT LIMITATION, COMPENSATION TO THE AGENTS, CONSULTANTS AND
CONTRACTORS OF LANDLORD AND REASONABLE ATTORNEYS’ FEES AND EXPENSES.  LANDLORD
SHALL ALSO IMPOSE A THIRTY PERCENT (30%) ADMINISTRATIVE FEE TO COMPENSATE
LANDLORD FOR THE COST OF PERFORMING ON BEHALF OF TENANT.  LANDLORD MAY ACT UPON
SHORTER NOTICE OR NO NOTICE AT ALL IF NECESSARY IN LANDLORD’S REASONABLE
JUDGMENT TO MEET AN EMERGENCY SITUATION TO PROTECT LANDLORD’S INTEREST IN THE
PREMISES.  LANDLORD SHALL NOT BE REQUIRED TO INQUIRE INTO THE CORRECTNESS OF THE
AMOUNT OF VALIDITY OR ANY TAX OR LIEN THAT MAY BE PAID BY LANDLORD AND LANDLORD
SHALL BE DULY PROTECTED IN PAYING THE AMOUNT OF ANY SUCH TAX OR LIEN CLAIMED AND
IN SUCH EVENT LANDLORD ALSO SHALL HAVE THE FULL AUTHORITY, IN LANDLORD’S SOLE
JUDGMENT AND DISCRETION AND WITHOUT PRIOR NOTICE TO OR APPROVAL BY TENANT, TO
SETTLE OR COMPROMISE ANY SUCH LIEN OR TAX.  ANY ACT OR THING DONE BY LANDLORD
PURSUANT TO THE PROVISIONS OF THIS SECTION SHALL NOT BE OR BE CONSTRUED AS A
WAIVER OF ANY SUCH FAILURE BY TENANT, OR AS A WAIVER OF ANY TERM, COVENANT,
AGREEMENT OR CONDITION HEREIN CONTAINED OR OF THE PERFORMANCE THEREOF.


 


16.6                        LANDLORD’S DEFAULT.  LANDLORD SHALL BE IN DEFAULT
UNDER THIS LEASE IF LANDLORD FAILS TO PERFORM OBLIGATIONS REQUIRED OF LANDLORD
WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE BY TENANT TO LANDLORD AND TO ANY
LEASEHOLD MORTGAGEE OR PRIOR LESSOR WHOSE NAME AND ADDRESS SHALL HAVE HERETOFORE
BEEN FURNISHED TO TENANT IN WRITING, SPECIFYING WHEREIN LANDLORD HAS FAILED TO
PERFORM SUCH OBLIGATIONS; PROVIDED, HOWEVER, THAT IF THE NATURE OF LANDLORD’S
OBLIGATIONS IS SUCH THAT MORE THAN THIRTY (30) DAYS ARE REQUIRED FOR
PERFORMANCE, THEN LANDLORD SHALL NOT BE IN DEFAULT IF LANDLORD COMMENCES
PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY
PROSECUTES THE SAME TO COMPLETION.  TENANT SHALL BE ENTITLED TO ACTUAL (BUT NOT
CONSEQUENTIAL) DAMAGES IN THE EVENT OF AN UNCURED DEFAULT BY LANDLORD, BUT THE
PROVISIONS OF ARTICLE 18 SHALL APPLY TO ANY LANDLORD DEFAULT AND TENANT SHALL
NOT HAVE THE RIGHT TO TERMINATE THIS LEASE AS A RESULT OF A LANDLORD DEFAULT.


 


16.7                        SURVIVAL.  THE PROVISIONS OF THIS ARTICLE 16 SHALL
SURVIVE TERMINATION OF THIS LEASE.


 


17.                               LANDLORD’S RESERVED RIGHTS.


 


17.1                        CONTROL OF COMMON AREA.  LANDLORD RESERVES THE
RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO MAKE ALTERATIONS, ADDITIONS,
REPAIRS OR IMPROVEMENTS TO ALL OR ANY PART OF THE BUILDING (INCLUDING THE
STRUCTURAL COMPONENTS AND BUILDING SYSTEMS), THE COMMON AREA AND THE PROPERTY;
PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT MATERIALLY AND ADVERSELY AFFECT
TENANT’S USE OF THE PREMISES OR ITS RIGHTS OF ACCESS AND PARKING AND NOT
UNREASONABLY INTERFERE WITH TENANT’S BUSINESS OR PROPERTIES.  LANDLORD MAY MAKE
CHANGES AT ANY TIME AND FROM TIME TO TIME IN THE SIZE, SHAPE, LOCATION, USE AND
EXTENT OF THE COMMON AREA, AND NO SUCH CHANGE SHALL ENTITLE TENANT TO ANY
ABATEMENT OF RENT OR DAMAGES; PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT
MATERIALLY AND ADVERSELY AFFECT TENANT’S USE OF THE PREMISES OR ITS RIGHTS OF
ACCESS AND PARKING AND NOT UNREASONABLY INTERFERE WITH TENANT’S BUSINESS OR
PROPERTIES.  LANDLORD SHALL AT ALL TIMES DURING THE TERM HAVE THE SOLE AND
EXCLUSIVE CONTROL OF THE STRUCTURAL COMPONENTS AND THE COMMON AREA, AND MAY AT
ANY TIME AND FROM TIME TO TIME DURING THE TERM RESTRAIN ANY

 

47

--------------------------------------------------------------------------------


 


USE OR OCCUPANCY OF THE COMMON AREA EXCEPT AS AUTHORIZED BY THE RULES AND
REGULATIONS.  LANDLORD MAY TEMPORARILY CLOSE ANY PORTION OF THE COMMON AREA FOR
REPAIRS OR ALTERATIONS, TO PREVENT A DEDICATION OR THE ACCRUAL OF PRESCRIPTIVE
RIGHTS, OR FOR ANY OTHER REASON DEEMED SUFFICIENT BY LANDLORD; PROVIDED,
HOWEVER, THAT LANDLORD SHALL NOT MATERIALLY AND ADVERSELY AFFECT TENANT’S USE OF
THE PREMISES OR ITS RIGHTS OF ACCESS AND PARKING AND NOT UNREASONABLY INTERFERE
WITH TENANT’S BUSINESS OR PROPERTIES.  TENANT’S RIGHTS IN AND TO THE COMMON AREA
SHALL AT ALL TIMES BE SUBJECT TO THE RIGHTS OF LANDLORD AND TENANT SHALL KEEP
THE COMMON AREA FREE AND CLEAR OF ANY OBSTRUCTIONS CREATED OR PERMITTED BY
TENANT OR RESULTING FROM TENANT’S OPERATIONS.


 


17.2                        ACCESS.  LANDLORD RESERVES (FOR ITSELF AND ITS
AGENTS, CONSULTANTS, CONTRACTORS AND EMPLOYEES) THE RIGHT TO ENTER THE PREMISES
AT ALL REASONABLE TIMES AND, EXCEPT IN CASES OF EMERGENCY, AFTER GIVING TENANT
REASONABLE NOTICE, TO INSPECT THE PREMISES, TO SUPPLY ANY SERVICE TO BE PROVIDED
BY LANDLORD HEREUNDER, TO SHOW THE PREMISES TO PROSPECTIVE PURCHASERS,
MORTGAGEES OR TENANTS (DURING THE LAST YEAR OF THE TERM), TO POST NOTICES OF
NONRESPONSIBILITY, AND TO ALTER, IMPROVE OR REPAIR THE PREMISES AND ANY PORTION
OF THE BUILDING, WITHOUT ABATEMENT OF RENT, AND MAY FOR THAT PURPOSE ERECT, USE
AND MAINTAIN NECESSARY STRUCTURES IN AND THROUGH THE PREMISES AND THE BUILDING
WHERE REASONABLY REQUIRED BY THE CHARACTER OF THE WORK TO BE PERFORMED. 
LANDLORD WILL COMPLY WITH LEGAL ACCESS RESTRICTIONS APPLICABLE TO SPECIAL
SECURITY AREAS IN THE PREMISES.  LANDLORD SHALL USE REASONABLE EFFORTS NOT TO
UNREASONABLY INTERFERE WITH TENANT’S USE OF THE PREMISES.  TENANT HEREBY WAIVES
ANY CLAIM FOR DAMAGES FOR ANY INJURY OR INCONVENIENCE TO OR INTERFERENCE WITH
TENANT’S BUSINESS, ANY LOSS OF OCCUPANCY OR QUIET ENJOYMENT OF THE PREMISES OR
ANY OTHER LOSS OCCASIONED THEREBY.  ALL LOCKS FOR ALL OF THE DOORS IN, UPON AND
ABOUT THE PREMISES, EXCLUDING TENANT’S VAULTS AND SAFES OR SPECIAL SECURITY
AREAS (DESIGNATED IN ADVANCE IN WRITING BY TENANT) SHALL AT ALL TIMES BE KEYED
TO THE BUILDING MASTER SYSTEM AND LANDLORD SHALL AT ALL TIMES HAVE AND RETAIN A
KEY WITH WHICH TO UNLOCK ALL OF SAID DOORS.  LANDLORD SHALL HAVE THE RIGHT TO
USE ANY AND ALL MEANS THAT LANDLORD MAY DEEM NECESSARY OR PROPER TO OPEN SAID
DOORS IN AN EMERGENCY IN ORDER TO OBTAIN ENTRY TO ANY PORTION OF THE PREMISES,
AND ANY ENTRY TO THE PREMISES OR PORTIONS THEREOF OBTAINED BY LANDLORD BY ANY OF
SAID MEANS, OR OTHERWISE, SHALL NOT UNDER ANY CIRCUMSTANCES BE CONSTRUED OR
DEEMED TO BE A FORCIBLE OR UNLAWFUL ENTRY INTO, OR A DETAINER OF, THE PREMISES,
OR AN EVICTION, ACTUAL OR CONSTRUCTIVE, OF TENANT FROM THE PREMISES OR ANY
PORTION THEREOF.


 


17.3                        EASEMENTS.  SUBJECT TO THE TERM OF COVENANTS AND
RESTRICTIONS ENCUMBERING THE PREMISES, LANDLORD RESERVES THE RIGHT TO GRANT OR
RELOCATE ALL EASEMENTS AND RIGHTS OF WAY WHICH LANDLORD IN ITS SOLE DISCRETION
MAY DEEM NECESSARY OR APPROPRIATE, PROVIDED THAT THE GRANT OR RELOCATION OF
EASEMENTS SHALL NOT MATERIALLY AND ADVERSELY AFFECT TENANT’S USE OF THE PREMISES
OR ITS RIGHTS OF ACCESS AND PARKING AND NOT UNREASONABLY INTERFERE WITH TENANT’S
BUSINESS OR PROPERTIES. IF ANY SUCH GRANT OR RELOCATION WILL INCUR COSTS OR
EXPENSES WHICH ARE OPERATING EXPENSES HEREUNDER, LANDLORD’S RIGHTS UNDER THIS
SECTION 17.3 SHALL BE EXERCISED IN ITS REASONABLE DISCRETION.


 


17.4                        USE OF ADDITIONAL AREAS.  SUBJECT TO THE PROVISIONS
OF ARTICLES 32, LANDLORD RESERVES THE EXCLUSIVE RIGHT TO USE ANY AIR SPACE ABOVE
THE BUILDING AND THE PROPERTY, THE ROOF AND EXTERIOR WALLS OF THE BUILDING AND
THE LAND BENEATH THE BUILDING;

 

48

--------------------------------------------------------------------------------


 


PROVIDED THAT SUCH USE SHALL NOT MATERIALLY IMPEDE TENANT’S USE OF AND ACCESS TO
THE PREMISES.


 


17.5                        SUBORDINATION.  (A)  LEASEHOLD MORTGAGES.  LANDLORD
SHALL HAVE THE RIGHT TO ENTER INTO SUCH LEASEHOLD MORTGAGES AS LANDLORD SHALL
ELECT IN ITS SOLE DISCRETION.  THIS LEASE IS AND SHALL BE SUBJECT AND
SUBORDINATE TO EACH AND ANY LEASEHOLD MORTGAGE AND TO ALL ADVANCES UNDER ANY
LEASEHOLD MORTGAGE, AND ANY RESTATEMENTS, RENEWALS, INCREASES, SUPPLEMENTS,
MODIFICATIONS, CONSOLIDATIONS, SPREADERS, REPLACEMENTS, SUBSTITUTIONS, OR
EXTENSIONS OF ANY LEASEHOLD MORTGAGE, PROVIDED THAT (I) THE LEASEHOLD MORTGAGEE
THEREUNDER SHALL HAVE ENTERED INTO AN SNDA IN FAVOR OF TENANT IN SUCH LEASEHOLD
MORTGAGEE’S CUSTOMARY FORM AND (II) THE LEASEHOLD MORTGAGE SHALL PROVIDE THAT,
SUBJECT TO COMPLIANCE WITH PROCEDURES AND CONDITIONS CUSTOMARY
FOR                                            CONSTRUCTION LOAN DISBURSEMENTS
(INCLUDING OBTAINING LIEN WAIVERS AND TITLE INSURANCE ENDORSEMENTS), THE
PROCEEDS OF ANY CASUALTY INSURANCE POLICY SHALL BE MADE AVAILABLE TO LANDLORD
FOR PURPOSES OF A RESTORATION TO THE EXTENT THAT LANDLORD WOULD UNDER
SECTION 19.3 BE REQUIRED TO MAKE SUCH PROCEEDS AVAILABLE TO TENANT.


 

(B)                                 PRIOR LEASES.  LANDLORD SHALL HAVE THE RIGHT
TO ENTER INTO SUCH PRIOR LEASES AND ANY MODIFICATIONS, AMENDMENTS, SUPPLEMENTS,
REPLACEMENTS, EXTENSIONS, RENEWALS OR SUBSTITUTIONS THERETO OR THEREOF AS
LANDLORD SHALL ELECT IN ITS SOLE DISCRETION, PROVIDED THE SAME DOES NOT RESULT
IN THE IMPOSITION ON TENANT OF ANY OBLIGATIONS THAT ARE MATERIALLY MORE ONEROUS
THAN THOSE IMPOSED UNDER THIS LEASE OR THAT OTHERWISE MATERIALLY ADVERSELY
AFFECT TENANT. THIS LEASE IS AND SHALL BE SUBJECT AND SUBORDINATE TO EACH AND
ANY PRIOR LEASE PROVIDED THAT THE PRIOR LESSOR THEREUNDER SHALL HAVE ENTERED
INTO AN SNDA IN FAVOR OF TENANT, MODIFIED AS APPROPRIATE, AND TO ANY
MODIFICATIONS, AMENDMENTS, SUPPLEMENTS, REPLACEMENTS, EXTENSIONS, RENEWALS OR
SUBSTITUTIONS THERETO OR THEREOF.

 

(C)                                  ATTORNMENT.  TENANT AGREES THAT THIS LEASE
SHALL NOT BE TERMINABLE BY TENANT BY REASON OF ANY FORECLOSURE OF A LEASEHOLD
MORTGAGE OR ANY OTHER MORTGAGE AFFECTING THE PREMISES, NOR BY REASON OF THE
INSTITUTION OF ANY SUIT, ACTION, SUMMARY OR OTHER PROCEEDING AGAINST LANDLORD OR
ANY FORECLOSURE PROCEEDING BROUGHT BY THE HOLDER OF ANY LEASEHOLD MORTGAGE OR
OTHER MORTGAGE AFFECTING THE PREMISES TO RECOVER POSSESSION OF THE PREMISES BY
OPERATION OF LAW OR OTHERWISE OR BY REASON OF THE TERMINATION OF ANY PRIOR LEASE
AND THAT THE SAME SHALL NOT RESULT IN THE CANCELLATION OR TERMINATION OF THIS
LEASE BY TENANT OR OF THE OBLIGATIONS OF TENANT HEREUNDER.  IF AT ANY TIME PRIOR
TO THE EXPIRATION OF THE TERM, ANY PRIOR LESSOR OR LEASEHOLD MORTGAGEE COMES
INTO POSSESSION OF THE PREMISES OR A RECEIVER SHALL BE APPOINTED FOR LANDLORD’S
INTEREST IN THE PREMISES, TENANT AGREES, AT THE ELECTION AND UPON DEMAND OF ANY
SUCH PRIOR LESSOR OR LEASEHOLD MORTGAGEE IN POSSESSION, TO ATTORN, FROM TIME TO
TIME, TO ANY SUCH PRIOR LESSOR OR LEASEHOLD MORTGAGEE OR ANY PERSON ACQUIRING
THE INTEREST OF LANDLORD AS A RESULT OF ANY SUCH PRIOR LEASE TERMINATION OR AS A
FORECLOSURE OF A LEASEHOLD MORTGAGE OR THE GRANTING OF A DEED OR ASSIGNMENT IN
LIEU OF FORECLOSURE, UPON THE THEN EXECUTORY TERMS AND CONDITIONS OF THIS LEASE
FOR THE REMAINDER OF THE TERM.  THE PROVISIONS OF THIS SECTION 17.5 SHALL INURE
TO THE BENEFIT OF ANY SUCH SUCCESSOR LANDLORD, SHALL APPLY NOTWITHSTANDING THAT,
AS A MATTER OF LAW, THIS LEASE MAY TERMINATE UPON THE TERMINATION OF A PRIOR
LEASE OR FORECLOSURE OF A LEASEHOLD MORTGAGE, AND SHALL BE SELF-OPERATIVE UPON

 

49

--------------------------------------------------------------------------------


 

ANY SUCH DEMAND, AND NO FURTHER INSTRUMENT SHALL BE REQUIRED TO GIVE EFFECT TO
SAID PROVISIONS.  TENANT, HOWEVER, UPON DEMAND OF ANY SUCH SUCCESSOR LANDLORD,
SHALL EXECUTE, FROM TIME TO TIME, INSTRUMENTS IN CONFIRMATION OF THE FORGOING
PROVISIONS OF THIS SECTION 17.5 REASONABLY SATISFACTORY TO ANY SUCH SUCCESSOR
LANDLORD AND TENANT, ACKNOWLEDGING SUCH ATTORNMENT AND SETTING FORTH IN THE
TERMS AND CONDITIONS OF ITS TENANCY.  NOTHING CONTAINED IN THIS SECTION SHALL BE
CONSTRUED TO IMPAIR ANY RIGHT OTHERWISE EXERCISABLE BY ANY SUCH SUCCESSOR
LANDLORD.

 

(D)                                 LEASEHOLD MORTGAGEE CURE RIGHTS.  IN THE
EVENT OF ANY ACT OR OMISSION BY LANDLORD WHICH WOULD GIVE TENANT THE RIGHT TO
TERMINATE THIS LEASE OR TO CLAIM A PARTIAL OR TOTAL EVICTION, PURSUANT TO THE
TERMS OF THIS LEASE, IF ANY, TENANT WILL NOT EXERCISE ANY SUCH RIGHT UNTIL
(I) IT HAS GIVEN WRITTEN NOTICE OF SUCH ACT OR OMISSION TO THE HOLDER(S) OF ANY
LEASEHOLD MORTGAGES TO WHICH THIS LEASE SHALL BE SUBORDINATE, WHOSE NAME AND
ADDRESS SHALL PREVIOUSLY HAVE BEEN FURNISHED TO TENANT, BY DELIVERING SUCH
NOTICE OF SUCH ACT OR OMISSION ADDRESSED TO SUCH HOLDERS AT THE LAST ADDRESS SO
FURNISHED, AND (II)  IN THE CASE OF ANY SUCH ACT, OMISSION OR DEFAULT THAT CAN
BE CURED BY THE PAYMENT OF MONEY, UNTIL THIRTY (30) DAYS SHALL HAVE ELAPSED
FOLLOWING THE GIVING OF SUCH NOTICE, OR (II) IN THE CASE OF ANY OTHER SUCH ACT,
OMISSION OR DEFAULT, UNTIL A REASONABLE PERIOD FOR REMEDYING SUCH ACT, OMISSION
OR DEFAULT SHALL HAVE ELAPSED FOLLOWING THE GIVING OF SUCH NOTICE AND FOLLOWING
THE TIME WHEN ANY SUCH HOLDER SHALL HAVE BECOME ENTITLED UNDER ITS LEASEHOLD
MORTGAGE TO REMEDY THE SAME, INCLUDING SUCH TIME AS MAY BE NECESSARY TO ACQUIRE
POSSESSION OF THE PREMISES IF POSSESSION IS NECESSARY TO EFFECT SUCH CURE,
PROVIDED ANY SUCH HOLDER WITH REASONABLE DILIGENCE, SHALL (X) PURSUE SUCH
REMEDIES AS ARE AVAILABLE TO IT UNDER ITS LEASEHOLD MORTGAGE SO AS TO BE ABLE TO
REMEDY THE ACT, OMISSION OR DEFAULT, AND (Y) THEREAFTER SHALL HAVE COMMENCED AND
CONTINUED TO REMEDY SUCH ACT, OMISSION OR DEFAULT OR CAUSE THE SAME TO BE
REMEDIED; PROVIDED, HOWEVER, THAT THE AGREEMENTS OF TENANT CONTAINED IN THIS
SECTION 17.5 SHALL BE SUBJECT TO THE TERMS OF ANY SNDA BETWEEN TENANT AND ANY
SUCH HOLDER(S).

 

(E)                                  AMENDMENTS REQUESTED BY LEASEHOLD
MORTGAGEE.  IF, IN CONNECTION WITH OBTAINING ANY FINANCING OR REFINANCING OR ANY
INCREASES, RESTATEMENTS, RENEWALS, SUPPLEMENTS, MODIFICATIONS, CONSOLIDATIONS,
REPLACEMENTS, SUBSTITUTIONS OR EXTENSIONS THEREOF, A PROSPECTIVE OR EXISTING
LEASEHOLD MORTGAGEE AND/OR HOLDER OF AN INTEREST IN ANY LOAN SECURED BY A
LEASEHOLD MORTGAGE, AS THE CASE MAY BE, SHALL REQUEST AMENDMENTS TO OR
MODIFICATIONS OF THIS LEASE AS A CONDITION TO THE SAME, TENANT SHALL PROMPTLY
EXECUTE SUCH AMENDMENTS OR MODIFICATIONS UPON DEMAND AS LONG AS (I) THE
MODIFICATIONS DO NOT AFFECT THE RENT OR THE TERM OR THE LETTER OF CREDIT AND
(II) SUCH AMENDMENTS OR MODIFICATIONS DO NOT OTHERWISE MATERIALLY INCREASE
TENANT’S OBLIGATIONS OR MATERIALLY DIMINISH TENANT’S RIGHTS HEREUNDER.  IN
ADDITION, TENANT SHALL DELIVER ANY FINANCIAL STATEMENTS OR OTHER INFORMATION
REQUESTED BY LANDLORD (OR ANY PROSPECTIVE OR EXISTING LENDER) IN ORDER TO OBTAIN
SUCH FINANCING OR REFINANCING, PROVIDED THAT TENANT SHALL NOT BE REQUIRED TO
DISCLOSE ANY NON-PUBLIC INFORMATION RELATING TO TENANT.  FURTHERMORE, TENANT
SHALL CAUSE COUNSEL REASONABLY ACCEPTABLE TO A PROSPECTIVE LEASEHOLD MORTGAGEE
TO DELIVER LEGAL OPINIONS REASONABLY REQUIRED BY SUCH PROSPECTIVE LEASEHOLD
MORTGAGEE RELATING TO THE DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
LEASE AND ANY AMENDMENTS THERETO, THE VALIDITY AND ENFORCEABILITY OF SUCH
AGREEMENTS, AND OTHER CUSTOMARY MATTERS. LANDLORD AGREES TO PAY REASONABLE
OUT-OF-POCKET COSTS AND

 

50

--------------------------------------------------------------------------------


 

EXPENSES OF TENANT, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, IN EXCESS
OF $15,000 INCURRED SOLELY IN CONNECTION WITH AMENDMENTS TO OR MODIFICATIONS OF
THIS LEASE, OR THE DELIVERY OF LEGAL OPINIONS, REQUESTED BY LEASEHOLD MORTGAGEE,
AND TENANT SHALL BE RESPONSIBLE FOR THE BALANCE OF SUCH COSTS AND EXPENSES.

 


18.                               LIMITATION OF LANDLORD’S LIABILITY.


 


18.1                        LIMITATION.  LANDLORD SHALL NOT BE RESPONSIBLE FOR
OR LIABLE TO TENANT AND TENANT HEREBY RELEASES LANDLORD, WAIVES ALL CLAIMS
AGAINST LANDLORD AND ASSUMES THE RISK FOR ANY INJURY, LOSS OR DAMAGE TO ANY
PERSON OR PROPERTY IN OR ABOUT THE PREMISES, THE BUILDING OR THE PROPERTY BY OR
FROM ANY CAUSE WHATSOEVER (OTHER THAN LANDLORD’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) INCLUDING, WITHOUT LIMITATION, (A) ACTS OR OMISSIONS OF PERSONS
OCCUPYING ADJOINING PREMISES, (B) THEFT OR VANDALISM, (C) BURST, STOPPED OR
LEAKING WATER, GAS, SEWER OR STEAM PIPES, (D) LOSS OF UTILITY SERVICE,
(E) ACCIDENT, FIRE OR CASUALTY, (F) NUISANCE, AND (G) WORK DONE BY LANDLORD IN
THE PROPERTY, THE BUILDING, THE COMMON AREA OR THE PREMISES; NOTWITHSTANDING THE
FOREGOING, LANDLORD SHALL REMAIN LIABLE FOR COMPLIANCE WITH ITS EXPRESS
OBLIGATIONS HEREUNDER.  EVEN IF DUE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD, TENANT HEREBY WAIVES ANY CLAIM FOR CONSEQUENTIAL DAMAGES
IN CONNECTION THEREWITH.  THERE SHALL BE NO ABATEMENT OF RENT AND NO LIABILITY
OF LANDLORD BY REASON OF ANY INJURY TO OR INTERFERENCE WITH TENANT’S BUSINESS OR
INCONVENIENCE OR ANNOYANCE TO TENANT ARISING FROM THE MAKING OF ANY REPAIRS,
ALTERATIONS OR IMPROVEMENTS TO ANY PORTION OF THE BUILDING OR TO FIXTURES,
APPURTENANCES AND EQUIPMENT THEREIN, OTHER THAN SUCH LIABILITY AS MAY BE IMPOSED
UPON LANDLORD BY LAW OR FOR LANDLORD’S NEGLIGENCE OR WILLFUL MISCONDUCT.  NO
INTERFERENCE WITH TENANT’S OPERATIONS IN THE PREMISES SHALL CONSTITUTE A
CONSTRUCTIVE OR OTHER EVICTION OF TENANT.  TENANT HEREBY WAIVES AND RELEASES ANY
RIGHT IT MAY HAVE TO MAKE REPAIRS AT LANDLORD’S EXPENSE UNDER SECTIONS 1941 AND
1942 OF THE CALIFORNIA CIVIL CODE, OR UNDER ANY SIMILAR LAW, STATUTE OR
ORDINANCE NOW OR HEREAFTER IN EFFECT OTHER THAN AS EXPRESSLY PROVIDED IN THIS
LEASE.


 


18.2                        SALE OF PROPERTY.  IT IS AGREED THAT LANDLORD MAY AT
ANY TIME SELL, ASSIGN OR TRANSFER ITS INTEREST AS LANDLORD IN AND TO THIS LEASE,
AND MAY AT ANY TIME SELL, ASSIGN OR TRANSFER ITS INTEREST IN AND TO THE
PROPERTY.  IN THE EVENT OF ANY TRANSFER OF LANDLORD’S INTEREST IN THE PROPERTY,
THE TRANSFEROR SHALL BE AUTOMATICALLY RELIEVED OF ANY AND ALL OF
LANDLORD’S               OBLIGATIONS AND LIABILITIES ACCRUING FROM AND AFTER THE
DATE OF SUCH TRANSFER; PROVIDED THAT THE TRANSFEREE ASSUMES ALL OF LANDLORD’S
OBLIGATIONS UNDER THIS LEASE FROM AND AFTER THE DATE OF SUCH TRANSFER.  TENANT
HEREBY AGREES TO ATTORN TO LANDLORD’S ASSIGNEE, TRANSFEREE, OR PURCHASER FROM
AND AFTER THE DATE OF NOTICE TO TENANT OF SUCH ASSIGNMENT, TRANSFER OR SALE, IN
THE SAME MANNER AND WITH THE SAME FORCE AND EFFECT AS THOUGH THIS LEASE WERE
MADE IN THE FIRST INSTANCE BY AND BETWEEN TENANT AND THE ASSIGNEE, TRANSFEREE OR
PURCHASER.


 


18.3                        NO PERSONAL LIABILITY.  IN THE EVENT OF ANY DEFAULT
BY LANDLORD HEREUNDER, TENANT SHALL LOOK ONLY TO LANDLORD’S INTEREST IN THE
PROPERTY AND RENTS THEREFROM AND ANY AVAILABLE INSURANCE PROCEEDS FOR THE
SATISFACTION OF TENANT’S REMEDIES, AND NO OTHER PROPERTY OR ASSETS OF LANDLORD
OR ANY TRUSTEE, PARTNER, MEMBER, OFFICER OR DIRECTOR THEREOF, DISCLOSED OR
UNDISCLOSED, SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER

 

51

--------------------------------------------------------------------------------


 


ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH
RESPECT TO THIS LEASE.


 


18.4                        LANDLORD’S CONSENT OR APPROVAL; LIMITATION ON
DAMAGES.  (A)  IN THE EVENT THAT TENANT SHALL CLAIM OR ASSERT THAT LANDLORD HAS
VIOLATED OR FAILED TO PERFORM A COVENANT OF LANDLORD NOT TO UNREASONABLY
WITHHOLD, DELAY OR CONDITION LANDLORD’S CONSENT OR APPROVAL, OR IN ANY CASE
WHERE LANDLORD’S REASONABLENESS IN EXERCISING ITS JUDGMENT IS IN ISSUE, TENANT’S
SOLE REMEDY SHALL BE AN ACTION FOR SPECIFIC PERFORMANCE, DECLARATORY JUDGMENT OR
INJUNCTION, AND IN NO EVENT SHALL TENANT BE ENTITLED TO ANY MONEY DAMAGES FOR A
BREACH OF SUCH COVENANT, AND IN NO EVENT SHALL TENANT CLAIM OR ASSERT ANY CLAIMS
FOR MONEY DAMAGES IN ANY ACTION OR BY WAY OF SET-OFF, DEFENSE OR COUNTERCLAIM,
AND TENANT HEREBY SPECIFICALLY WAIVES THE RIGHT TO ANY MONEY DAMAGES, SET-OFF,
DEFENSE, COUNTERCLAIM OR OTHER REMEDIES; PROVIDED, HOWEVER, THAT TENANT SHALL
HAVE THE RIGHT TO DETERMINE ANY DISPUTE BETWEEN LANDLORD AND TENANT AS TO
WHETHER LANDLORD HAS VIOLATED OR FAILED TO PERFORM A COVENANT OF LANDLORD NOT
UNREASONABLY TO WITHHOLD, DELAY OR CONDITION LANDLORD’S CONSENT OR WHERE
LANDLORD’S REASONABLENESS IN EXERCISING ITS JUDGMENT IS IN ISSUE, OR ANY OTHER
DISPUTE WHICH BY THE EXPRESS TERMS OF THIS LEASE PROVIDES THAT IT SHALL BE
RESOLVED BY ARBITRATION, IN EACH CASE BY ARBITRATION IN THE COUNTY OF SANTA
CLARA, CALIFORNIA IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 18.4. 
WITHIN TEN (10) DAYS NEXT FOLLOWING THE GIVING OF ANY NOTICE BY TENANT TO
LANDLORD STATING THAT IT WISHES SUCH DISPUTE TO BE SO DETERMINED, LANDLORD AND
TENANT SHALL EACH GIVE NOTICE TO EACH OTHER SETTING FORTH THE NAME AND ADDRESS
OF AN ARBITRATOR DESIGNATED BY THE PARTY GIVING NOTICE. IF EITHER PARTY SHALL
FAIL TO GIVE NOTICE OF SUCH DESIGNATION WITHIN SAID TEN (10) DAYS, THEN THE
ARBITRATOR CHOSEN BY THE OTHER SIDE SHALL MAKE THE DETERMINATION ALONE.  THE TWO
ARBITRATORS SHALL DESIGNATE A THIRD ARBITRATOR.  IF THE TWO ARBITRATORS SHALL
FAIL TO AGREE UPON THE DESIGNATION OF A THIRD ARBITRATOR WITHIN FIVE (5) DAYS
AFTER THE DESIGNATION OF THE SECOND ARBITRATOR, THEN EITHER PARTY MAY APPLY TO
ANY COURT HAVING JURISDICTION, REQUESTING THE DESIGNATION OF SUCH ARBITRATOR. 
NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF DISPUTES RELATING TO LESS THAN
$100,000, ONE (1) ARBITRATOR SHALL BE SELECTED IN ACCORDANCE WITH THE THEN
PREVAILING COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  ALL
ARBITRATORS SHALL BE PERSONS WHO SHALL HAVE HAD AT LEAST TEN (10)YEARS
EXPERIENCE ARBITRATING OR MEDIATING DISPUTES RELATING TO CALIFORNIA OFFICE
LEASES OR WHO SHALL OTHERWISE BE APPROVED BY THE PARTIES, AND SHALL NOT BE
FINANCIALLY OR CONTRACTUALLY RELATED TO LANDLORD OR TENANT.  THE THREE
ARBITRATORS SHALL CONDUCT SUCH HEARINGS AS THEY DEEM APPROPRIATE, MAKING THEIR
DETERMINATION IN WRITING AND GIVE NOTICE TO LANDLORD AND TENANT; THE CONCURRENCE
OF ANY TWO OF SAID ARBITRATORS SHALL BE BINDING UPON LANDLORD AND TENANT.  THE
SOLE QUESTION TO BE DETERMINED SHALL BE WHETHER OR NOT LANDLORD HAS UNREASONABLY
WITHHELD OR DELAYED ITS CONSENT OR APPROVAL, AND THE SOLE REMEDY SHALL BE THE
DETERMINATION THAT SUCH CONSENT OR APPROVAL MUST BE GRANTED.  THE DETERMINATION
IN ANY ARBITRATION HELD PURSUANT TO THIS SECTION SHALL BE FINAL AND BINDING UPON
LANDLORD AND TENANT.  EACH PARTY SHALL PAY ITS OWN COUNSEL FEES AND EXPENSES, IF
ANY, IN CONNECTION WITH ANY ARBITRATION UNDER THIS SECTION 18.4, INCLUDING THE
EXPENSES AND FEES OF ANY ARBITRATOR SELECTED BY IT IN ACCORDANCE WITH PROVISIONS
OF THIS SECTION, AND THE PARTIES SHALL SHARE ALL OTHER EXPENSES AND FEES OF ANY
SUCH ARBITRATION, PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT THE ARBITRATORS
FROM DETERMINING THAT THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ALL
COSTS AND EXPENSES FROM THE NON-PREVAILING PARTY.  THE

 

52

--------------------------------------------------------------------------------


 


ARBITRATORS SHALL BE BOUND BY THE PROVISIONS OF THIS LEASE, AND SHALL NOT ADD
TO, SUBTRACT FROM OR OTHERWISE MODIFY SUCH PROVISIONS.


 

(B)                                 IN NO EVENT SHALL TENANT HAVE THE RIGHT TO
SEEK OR RECOVER FROM LANDLORD ANY CONSEQUENTIAL DAMAGES ON ACCOUNT OF ANY CLAIM
OR MATTER ARISING OUT OF OR RELATING TO THIS LEASE OF THE PREMISES, AND TENANT
HEREBY IRREVOCABLY WAIVES ANY RIGHT WHICH IT MIGHT OTHERWISE HAVE TO SEEK OR
RECEIVE ANY SUCH CONSEQUENTIAL DAMAGES.

 


19.                               DESTRUCTION.


 


19.1                        LANDLORD’S REPAIR OBLIGATION.  (A)  IF THE PREMISES
OR THE BUILDING OR ANY PORTION THEREOF (WHETHER OR NOT THE PREMISES ARE
AFFECTED) ARE DAMAGED BY FIRE OR OTHER CASUALTY (“CASUALTY”), LANDLORD SHALL
REPAIR THE SAME (INCLUDING NON-SEVERABLE MATERIAL ALTERATIONS BUT NOT INCLUDING
ANY TENANT’S PROPERTY OR OTHER ALTERATIONS); PROVIDED THAT (I) SUCH REPAIRS CAN
BE MADE UNDER THE LAWS AND REGULATIONS OF THE FEDERAL, STATE AND LOCAL
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION WITHIN TWELVE (12) MONTHS (PLUS ANY
INCREMENTAL TIME AS MAY BE REQUIRED TO RESTORE ANY NON-SEVERABLE MATERIAL
ALTERATIONS) AFTER THE DATE OF SUCH DAMAGE (OR IN THE CASE OF DAMAGE OCCURRING
DURING THE LAST TWELVE (12) MONTHS OF THE TERM, PROVIDED THAT SUCH REPAIRS CAN
BE MADE WITHIN NINETY (90) DAYS (PLUS ANY INCREMENTAL TIME AS MAY BE REQUIRED TO
RESTORE ANY NON-SEVERABLE MATERIAL ALTERATIONS) AFTER THE DATE OF SUCH DAMAGE),
(II) SUCH REPAIRS ARE FULLY COVERED (EXCEPT FOR ANY DEDUCTIBLE) BY THE PROCEEDS
OF INSURANCE MAINTAINED BY LANDLORD OR TENANT AND (III) THE DAMAGE DOES NOT
AFFECT MORE THAN FIFTY PERCENT (50%) OF THE ASSESSED VALUE OF THE BUILDING. THE
REPAIRS TO BE MADE BY LANDLORD UNDER THIS ARTICLE SHALL NOT INCLUDE, AND
LANDLORD SHALL NOT BE REQUIRED TO REPAIR, ANY CASUALTY DAMAGE TO TENANT’S
PROPERTY OR ANY ALTERATIONS (OTHER THAN NON-SEVERABLE MATERIAL ALTERATIONS).


 

(B)                                 IF ALL OR ANY PART OF THE PREMISES SHALL BE
RENDERED UNTENANTABLE BY REASON OF A CASUALTY, THE BASE RENT AND THE ADDITIONAL
RENT SHALL BE ABATED IN THE PROPORTION THAT THE UNTENANTABLE AREA OF THE
PREMISES BEARS TO THE TOTAL AREA OF THE PREMISES, FOR THE PERIOD FROM THE DATE
OF THE CASUALTY TO THE EARLIER OF (I) THE DATE THE PREMISES IS NO LONGER
UNTENANTABLE (PROVIDED THAT, IF THE PREMISES WOULD NO LONGER HAVE BEEN
UNTENANTABLE AT AN EARLIER DATE BUT FOR TENANT HAVING FAILED DILIGENTLY TO
PROSECUTE REPAIRS OR RESTORATION REQUIRED OF TENANT UNDER THIS LEASE, THEN THE
PREMISES SHALL BE DEEMED TO NO LONGER BE UNTENANTABLE ON SUCH EARLIER DATE AND
THE ABATEMENT SHALL CEASE) OR (II) THE DATE TENANT OR ANY SUBTENANT REOCCUPIES
ANY UNTENANTABLE PORTION OF THE PREMISES FOR THE ORDINARY CONDUCT OF BUSINESS
(IN WHICH CASE THE BASE RENT AND THE ADDITIONAL RENT ALLOCABLE TO SUCH
REOCCUPIED PORTION SHALL BE PAYABLE BY TENANT FROM THE DATE OF SUCH OCCUPANCY). 
PENDING RESOLUTION OF ANY DISPUTE WITH RESPECT TO THE PERIOD OR AMOUNT OF SUCH
ABATEMENT, TENANT SHALL PAY RENT IN ACCORDANCE WITH LANDLORD’S DETERMINATION. 
NOTWITHSTANDING THE FOREGOING, IF BY REASON OF ANY ACT OR OMISSION BY TENANT,
ANY SUBTENANT OR ANY OF THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS,
SERVANTS, EMPLOYEES, AGENTS OR CONTRACTORS, LANDLORD OR ANY LEASEHOLD MORTGAGEE
SHALL BE UNABLE TO COLLECT ALL OF THE INSURANCE PROCEEDS (INCLUDING, WITHOUT
LIMITATION, RENT INSURANCE PROCEEDS) APPLICABLE TO THE CASUALTY, THEN, WITHOUT
PREJUDICE TO ANY OTHER REMEDIES WHICH MAY BE AVAILABLE AGAINST TENANT, THERE
SHALL BE NO ABATEMENT OF RENT.

 

53

--------------------------------------------------------------------------------


 

(C)                                  LANDLORD SHALL NOT BE LIABLE FOR ANY
INCONVENIENCE OR ANNOYANCE TO TENANT OR INJURY TO THE BUSINESS OF TENANT
RESULTING IN ANY WAY FROM SUCH DAMAGE BY CASUALTY OR THE REPAIR THEREOF. 
LANDLORD SHALL NOT BE OBLIGATED TO CARRY INSURANCE OF ANY KIND ON TENANT’S
PROPERTY OR ANY ALTERATIONS OR ANY OTHER IMPROVEMENTS MADE AT TENANT’S SOLE COST
AND EXPENSE (OTHER THAN NON-SEVERABLE MATERIAL ALTERATIONS), AND LANDLORD SHALL
NOT BE OBLIGATED TO REPAIR ANY DAMAGE THERETO OR REPLACE THE SAME, OTHER THAN AS
SPECIFICALLY SET FORTH IN SECTION 19.2.

 


19.2                        TERMINATION OPTION.  LANDLORD SHALL NOTIFY TENANT
WITHIN SIXTY (60) DAYS AFTER THE DATE OF DAMAGE WHETHER OR NOT THE REQUIREMENTS
FOR RECONSTRUCTION AND REPAIR DESCRIBED IN SECTION 19.1 ARE MET.  IF SUCH
REQUIREMENTS ARE NOT MET, LANDLORD SHALL HAVE THE OPTION, EXERCISABLE WITHIN
SIXTY (60) DAYS AFTER THE DATE OF SUCH DAMAGE EITHER TO:  (A) NOTIFY TENANT OF
LANDLORD’S INTENTION TO REPAIR SUCH DAMAGE, IN WHICH EVENT THIS LEASE SHALL
CONTINUE IN FULL FORCE AND EFFECT (UNLESS TERMINATED BY TENANT AND WHETHER IN
LANDLORD’S REASONABLE JUDGMENT, SUCH REPAIRS CAN BE COMPLETED IN EIGHTEEN
(18) MONTHS (PLUS ANY INCREMENTAL TIME AS MAY BE REQUIRED TO RESTORE ANY
NON-SEVERABLE MATERIAL ALTERATIONS) OR LESS AS PROVIDED BELOW), OR (B) NOTIFY
TENANT OF LANDLORD’S ELECTION TO TERMINATE THIS LEASE AS OF THE DATE OF THE
DAMAGE.  IF SUCH NOTICE TO TERMINATE IS GIVEN BY LANDLORD, THIS LEASE SHALL
TERMINATE AS OF THE DATE OF SUCH DAMAGE.  IF LANDLORD NOTIFIES TENANT OF ITS
INTENTION TO REPAIR CASUALTY DAMAGES AND LANDLORD REASONABLY ESTIMATES THAT SUCH
REPAIRS CANNOT BE COMPLETED WITHIN EIGHTEEN (18) MONTHS (PLUS ANY INCREMENTAL
TIME AS MAY BE REQUIRED TO RESTORE ANY NON-SEVERABLE MATERIAL ALTERATIONS),
TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE UPON FIFTEEN (15) DAYS
WRITTEN NOTICE TO LANDLORD.  IF PURSUANT TO THE ABOVE TERMS OF THIS
SECTION 19.2, LANDLORD NOTIFIES TENANT OF LANDLORD’S INTENTION TO REPAIR
CASUALTY DAMAGES AND THIS LEASE IS NOT TERMINATED PURSUANT TO THE ABOVE TERMS OF
THIS SECTION 19.2, THEN LANDLORD SHALL REPAIR, RECONSTRUCT AND RESTORE THE
PREMISES, INCLUDING NON-SEVERABLE MATERIAL ALTERATIONS BUT EXCLUDING OTHER
ALTERATIONS AND TENANT’S PROPERTY, WITH REASONABLE DILIGENCE, SO THAT THE SAME
SHALL BE REASONABLY COMPARABLE IN QUALITY, VALUE AND UTILITY TO THE PREMISES
IMMEDIATELY PRIOR TO SUCH CASUALTY DAMAGE.


 


19.3                        TENANT OBLIGATIONS.  IF LANDLORD ELECTS OR IS
REQUIRED TO REPAIR, RECONSTRUCT OR RESTORE THE PREMISES AFTER ANY DAMAGE OR
DESTRUCTION, TENANT SHALL BE RESPONSIBLE AT ITS OWN EXPENSE FOR THE REPAIR AND
REPLACEMENT OF TENANT’S PROPERTY AND ANY ALTERATIONS (OTHER THAN NON-SEVERABLE
MATERIAL ALTERATIONS) WHICH TENANT ELECTS TO REPLACE.  TENANT HEREBY WAIVES THE
PROVISIONS OF ANY STATUTE OR LAW THAT MAY BE IN EFFECT AT THE TIME OF THE
OCCURRENCE OF ANY SUCH DAMAGE OR DESTRUCTION, UNDER WHICH A LEASE IS
AUTOMATICALLY TERMINATED OR A TENANT IS GIVEN THE RIGHT TO TERMINATE A LEASE
UPON SUCH AN OCCURRENCE.


 


19.4                        NO CLAIM.  TENANT SHALL HAVE NO INTEREST IN OR CLAIM
TO ANY PORTION OF THE PROCEEDS OF ANY INSURANCE OR SELF-INSURANCE MAINTAINED BY
LANDLORD.  IF LANDLORD IS ENTITLED AND ELECTS NOT TO REBUILD THE PREMISES,
LANDLORD SHALL RELINQUISH TO TENANT SUCH CLAIM AS LANDLORD MAY HAVE FOR ANY PART
OF THE PROCEEDS OF ANY INSURANCE MAINTAINED BY TENANT UNDER SECTION 14.2 OF THIS
LEASE.

 

54

--------------------------------------------------------------------------------


 


19.5                        NO DAMAGES.  IF LANDLORD IS REQUIRED OR ELECTS TO
MAKE ANY REPAIRS, RECONSTRUCTION OR RESTORATION OF ANY DAMAGE OR DESTRUCTION TO
THE PREMISES UNDER ANY OF THE PROVISIONS OF THIS ARTICLE 19, TENANT SHALL NOT BE
ENTITLED TO ANY DAMAGES BY REASON OF ANY INCONVENIENCE OR LOSS SUSTAINED BY
TENANT AS A RESULT THEREOF.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 19.1 OR
19.4, THERE SHALL BE NO REDUCTION, CHANGE OR ABATEMENT OF ANY RENTAL OR OTHER
CHARGE PAYABLE BY TENANT TO LANDLORD HEREUNDER, OR IN THE METHOD OF COMPUTING,
ACCOUNTING FOR OR PAYING THE SAME. EACH PARTY HEREBY WAIVES THE PROVISIONS OF
SECTION 1932(2) AND SECTION 1933(4) OF THE CALIFORNIA CIVIL CODE, OR ANY OTHER
STATUTE OR LAW THAT MAY BE IN EFFECT AT THE TIME OF A CASUALTY UNDER WHICH A
LEASE IS AUTOMATICALLY TERMINATED OR A TENANT IS GIVEN THE RIGHT TO TERMINATE A
LEASE DUE TO A CASUALTY OTHER THAN AS PROVIDED IN SECTION 19.1.


 


20.                               EMINENT DOMAIN.


 


20.1                        TAKING.  IF ALL OR ANY PART OF THE PREMISES SHALL BE
TAKEN AS A RESULT OF THE EXERCISE OF THE POWER OF EMINENT DOMAIN OR ANY TRANSFER
IN LIEU THEREOF, THIS LEASE SHALL TERMINATE AS TO THE PART SO TAKEN AS OF THE
DATE OF TAKING OR AS OF THE DATE OF FINAL JUDGMENT, WHICHEVER IS EARLIER, AND,
IN THE CASE OF A MATERIAL PARTIAL TAKING OF THE PREMISES, LANDLORD SHALL HAVE
THE RIGHT TO TERMINATE THIS LEASE AS TO THE BALANCE OF THE PREMISES BY WRITTEN
NOTICE TO TENANT WITHIN THIRTY (30) DAYS AFTER SUCH DATE.  IF ANY MATERIAL PART
OF THE COMMON AREA, THE BUILDING OR THE PROPERTY SHALL BE TAKEN AS A RESULT OF
THE EXERCISE OF THE POWER OF EMINENT DOMAIN OR ANY TRANSFER IN LIEU THEREOF,
WHETHER OR NOT THE PREMISES ARE AFFECTED, LANDLORD SHALL HAVE THE RIGHT TO
TERMINATE THIS LEASE BY WRITTEN NOTICE TO TENANT WITHIN THIRTY (30) DAYS OF THE
DATE OF TAKING.  IF THERE SHALL BE A TAKING OF THE PROPERTY OF SUCH SCOPE THAT
THE UNTAKEN PART OF THE PROPERTY WOULD IN TENANT’S REASONABLE JUDGMENT BE
UNECONOMIC TO OPERATE, THEN TENANT MAY TERMINATE THIS LEASE AND THE TERM AND
ESTATE GRANTED HEREBY BY GIVING NOTICE TO LANDLORD WITHIN THIRTY (30) DAYS AFTER
THE DATE OF TAKING OF POSSESSION BY THE CONDEMNING AUTHORITY.


 


20.2                        AWARD.  IN THE EVENT OF ANY TAKING, LANDLORD SHALL
BE ENTITLED TO ANY AND ALL COMPENSATION, DAMAGES, INCOME, RENT, AWARDS, OR ANY
INTEREST THEREIN WHATSOEVER WHICH MAY BE PAID OR MADE IN CONNECTION THEREWITH,
AND TENANT SHALL ASSIGN TO LANDLORD ANY RIGHT TO COMPENSATION OR DAMAGES FOR THE
CONDEMNATION OF ITS LEASEHOLD INTEREST; PROVIDED THAT TENANT MAY FILE A CLAIM
FOR (A) TENANT’S RELOCATION EXPENSES, (B) THE TAKING OF TENANT’S PROPERTY, AND
(C) THE LOSS OF TENANT’S GOODWILL.


 


20.3                        PARTIAL TAKING.  IN THE EVENT OF A PARTIAL TAKING OF
THE PREMISES WHICH DOES NOT RESULT IN A TERMINATION OF THIS LEASE (OTHER THAN
WITH RESPECT TO THE TAKEN PORTION OF THE PREMISES), THE BASE RENT AND OPERATING
EXPENSES SHALL BE ADJUSTED AS FOLLOWS:


 

(A)                                  DURING THE PERIOD BETWEEN THE DATE OF THE
PARTIAL TAKING AND THE COMPLETION OF ANY NECESSARY REPAIRS, RECONSTRUCTION OR
RESTORATION, TENANT SHALL BE ENTITLED TO A REDUCTION OF BASE RENT AND OPERATING
EXPENSES BY A PROPORTIONATE AMOUNT BASED ON RENTABLE AREA TAKEN; AND

 

55

--------------------------------------------------------------------------------


 

(B)                                 UPON COMPLETION OF SAID REPAIRS,
RECONSTRUCTION OR RESTORATION, AND THEREAFTER THROUGHOUT THE REMAINDER OF THE
TERM, THE BASE RENT AND OPERATING EXPENSES SHALL BE RECALCULATED BASED ON THE
REMAINING TOTAL NUMBER OF SQUARE FEET OF RENTABLE AREA OF THE PREMISES.

 


20.4                        TEMPORARY TAKING.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS ARTICLE, IF A TAKING OCCURS WITH RESPECT TO ALL OR ANY PORTION
OF THE PREMISES FOR A PERIOD OF TWELVE (12) MONTHS OR LESS, THIS LEASE SHALL
REMAIN UNAFFECTED THEREBY AND TENANT SHALL CONTINUE TO PAY BASE RENT AND
ADDITIONAL RENT AND TO PERFORM ALL OF THE TERMS, CONDITIONS AND COVENANTS OF
THIS LEASE, PROVIDED THAT TENANT SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE IF
THE TAKING CONTINUES BEYOND TWELVE (12) MONTHS.  IN THE EVENT OF ANY SUCH
TEMPORARY TAKING, AND IF THIS LEASE IS NOT TERMINATED, TENANT SHALL BE ENTITLED
TO RECEIVE THAT PORTION OF ANY AWARD WHICH REPRESENTS COMPENSATION FOR THE USE
OR OCCUPANCY OF THE PREMISES DURING THE TERM UP TO THE TOTAL BASE RENT AND
ADDITIONAL RENT OWING BY TENANT FOR THE PERIOD OF THE TAKING, AND LANDLORD SHALL
BE ENTITLED TO RECEIVE THE BALANCE OF ANY AWARD.


 


20.5                        SALE IN LIEU OF CONDEMNATION.  A VOLUNTARY SALE BY
LANDLORD OF ALL OR ANY PART OF THE BUILDING OR THE COMMON AREA TO ANY PUBLIC OR
QUASI-PUBLIC BODY, AGENCY OR PERSON, CORPORATE OR OTHERWISE, HAVING THE POWER OF
EMINENT DOMAIN, EITHER UNDER THREAT OF CONDEMNATION OR WHILE CONDEMNATION
PROCEEDINGS ARE PENDING, SHALL BE DEEMED TO BE A TAKING UNDER THE POWER OF
EMINENT DOMAIN FOR THE PURPOSES OF THIS ARTICLE.


 


20.6                        WAIVER.  EXCEPT AS PROVIDED IN THIS ARTICLE, EACH
PARTY HERETO HEREBY WAIVES AND RELEASES ANY RIGHT IT MAY HAVE UNDER ANY
APPLICABLE LAW TO TERMINATE THIS LEASE AS A RESULT OF A TAKING, INCLUDING
WITHOUT LIMITATION SECTIONS 1265.120 AND 1265.130 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, OR ANY SIMILAR LAW, STATUTE OR ORDINANCE NOW OR HEREAFTER IN
EFFECT OTHER THAN AS EXPRESSLY PROVIDED IN THIS LEASE.


 


21.                               SURRENDER.


 


21.1                        SURRENDER.  UPON THE TERMINATION DATE, TENANT SHALL
SURRENDER THE PREMISES TO LANDLORD IN GOOD ORDER AND REPAIR, REASONABLE WEAR AND
TEAR AND DAMAGE BY CASUALTY EXCEPTED, FREE AND CLEAR OF ALL LETTING AND
OCCUPANCIES.  SUBJECT TO ARTICLE 10, UPON ANY TERMINATION OF THIS LEASE, ALL
IMPROVEMENTS, EXCEPT FOR TENANT’S PROPERTY, SHALL AUTOMATICALLY AND WITHOUT
FURTHER ACT BY LANDLORD OR TENANT, BECOME THE PROPERTY OF LANDLORD, FREE AND
CLEAR OF ANY CLAIM OR INTEREST THEREIN BY TENANT, AND WITHOUT PAYMENT THEREFOR
BY LANDLORD.


 


21.2                        HOLDING OVER.  ANY HOLDING OVER AFTER THE EXPIRATION
OF THE TERM WITH THE CONSENT OF LANDLORD SHALL BE CONSTRUED TO AUTOMATICALLY
EXTEND THE TERM ON A MONTH-TO-MONTH BASIS AT A BASE RENT EQUAL TO THE GREATER OF
(A) TWO (2) TIMES THE THEN-CURRENT BASE RENT, AND (B) ONE AND ONE-HALF (1-1/2)
TIMES THE PREVAILING RATE AT WHICH LANDLORD IS THEN OFFERING SPACE IN BUILDINGS
REASONABLY DETERMINED BY LANDLORD TO BE COMPARABLE TO THE BUILDING, IN EITHER
CASE TOGETHER WITH AN AMOUNT ESTIMATED BY LANDLORD AS TENANT’S SHARE OF
OPERATING EXPENSES PAYABLE UNDER THIS LEASE, AND SHALL OTHERWISE

 

56

--------------------------------------------------------------------------------


 


BE ON THE TERMS AND CONDITIONS OF THIS LEASE TO THE EXTENT APPLICABLE.  ANY
HOLDING OVER WITHOUT LANDLORD’S CONSENT SHALL ENTITLE LANDLORD TO EXERCISE ANY
OR ALL OF ITS REMEDIES PROVIDED IN ARTICLE 16, NOTWITHSTANDING THAT LANDLORD MAY
ELECT TO ACCEPT ONE OR MORE PAYMENTS OF BASE RENT AND OPERATING EXPENSES FROM
TENANT.


 


21.3                        QUITCLAIM.  AT THE EXPIRATION OR EARLIER TERMINATION
OF THIS LEASE, TENANT SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD, WITHIN
TEN (10) DAYS AFTER WRITTEN DEMAND FROM LANDLORD TO TENANT, ANY QUITCLAIM DEED
OR OTHER DOCUMENT REQUIRED BY ANY REPUTABLE TITLE COMPANY, LICENSED TO OPERATE
IN THE STATE OF CALIFORNIA, TO REMOVE THE CLOUD OR ENCUMBRANCE CREATED BY THIS
LEASE FROM THE PROPERTY.


 


22.                               FINANCIAL STATEMENTS.


 

Tenant shall tender to Landlord within ten (10) business days after receipt of a
written request any information reasonably requested by Landlord regarding the
financial stability, credit worthiness or ability of Tenant to pay the Rent due
under this Lease. Notwithstanding the foregoing, if the Tenant is a Public
Company subject to the reporting requirements of the Securities Exchange Act of
1934 (the “Exchange Act”), Tenant shall, in lieu of the foregoing requirements,
promptly deliver to Landlord all filings made by or on behalf of Tenant with the
Securities Exchange Commission or with any securities exchange.  Landlord shall
be entitled to rely upon the information provided in determining whether or not
to enter into this Lease or for the purpose of any financing or other
transaction subsequently undertaken by Landlord.  Tenant hereby represents and
warrants to Landlord the following:  (a) that all documents provided by Tenant
to Landlord in connection with the negotiation of this Lease are true and
correct copies of the originals, (b) Tenant has not withheld any information
from Landlord that is material to Tenant’s credit worthiness, financial
condition or ability to perform its obligations hereunder, (c) all information
supplied by Tenant to Landlord is true, correct and accurate, and (d) no part of
the information supplied by Tenant to Landlord contains any misleading or
fraudulent statements.

 


23.                               ESTOPPEL CERTIFICATES.


 

Tenant, at any time and from time to time within five (5) business days after
receipt of written notice from Landlord, shall execute, acknowledge and deliver
to Landlord or to any party designated by Landlord, a certificate of Tenant
stating:  (a) that Tenant has accepted the Premises, (b) the Commencement Date
and Expiration Date of this Lease, (c) that this Lease is unmodified and in full
force and effect (or, if there have been modifications, that same is in full
force and effect as modified and stating the modifications), (d) whether or not
there are then existing any defenses against the enforcement of any of the
obligations of Tenant under this Lease (and, if so, specifying same),
(e) whether or not there are then existing any defaults by Landlord in the
performance of its obligations under this Lease (and, if so, specifying same),
(f) the dates, if any, to which the Base Rent and Operating Expenses have been
paid, and (g) any other factual information relating to the rights and
obligations under this Lease that may reasonably be required by any of such
persons.  Failure to deliver such certificate shall constitute an Event of
Default.  At the request of Tenant, Landlord shall execute,

 

57

--------------------------------------------------------------------------------


 

acknowledge and deliver to Tenant a certificate with similar types of
information and in the time period set forth above.  Failure by Tenant to
execute, acknowledge and deliver such certificate within such five (5) business
day period shall be conclusive evidence that this Lease is in full force and
effect and has not been modified except as may be represented by the requesting
party.

 


24.                               RULES AND REGULATIONS.


 


24.1                        RULES AND REGULATIONS.  TENANT SHALL FAITHFULLY
OBSERVE AND COMPLY WITH ANY REASONABLE RULES AND REGULATIONS AND ALL REASONABLE
MODIFICATIONS THEREOF AND ADDITIONS THERETO FROM TIME TO TIME PUT INTO EFFECT BY
LANDLORD AND COMMUNICATED IN WRITING TO TENANT (THE “RULES AND REGULATIONS”). 
LANDLORD SHALL NOT ENFORCE SUCH RULES AND REGULATIONS IN AN UNREASONABLE OR
DISCRIMINATORY MANNER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS
LEASE AND THE TERMS, COVENANTS, AGREEMENTS AND CONDITIONS OF THE RULES AND
REGULATIONS, THIS LEASE SHALL CONTROL. NOTWITHSTANDING THE FOREGOING, SO LONG AS
TENANT LEASES 100% OF THE BUILDING, LANDLORD SHALL NOT IMPOSE ANY RULES AND
REGULATIONS.


 


24.2                        SIGNS.  WITHOUT LANDLORD’S WRITTEN CONSENT, WHICH
MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE DISCRETION, TENANT SHALL NOT PLACE
OR PERMIT TO BE PLACED ON THE FRONT OF THE PREMISES ANY SIGN, PICTURE,
ADVERTISEMENT, NAME, NOTICE, MARQUEE OR AWNING; PROVIDED THAT UPON LANDLORD’S
REASONABLE APPROVAL, TENANT SHALL HAVE THE RIGHT TO PLACE A SIGN ON OR ADJACENT
TO THE ENTRANCE DOORS TO TENANT’S PREMISES IDENTIFYING TENANT.  LANDLORD HEREBY
CONSENTS TO THE LOCATION, SIZE AND APPEARANCE OF TENANT’S SIGNAGE EXISTING AS OF
THE COMMENCEMENT DATE.  LANDLORD HEREBY RESERVES THE EXCLUSIVE RIGHT TO THE
EXTERIOR SIDE WALLS, REAR WALLS AND ROOF OF THE PREMISES.


 


25.                               INABILITY TO PERFORM.


 

If Landlord is unable to fulfill or is delayed in fulfilling any of Landlord’s
obligations under this Lease, by reason of acts of God, strikes, lockouts, other
labor disputes, inability to obtain utilities or materials or by any other
reason beyond Landlord’s reasonable control, then no such inability or delay by
Landlord shall constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Base Rent or
Additional Rent, or relieve Tenant from any of its obligations under this Lease,
or impose any liability upon Landlord, or Landlord’s Agents by reason of
inconvenience, annoyance, interruption, injury or loss to or interference with
Tenant’s business or use and occupancy or quiet enjoyment of the Premises or any
loss or damage occasioned thereby.  If Tenant is unable to fulfill or is delayed
in fulfilling any of Tenant’s obligations under this Lease (other than the
payment of Rent), by reason of acts of God, strikes, lockouts, other labor
disputes, inability to obtain utilities or materials or by any other reason
beyond Tenant’s reasonable control, then such inability or delay by Tenant shall
excuse the performance of Tenant for a period equal to the duration of such
prevention, delay or stoppage.  Tenant hereby waives and releases any right to
terminate this Lease under Section 1932(1) of the California Civil Code, or any
similar law, statute or ordinance now or hereafter in effect.

 

58

--------------------------------------------------------------------------------


 


26.                               NOTICES.


 

Notices or other communications given or required to be given under this Lease
shall be effective only if rendered or given in writing, sent by certified mail
with a return receipt requested, or delivered in person or by reputable
overnight courier (e.g., Federal Express, DHL, etc.) or by telecopier or
facsimile (with confirmation by one of the other methods specified herein): 
(a) to Tenant (i) at the Premises and at the address specified in Article 1, or
(ii) at the place where Tenant designates subsequent to Tenant’s vacating,
deserting, abandoning or surrendering the Premises; or (b) to Landlord at
Landlord’s address set forth in Article 1; or (c) to such other address as
either Landlord or Tenant may designate as its new address for such purpose by
notice given to the other in accordance with the provisions of this Article. 
Any such notice or other communication shall be deemed to have been rendered or
given five (5) days after the date mailed, if sent by certified mail, or upon
the date of delivery in person or by courier, or when delivery is attempted but
refused.

 


27.                               QUIET ENJOYMENT.


 

Landlord covenants that so long as an Event of Default by Tenant is not in
existence, upon paying the Base Rent and Additional Rent, Tenant shall peaceably
and quietly enjoy the Premises, subject to the terms and provisions of this
Lease.

 


28.                               NO RENT ABATEMENT.


 

No abatement, diminution or reduction of rent, charges or other compensation
shall be claimed by or allowed to Tenant, or any persons claiming under Tenant,
under any circumstances, whether for inconvenience, discomfort, interruption of
business or otherwise, arising from the making of Alterations or repairs to any
improvements now on or which may hereafter be erected on the Premises, by virtue
or because of any present or future Legal Requirements or by virtue or arising
from, and during, the restoration of the Premises after the destruction or
damage thereof by Casualty or other cause or the taking or condemnation of the
Premises (except as otherwise expressly provided for in Article 19 or 20) or
arising from any other cause or reason.

 


29.                               AUTHORITY.


 

If Tenant is a corporation or a partnership, Tenant represents and warrants as
follows:  Tenant is an entity as identified in Article 1, duly formed and
validly existing and in good standing under the laws of the state of
organization specified in Article 1 and qualified to do business in the State of
California.  Tenant has the power, legal capacity and authority to enter into
and perform its obligations under this Lease and no approval or consent of any
person is required in connection with the execution and performance hereof.  The
execution and performance of Tenant’s obligations under this Lease will not
result in or constitute any default or event that would be, or with notice or
the lapse of time would be, a default, breach or violation of the organizational
instruments governing Tenant or any agreement or any order or decree of any
court or other governmental authority to which Tenant is a party or to which it
is subject.  Tenant has taken all

 

59

--------------------------------------------------------------------------------


 

necessary action to authorize the execution, delivery and performance of this
Lease and this Lease constitutes the legal, valid and binding obligation of
Tenant subject to general principles of equity and to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
affecting the rights of creditors generally.  Upon Landlord’s request, Tenant
shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing representations and warranties.

 


30.                               BROKERS.


 

Tenant and Landlord warrant that they have had dealings with only the real
estate brokers or agents listed in Article 1 in connection with the negotiation
of this Lease and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Lease.  The brokerage
commission earned in connection with this transaction shall be paid by Landlord,
and Landlord shall indemnify, defend and hold Tenant harmless from and against
all liabilities arising from any claims by or under the broker listed in
Article 1.  Tenant and Landlord shall indemnify, defend and hold the other
harmless from and against all liabilities arising from any other claims of
brokerage commissions or finder’s fees based on Tenant’s or Landlord’s dealings
or contacts with brokers or agents other than those listed in Article 1.

 


31.                               BANKRUPTCY OR INSOLVENCY.


 


31.1        NO TRANSFER.  NEITHER TENANT’S INTEREST IN THIS LEASE, NOR ANY
ESTATE HEREBY CREATED IN TENANT NOR ANY INTEREST HEREIN OR THEREIN, SHALL PASS
TO ANY DEBTOR-IN-POSSESSION, TRUSTEE, OR RECEIVER OR ASSIGNEE FOR THE BENEFIT OF
CREDITORS OR OTHERWISE BY OPERATION OF LAW EXCEPT AS MAY SPECIFICALLY BE
PROVIDED PURSUANT TO THE BANKRUPTCY CODE.


 


31.2        TERMINATION RIGHT.  IF (A) TENANT SHALL FILE A VOLUNTARY PETITION IN
BANKRUPTCY OR INSOLVENCY, OR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR
SHALL FILE ANY PETITION OR ANSWER SEEKING ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER THE
PRESENT OR ANY FUTURE FEDERAL BANKRUPTCY ACT OR ANY OTHER PRESENT OR FUTURE
APPLICABLE FEDERAL, STATE OR OTHER STATUTE OR LAW (FOREIGN OR DOMESTIC), OR
SHALL MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHALL SEEK OR CONSENT
OR ACQUIESCE IN THE APPOINTMENT OF ANY TRUSTEE, RECEIVER OR LIQUIDATOR OF TENANT
OR OF ALL OR ANY PART OF TENANT’S PROPERTY; OR (B) WITHIN SIXTY (60) DAYS AFTER
THE COMMENCEMENT OF ANY PROCEEDING AGAINST TENANT, WHETHER BY THE FILING OF A
PETITION OR OTHERWISE, SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY PRESENT OR
FUTURE FEDERAL BANKRUPTCY LAW OR ANY OTHER PRESENT OR FUTURE APPLICABLE FEDERAL,
STATE OR OTHER STATUTE OR LAW (FOREIGN OR DOMESTIC), SUCH PROCEEDING SHALL NOT
HAVE BEEN DISMISSED, OR IF, WITHIN SIXTY (60) DAYS AFTER THE APPOINTMENT OF ANY
TRUSTEE, RECEIVER OR LIQUIDATOR OF TENANT OR OF ALL OR ANY PART OF TENANT’S
PROPERTY, WITHOUT THE CONSENT OR ACQUIESCENCE OF TENANT, SUCH APPOINTMENT SHALL
NOT HAVE BEEN VACATED OR OTHERWISE DISCHARGED, OR IF ANY EXECUTION OR ATTACHMENT
SHALL BE ISSUED AGAINST TENANT OR ANY OF TENANT’S PROPERTY PURSUANT TO WHICH THE
PREMISES SHALL BE TAKEN OR OCCUPIED OR ATTEMPTED TO BE TAKEN OR OCCUPIED; OR
(C) IN A BANKRUPTCY PROCEEDING OR A PROCEEDING DESCRIBED IN CLAUSE (A) OR
(B) ABOVE, THE INTEREST OR ESTATE

 

60

--------------------------------------------------------------------------------


 


CREATED IN TENANT HEREBY SHALL BE TAKEN IN EXECUTION OR BY OTHER PROCESS OF LAW,
OR (D) ANY ASSIGNMENT SHALL BE MADE OF THE PROPERTY OF TENANT FOR THE BENEFIT OF
CREDITORS, THEN AND IN ANY SUCH EVENTS, NOTWITHSTANDING ANY AUTOMATIC STAY
APPLICABLE IN BANKRUPTCY OR ANY OTHER LAW(S), LANDLORD MAY GIVE TO TENANT NOTICE
OF INTENTION TO TERMINATE THIS LEASE TO END THE TERM AND THE ESTATE HEREBY
GRANTED AT THE EXPIRATION OF THREE (3) DAYS FROM THE DATE OF THE GIVING OF SUCH
NOTICE, AND, IN THE EVENT SUCH NOTICE IS GIVEN, THIS LEASE AND THE TERM AND
ESTATE HEREBY GRANTED (WHETHER OR NOT THE TERM SHALL HAVE COMMENCED) SHALL
TERMINATE UPON THE EXPIRATION OF SAID THREE (3) DAYS WITH THE SAME EFFECT AS IF
THAT DAY WERE THE EXPIRATION DATE, BUT TENANT SHALL REMAIN LIABLE FOR DAMAGES AS
PROVIDED IN ARTICLE 16 AND TENANT SHALL REMAIN LIABLE AS HEREIN PROVIDED.


 


31.3        NO CAUSE FOR APPOINTMENT.  TENANT SHALL NOT CAUSE OR GIVE CAUSE FOR
THE APPOINTMENT OF A TRUSTEE OR RECEIVER OF THE ASSETS OF TENANT AND SHALL NOT
MAKE ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR BECOME OR BE ADJUDICATED
INSOLVENT. THE ALLOWANCE OF ANY PETITION UNDER ANY INSOLVENCY LAW EXCEPT UNDER
THE BANKRUPTCY CODE OR THE APPOINTMENT OF A TRUSTEE OR RECEIVER OF TENANT OR OF
THE ASSETS OF EITHER OF THEM, SHALL BE CONCLUSIVE EVIDENCE THAT TENANT CAUSED,
OR GAVE CAUSE THEREFOR, UNLESS SUCH ALLOWANCE OF THE PETITION, OR THE
APPOINTMENT OF A TRUSTEE OR RECEIVER, IS VACATED WITHIN THIRTY (30) DAYS AFTER
SUCH ALLOWANCE OR APPOINTMENT. ANY ACT DESCRIBED IN THIS SECTION 31.3 SHALL BE
DEEMED A MATERIAL BREACH OF TENANT’S OBLIGATIONS HEREUNDER, AND THIS LEASE SHALL
THEREUPON AUTOMATICALLY TERMINATE. LANDLORD DOES, IN ADDITION, RESERVE ANY AND
ALL OTHER REMEDIES PROVIDED IN THIS LEASE OR IN LAW.


 


31.4        BANKRUPTCY FILINGS.  (A)  UPON THE FILING OF A PETITION BY OR
AGAINST TENANT UNDER ANY CHAPTER OF THE BANKRUPTCY CODE, TENANT, AS DEBTOR AND
AS DEBTOR IN POSSESSION, AND ANY TRUSTEE WHO MAY BE APPOINTED AGREE AS FOLLOWS:
(I) TO PERFORM EACH AND EVERY OBLIGATION OF TENANT UNDER THIS LEASE INCLUDING,
WITHOUT LIMITATION, THE CONTINUOUS AND UNINTERRUPTED OCCUPANCY OF THE PREMISES
AS IS REQUIRED UNDER ARTICLE 16 UNTIL SUCH TIME AS THIS LEASE IS EITHER REJECTED
OR ASSUMED BY ORDER OF THE UNITED STATES BANKRUPTCY COURT; (II) TO PAY MONTHLY
IN ADVANCE ON THE FIRST DAY OF EACH MONTH AS REASONABLE COMPENSATION FOR USE AND
OCCUPANCY OF THE PREMISES AN AMOUNT EQUAL TO ALL RENT AND OTHER CHARGES
OTHERWISE DUE PURSUANT TO THIS LEASE; (III) TO REJECT OR ASSUME THIS LEASE
WITHIN SIXTY (60) DAYS OF THE FILING OF SUCH PETITION UNDER CHAPTER 7 OF THE
BANKRUPTCY CODE OR WITHIN ONE HUNDRED TWENTY (120) DAYS (OR SUCH SHORTER TERM AS
LANDLORD, IN ITS SOLE DISCRETION, MAY DEEM REASONABLE SO LONG AS NOTICE OF SUCH
PERIOD IS GIVEN) OF THE FILING OF A PETITION UNDER ANY OTHER CHAPTER OF THE
BANKRUPTCY CODE, TENANT HEREBY KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHT TO
SEEK TIME ADDITIONAL TO THE MINIMUM PERIOD SET FORTH IN 11 U.S.C. § 365(D)(4) OR
ANY SIMILAR STATUTE TO ASSUME OR REJECT THIS LEASE AND HEREBY ACKNOWLEDGING THAT
THERE DOES NOT EXIST, NOR COULD THERE EXIST, CAUSE TO SEEK SUCH EXTENSION;
(IV) TO GIVE LANDLORD AT LEAST FORTY-FIVE (45) DAYS PRIOR WRITTEN NOTICE OF ANY
PROCEEDING RELATING TO ANY ASSUMPTION OF THIS LEASE; (V) TO GIVE LANDLORD AT
LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF ANY ABANDONMENT OF THE PREMISES;
ANY SUCH ABANDONMENT TO BE DEEMED A REJECTION OF THIS LEASE; (VI) TO DO ALL
OTHER THINGS OF BENEFIT TO LANDLORD OTHERWISE REQUIRED UNDER THE BANKRUPTCY
CODE; (VII) TO BE DEEMED TO HAVE REJECTED THIS LEASE IN THE EVENT OF THE FAILURE
TO COMPLY WITH ANY OF THE ABOVE; AND (VIII) TO HAVE CONSENTED TO THE ENTRY OF AN
ORDER BY AN APPROPRIATE

 

61

--------------------------------------------------------------------------------


 


UNITED STATE BANKRUPTCY COURT PROVIDING ALL OF THE ABOVE, WAIVING NOTICE AND
HEARING OF THE ENTRY OF SAME.


 

(B)           NO DEFAULT OF THIS LEASE BY TENANT, EITHER PRIOR TO OR SUBSEQUENT
TO THE FILING OF SUCH A PETITION, SHALL BE DEEMED TO HAVE BEEN WAIVED UNLESS
EXPRESSLY DONE SO IN WRITING BY LANDLORD.

 

(C)           INCLUDED WITHIN AND IN ADDITION TO ANY OTHER CONDITIONS OR
OBLIGATIONS IMPOSED UPON TENANT, ANY TRUSTEE, OR ANY SUCCESSOR OF TENANT AS
ADEQUATE ASSURANCE OF FUTURE PERFORMANCE IN THE EVENT OF ASSUMPTION AND/OR
ASSIGNMENT PURSUANT TO THE BANKRUPTCY CODE ARE THE FOLLOWING:  (I) THE CURE OF
ANY MONETARY DEFAULTS AND THE REIMBURSEMENT OF PECUNIARY LOSS WITHIN NOT MORE
THAN THIRTY (30) DAYS OF ASSUMPTION AND/OR ASSIGNMENT; (II) THE DEPOSIT OF A
LETTER OF CREDIT PURSUANT TO THE TERMS OF THIS LEASE; (III) THE USE OF THE
PREMISES AS SET FORTH HEREIN IS UNCHANGED; (IV) THE PRIOR WRITTEN CONSENT OF
EACH LEASEHOLD MORTGAGEE; AND (V) NO PHYSICAL CHANGES OF ANY KIND MAY BE MADE TO
THE PREMISES UNLESS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THIS LEASE. 
TENANT ALSO EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER TENANT NOR ANY
SUCCESSOR IN INTEREST (INCLUDING BUT NOT LIMITED TO A TRUSTEE IN BANKRUPTCY
APPOINTED TO SERVE AS TRUSTEE FOR TENANT) MAY ASSUME OR ASSIGN TENANT’S RIGHTS
UNDER THIS LEASE PURSUANT TO 11 U.S.C. § 365 (OR ANY SIMILAR STATUTE) UNLESS, IN
ADDITION TO THE PROVISIONS OF 11 U.S.C. § 365(B)(3), EACH OF THE FOLLOWING
CONDITIONS, WHICH LANDLORD AND TENANT ACKNOWLEDGE ARE COMMERCIALLY REASONABLE IN
THE CONTEXT OF A BANKRUPTCY PROCEEDING, HAVE BEEN FULLY SATISFIED AND LANDLORD
HAS SO ACKNOWLEDGED IN WRITING THAT:  (A) THE ASSUMPTION OF THE LEASE WILL NOT
BREACH ANY PROVISION IN ANY OTHER LEASE, MORTGAGE, FINANCING AGREEMENT OR OTHER
AGREEMENT BY WHICH LANDLORD IS BOUND RELATING TO THE BUILDING; (B) THE
ASSUMPTION OF THE LEASE WILL NOT DISRUPT, IN LANDLORD’S JUDGMENT, THE TENANT MIX
OF THE BUILDING WHICH, IN LANDLORD’S JUDGMENT, WOULD BE MOST BENEFICIAL TO ALL
OF THE TENANTS OF THE BUILDING AND WOULD ENHANCE THE IMAGE, REPUTATION, AND
PROFITABILITY OF THE BUILDING; (C) THE ASSUMPTION OF THE LEASE WILL NOT RESULT
IN ALTERATION OF THE PREMISES OR THE MAKING OF PHYSICAL CHANGES OF ANY KIND TO
THE PREMISES UNLESS IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THIS LEASE.

 

(D)           FOR PURPOSES OF THIS SECTION 31.4, THE WORD “TENANT” SHALL MEAN
ANY ONE OR MORE PERSONS PRIMARILY OR SECONDARILY LIABLE FOR TENANT’S OBLIGATIONS
UNDER THE LEASE.

 


32.                               ANTENNA AND ROOFTOP SPACE.


 


32.1        ANTENNAE.  LANDLORD AGREES THAT, SUBJECT TO ALL LEGAL REQUIREMENTS,
INSURANCE REQUIREMENTS, THIS LEASE AND THE CONDITIONS AND LIMITATIONS
HEREINAFTER STIPULATED, DURING THE TERM, TENANT, AT ITS SOLE COST AND EXPENSE,
SHALL HAVE A NON-EXCLUSIVE LICENSE TO INSTALL IN A LOCATION ON A 30% PORTION OF
THE ROOFTOP OF THE BUILDING TO BE DESIGNATED BY LANDLORD IN ITS SOLE AND
ABSOLUTE DISCRETION (THE “ANTENNA AREA”) AND THEREAFTER MAINTAIN, REPAIR,
OPERATE AND REPLACE SATELLITE ANTENNA(E) (THE “ANTENNA”) PROVIDED THAT, WITH
RESPECT TO EACH ANTENNA, (I) THE ANTENNA SHALL NOT EXCEED THREE (3) FEET IN
HEIGHT BY THREE (3) FEET IN LENGTH, BY THREE (3) FEET IN WIDTH OR, IF
APPLICABLE, THREE (3) FEET IN DIAMETER; (II) THE SIZE AND DIMENSIONS OF THE
ANTENNA AND ANY

 

62

--------------------------------------------------------------------------------


 


REASONABLY REQUIRED SUPPORT STRUCTURES AND ASSOCIATED MAINTENANCE ACCESS
STRUCTURES SHALL BE SUBJECT TO LANDLORD’S PRIOR WRITTEN CONSENT IN LANDLORD’S
SOLE DISCRETION; (III) SUCH ANTENNA INSTALLATION AND POSITION OF SUCH ANTENNA
AND REASONABLY REQUIRED SUPPORT STRUCTURES AND ASSOCIATED MAINTENANCE ACCESS
STRUCTURES SHALL COMPLY WITH ALL LEGAL REQUIREMENTS; (IV) THE INSTALLATION OF
ANY ELECTRICAL OR COMMUNICATIONS LINES (“WIRING”) AND RELATED EQUIPMENT IN
CONNECTION WITH THE INSTALLATION AND OPERATION OF THE ANTENNA, (INCLUDING,
WITHOUT LIMITATION, THE LOCATION AND THE ROUTING OF ALL WIRING AND RELATED
EQUIPMENT IN CONNECTION THEREWITH) SHALL (A) BE AT TENANT’S SOLE COST AND
EXPENSE, (B) BE SUBJECT TO LANDLORD’S PRIOR WRITTEN CONSENT, IN LANDLORD’S SOLE
DISCRETION AND IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 10 (AND LANDLORD
HEREBY CONSENTS TO TENANT’S ANTENNA(E) EXISTING AS OF THE COMMENCEMENT DATE),
AND (C) COMPLY WITH LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS; AND (V) THE
ANTENNA, REASONABLY REQUIRED SUPPORT STRUCTURES, MAINTENANCE ACCESS STRUCTURES,
WIRING AND RELATED EQUIPMENT SHALL BE INSTALLED, MAINTAINED AND KEPT IN REPAIR
BY TENANT, AT TENANT’S SOLE COST AND EXPENSE. TENANT SHALL BE RESPONSIBLE FOR
THE PAYMENTS OF ANY FEES AND TAXES WHICH MAY BE IMPOSED BY ANY GOVERNMENTAL
AGENCY IN CONNECTION WITH THE INSTALLATION AND USE OF SUCH ANTENNA.  LANDLORD
ACKNOWLEDGES THAT LANDLORD HAS CONSENTED TO TENANT’S ANTENNAE EXISTING AS OF THE
COMMENCEMENT DATE FOR PURPOSES OF THIS SECTION 32.1.


 


32.2        NON-EXCLUSIVE.  THE PARTIES AGREE THAT TENANT’S USE OF THE ROOFTOP
OF THE BUILDING, IS A NON-EXCLUSIVE USE AND LANDLORD MAY PERMIT THE USE OF ANY
OTHER PORTION OF THE ROOF TO ANY OTHER PERSON, FIRM OR CORPORATION (“PERMITTED
USER”) FOR ANY USE INCLUDING THE INSTALLATION OF OTHER ANTENNAE, ROOFTOP
EQUIPMENT, WIRING AND SUPPORT EQUIPMENT PROVIDED THE SAME DO NOT UNREASONABLY
INTERFERE WITH TENANT’S INSTALLATIONS ON THE ROOF OR RECEPTION OR TRANSMISSION
OF SIGNALS OR TENANT’S USE OR OCCUPANCY OF THE PREMISES IN ACCORDANCE WITH THE
TERMS HEREOF.  LANDLORD, AT ITS SOLE COST AND EXPENSE, SHALL BE RESPONSIBLE FOR
THE REPAIR AND MAINTENANCE OF ANY DAMAGE TO THE ROOFTOP CAUSED BY A PERMITTED
USER’S USE OF THE ROOFTOP AND SHALL NOT BE ALLOWED TO REQUEST REIMBURSEMENT
THEREFORE FROM TENANT AS AN OPERATING EXPENSE, PROVIDED THAT LANDLORD SHALL HAVE
THE RIGHT FIRST TO PROSECUTE ITS CLAIMS AGAINST SUCH PERMITTED USER.


 


32.3        ACCESS.  FOR THE PURPOSE OF INSTALLING, SERVICING OR REPAIRING THE
ANTENNAE, WIRING AND RELATED EQUIPMENT, TENANT SHALL HAVE ACCESS TO THE ROOFTOP
OF THE BUILDING AT ALL REASONABLE TIMES UPON REASONABLE ADVANCE NOTICE, SUBJECT
TO LANDLORD’S REASONABLE SAFEGUARDS FOR THE SECURITY AND PROTECTION OF THE
BUILDING, THE BUILDING SYSTEMS, STRUCTURAL COMPONENTS, AND INSTALLATIONS AND
EQUIPMENT OF OTHER TENANTS OR OCCUPANTS OF THE BUILDING AS MAY BE LOCATED ON THE
ROOF OF THE BUILDING. LANDLORD SHALL HAVE THE RIGHT, AT TENANT’S EXPENSE, TO
ASSIGN A REPRESENTATIVE TO BE PRESENT DURING THE DURATION OF TENANT’S ACCESS TO
THE ROOFTOP.


 


32.4        COMPLIANCE WITH LEGAL REQUIREMENTS.  WITHOUT LIMITING LANDLORD’S
OBLIGATIONS UNDER THIS LEASE, TENANT, AT TENANT’S SOLE COST AND EXPENSE, AGREES
TO PROMPTLY AND FAITHFULLY OBEY, OBSERVE AND COMPLY WITH ALL LEGAL REQUIREMENTS,
INSURANCE REQUIREMENTS AND THIS LEASE IN ANY MANNER AFFECTING OR RELATING TO
TENANT’S USE OF SAID ROOF, AND THE INSTALLATION, REPAIR, MAINTENANCE AND
OPERATION OF THE ANTENNA, WIRING AND RELATED EQUIPMENT ERECTED OR INSTALLED BY
TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 32.  TENANT, AT TENANT’S SOLE
COST AND EXPENSE, SHALL SECURE AND THEREAFTER

 

63

--------------------------------------------------------------------------------


 


MAINTAIN ALL PERMITS AND LICENSES REQUIRED FOR THE INSTALLATION AND OPERATION OF
THE ANTENNA, AND ANY SUPPORT STRUCTURES AND RELATED EQUIPMENT ERECTED OR
INSTALLED BY TENANT, INCLUDING, WITHOUT LIMITATION, ANY APPROVAL, LICENSE OR
PERMIT REQUIRED FROM THE FEDERAL COMMUNICATIONS COMMISSION OR OTHERWISE PURSUANT
TO LEGAL REQUIREMENTS.  LANDLORD SHALL, AT NO COST TO IT, REASONABLY COOPERATE
(WHICH SHALL INCLUDE EXECUTING AND DELIVERING ALL NECESSARY AND PROPER FILINGS
WITH GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITIES) WITH TENANT IN OBTAINING SUCH
APPROVALS, LICENSES AND PERMITS.


 


32.5        TENANT EXPENSE.  TENANT AGREES THAT TENANT WILL PAY FOR ALL
ELECTRICAL SERVICE REQUIRED FOR TENANT’S USE OF THE ANTENNAE, AND RELATED
EQUIPMENT ERECTED OR INSTALLED BY TENANT AND TENANT FURTHER AGREES THAT SUCH
ELECTRIC SERVICE SHALL FEED OFF THE SUPPLY OF ELECTRICAL ENERGY FURNISHED TO THE
PREMISES AS PROVIDED IN THIS LEASE.


 


32.6        TENANT’S PROPERTY.  THE ANTENNAE, SUPPORT STRUCTURES, WIRING AND
RELATED EQUIPMENT INSTALLED BY TENANT, PURSUANT TO THE PROVISIONS OF ARTICLE 32
SHALL BE TENANT’S PERSONAL PROPERTY, AND, UPON THE EXPIRATION OF THE TERM OF
THIS LEASE, OR UPON ITS EARLIER TERMINATION IN ANY MANNER, SHALL BE REMOVABLE BY
TENANT AT TENANT’S SOLE COST AND EXPENSE.  TENANT, AT TENANT’S SOLE COST AND
EXPENSE, SHALL PROMPTLY REPAIR ANY AND ALL DAMAGE TO THE ROOFTOP OF THE BUILDING
AND TO ANY OTHER PART OF THE BUILDING CAUSED BY OR RESULTING FROM THE
INSTALLATION, MAINTENANCE AND REPAIR, OPERATION OR REMOVAL OF THE ANTENNA,
SUPPORT STRUCTURES, WIRING AND RELATED EQUIPMENT ERECTED OR INSTALLED BY TENANT
AND RESTORE SAID AFFECTED AREAS TO THEIR CONDITION AS EXISTED PRIOR TO THE
INSTALLATION OF THE ANTENNA, AND RELATED EQUIPMENT, ORDINARY WEAR AND TEAR AND
CASUALTY EXCEPTED.


 


32.7        NO INTERFERENCE.  TENANT’S ANTENNAE, WIRING AND RELATED EQUIPMENT
SHALL NOT INTERFERE WITH (I) BUILDING EQUIPMENT OR OTHER INSTALLATIONS LOCATED
ON THE ROOF, (II) OTHER PORTIONS OF THE BUILDING, (III) OTHER TENANTS IN THE
BUILDING, AND/OR (IV) THE RECEPTION AND TRANSMISSION OF COMMUNICATIONS SIGNALS
BY OTHER TENANTS; PROVIDED THAT TENANT’S ANTENNAE EXISTING AS OF THE
COMMENCEMENT DATE SHALL NOT HAVE TO BE MODIFIED TO COMPLY WITH THE FOREGOING.


 


32.8        RELOCATION.  LANDLORD SHALL HAVE THE RIGHT AT ITS SOLE AND ABSOLUTE
DISCRETION, UPON NOT LESS THAN FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE TO TENANT,
TO RELOCATE THE ANTENNA (AND ALL WIRING AND OTHER EQUIPMENT RELATED THERETO), TO
ANY REASONABLY COMPARABLE SPACE ON THE ROOFTOP OF THE BUILDING.  LANDLORD SHALL
REIMBURSE TENANT FOR ALL ACTUAL, REASONABLE COSTS AND EXPENSES INCURRED BY
TENANT IN CONNECTION WITH ANY SUCH RELOCATION.


 


32.9        INDEMNIFICATION.  TENANT HEREBY INDEMNIFIES LANDLORD AGAINST
LIABILITY IN CONNECTION WITH OR ARISING FROM THE INSTALLATION, MAINTENANCE, USE
AND OPERATION OF ANY ANTENNA INSTALLED BY TENANT. THE FOREGOING INDEMNIFICATION
IS IN ADDITION TO, AND NOT IN LIEU OF, THE OBLIGATIONS OF TENANT UNDER
SECTION 13.4 OR 14.1.


 


33.                               MISCELLANEOUS.


 


33.1        ENTIRE AGREEMENT.  THIS LEASE, INCLUDING THE EXHIBITS WHICH ARE
INCORPORATED HEREIN AND MADE A PART OF THIS LEASE, CONTAINS THE ENTIRE AGREEMENT
BETWEEN

 

64

--------------------------------------------------------------------------------


 


THE PARTIES AND ALL PRIOR NEGOTIATIONS AND AGREEMENTS ARE MERGED HEREIN. TENANT
HEREBY ACKNOWLEDGES THAT NEITHER LANDLORD NOR LANDLORD’S AGENTS HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE PREMISES, THE BUILDING, THE
PROPERTY, OR THIS LEASE EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND NO RIGHTS,
EASEMENTS OR LICENSES ARE OR SHALL BE ACQUIRED BY TENANT BY IMPLICATION OR
OTHERWISE UNLESS EXPRESSLY SET FORTH HEREIN.


 


33.2        NO WAIVER.  NO FAILURE BY LANDLORD OR TENANT TO INSIST UPON THE
STRICT PERFORMANCE OF ANY OBLIGATION OF TENANT OR LANDLORD UNDER THIS LEASE OR
TO EXERCISE ANY RIGHT, POWER OR REMEDY CONSEQUENT UPON A BREACH THEREOF, NO
ACCEPTANCE OF FULL OR PARTIAL BASE RENT OR ADDITIONAL RENT DURING THE
CONTINUANCE OF ANY SUCH BREACH BY LANDLORD, OR PAYMENT OF BASE RENT OR
ADDITIONAL RENT BY TENANT TO LANDLORD, AND NO ACCEPTANCE OF THE KEYS TO OR
POSSESSION OF THE PREMISES PRIOR TO THE EXPIRATION OF THE TERM BY ANY EMPLOYEE
OR AGENT OF LANDLORD SHALL CONSTITUTE A WAIVER OF ANY SUCH BREACH OR OF SUCH
TERM, COVENANT OR CONDITION OR OPERATE AS A SURRENDER OF THIS LEASE.  NO WAIVER
OF ANY BREACH SHALL AFFECT OR ALTER THIS LEASE, BUT EACH AND EVERY TERM,
COVENANT AND CONDITION OF THIS LEASE SHALL CONTINUE IN FULL FORCE AND EFFECT
WITH RESPECT TO ANY OTHER THEN-EXISTING OR SUBSEQUENT BREACH THEREOF.  THE
CONSENT OF LANDLORD OR TENANT GIVEN IN ANY INSTANCE UNDER THE TERMS OF THIS
LEASE SHALL NOT RELIEVE TENANT OR LANDLORD, AS APPLICABLE, OF ANY OBLIGATION TO
SECURE THE CONSENT OF THE OTHER IN ANY OTHER OR FUTURE INSTANCE UNDER THE TERMS
OF THIS LEASE.


 


33.3        MODIFICATION.  NEITHER THIS LEASE NOR ANY TERM OR PROVISIONS HEREOF
MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, AND NO BREACH THEREOF
SHALL BE WAIVED, ALTERED OR MODIFIED, EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY
THE PARTY AGAINST WHICH THE ENFORCEMENT OF THE CHANGE, WAIVER, DISCHARGE OR
TERMINATION IS SOUGHT.


 


33.4        SUCCESSORS AND ASSIGNS.  THE TERMS, COVENANTS AND CONDITIONS
CONTAINED IN THIS LEASE SHALL BIND AND INURE TO THE BENEFIT OF LANDLORD AND
TENANT AND, EXCEPT AS OTHERWISE PROVIDED OR LIMITED HEREIN, THEIR RESPECTIVE
PERSONAL REPRESENTATIVES AND SUCCESSORS AND ASSIGNS.


 


33.5        VALIDITY.  IF ANY PROVISION OF THIS LEASE OR THE APPLICATION THEREOF
TO ANY PERSON, ENTITY OR CIRCUMSTANCE SHALL, TO ANY EXTENT, BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF SUCH PROVISION
TO PERSONS, ENTITIES OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS INVALID
OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH PROVISION OF THIS
LEASE SHALL BE VALID AND BE ENFORCED TO THE FULL EXTENT PERMITTED BY LAW.


 


33.6        JURISDICTION.  THIS LEASE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.  ANY ACTION THAT IN ANY WAY
INVOLVES THE RIGHTS, DUTIES AND OBLIGATIONS OF THE PARTIES UNDER THIS LEASE MAY
(AND IF AGAINST LANDLORD, SHALL) BE BROUGHT IN THE COURTS OF THE STATE OF
CALIFORNIA IN THE COUNTY OF SANTA CLARA OR THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA, AND THE PARTIES HERETO HEREBY SUBMIT TO THE
PERSONAL JURISDICTION OF SAID COURTS.


 


33.7        ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LANDLORD OR TENANT FAILS
TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS LEASE OR IN THE EVENT A DISPUTE
ARISES

 

65

--------------------------------------------------------------------------------


 


CONCERNING THE MEANING OR INTERPRETATION OF ANY PROVISION OF THIS LEASE, THE
DEFAULTING PARTY OR THE PARTY NOT PREVAILING IN SUCH DISPUTE, AS THE CASE MAY
BE, SHALL PAY ANY AND ALL COSTS AND EXPENSES INCURRED BY THE OTHER PARTY IN
ENFORCING OR ESTABLISHING ITS RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION,
COURT COSTS, COSTS OF ARBITRATION AND REASONABLE ATTORNEYS’ FEES.  SHOULD
LANDLORD BE NAMED AS A DEFENDANT IN ANY SUIT BROUGHT AGAINST TENANT IN
CONNECTION WITH OR ARISING OUT OF TENANT’S OCCUPANCY HEREUNDER TENANT SHALL PAY
TO LANDLORD ITS COSTS AND EXPENSES INCURRED IN SUCH SUIT, INCLUDING REASONABLE
ATTORNEYS’ FEES.


 


33.8        WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH HEREBY VOLUNTARILY
AND KNOWINGLY WAIVE AND RELINQUISH THEIR RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD WITH TENANT, OR TENANT’S USE OR OCCUPANCY OF THE
PREMISES, INCLUDING ANY CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY AND OTHER
STATUTORY REMEDY WITH RESPECT THERETO.


 


33.9        NO COUNTERCLAIM BY TENANT.  IN THE EVENT LANDLORD COMMENCE ANY
PROCEEDINGS FOR NONPAYMENT OF RENT OR OTHER CHARGES PAYABLE BY TENANT UNDER THIS
LEASE, TENANT WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR
DESCRIPTION IN ANY SUCH PROCEEDINGS.  THIS SHALL NOT, HOWEVER, BE CONSTRUED AS A
WAIVER OF THE TENANT’S RIGHT TO ASSERT SUCH CLAIMS IN ANY SEPARATE ACTION OR
ACTIONS BROUGHT BY THE TENANT.


 


33.10      LIGHT AND AIR.  TENANT COVENANTS AND AGREES THAT NO DIMINUTION OF
LIGHT, AIR OR VIEW BY ANY STRUCTURE THAT MAY HEREAFTER BE ERECTED (WHETHER OR
NOT BY LANDLORD) SHALL ENTITLE TENANT TO ANY REDUCTION OF THE BASE RENT OR
ADDITIONAL RENT UNDER THIS LEASE, RESULT IN ANY LIABILITY OF LANDLORD TO TENANT,
OR IN ANY OTHER WAY AFFECT THIS LEASE OR TENANT’S OBLIGATIONS HEREUNDER.


 


33.11      LEASE MEMORANDUM.  NEITHER LANDLORD OR TENANT SHALL RECORD THIS LEASE
OR A SHORT FORM MEMORANDUM HEREOF WITHOUT THE CONSENT OF THE OTHER.


 


33.12      CONFIDENTIALITY.  EXCEPT AS REQUIRED BY LAW OR REGULATION, THE
PARTIES AGREE THAT NEITHER OF THEM SHALL MAKE PUBLIC THE TERMS AND CONDITIONS OF
THIS LEASE OR THE FACT THAT THEY HAVE ENTERED INTO THIS LEASE WITHOUT FIRST
OBTAINING THE WRITTEN PERMISSION FROM THE OTHER PARTY; PROVIDED, HOWEVER, THAT
EITHER PARTY CAN, WITHOUT THE OTHER’S PERMISSION, SHARE THIS LEASE AND
INFORMATION RELATING THERETO WITH SUCH PARTY’S ATTORNEYS, ACCOUNTANTS AND OTHER
PROFESSIONAL ADVISORS AND WITH EXISTING OR POTENTIAL LENDERS OR INVESTORS WITH
RESPECT TO THE PROPERTY, AND PROVIDED THAT THIS LEASE WILL BE SUBMITTED TO THE
CITY OF MOUNTAIN VIEW AND MAY THEREFORE BE A PUBLIC DOCUMENT.


 


33.13      TERMS.  THE TERM “PREMISES” INCLUDES THE SPACE LEASED HEREBY AND ANY
IMPROVEMENTS NOW OR HEREAFTER INSTALLED THEREIN OR ATTACHED THERETO.  THE WORDS
“LANDLORD” AND “TENANT” AS USED HEREIN SHALL INCLUDE THE PLURAL AS WELL AS THE
SINGULAR.  IF THERE IS MORE THAN ONE TENANT OR LANDLORD, THE OBLIGATIONS UNDER
THIS LEASE IMPOSED ON TENANT OR LANDLORD SHALL BE JOINT AND SEVERAL.  THE
CAPTIONS PRECEDING THE ARTICLES OF THIS LEASE HAVE BEEN INSERTED SOLELY AS A
MATTER OF CONVENIENCE AND SUCH CAPTIONS IN NO WAY DEFINE OR LIMIT THE SCOPE OR
INTENT OF ANY PROVISION OF THIS LEASE.

 

66

--------------------------------------------------------------------------------


 


33.14      REVIEW AND APPROVAL.  THE REVIEW, APPROVAL, INSPECTION OR EXAMINATION
BY LANDLORD OF ANY ITEM TO BE REVIEWED, APPROVED, INSPECTED OR EXAMINED BY
LANDLORD UNDER THE TERMS OF THIS LEASE OR THE EXHIBITS ATTACHED HERETO SHALL NOT
CONSTITUTE THE ASSUMPTION OF ANY RESPONSIBILITY BY LANDLORD FOR EITHER THE
ACCURACY OR SUFFICIENCY OF ANY SUCH ITEM OR THE QUALITY OF SUITABILITY OF SUCH
ITEM FOR ITS INTENDED USE.  ANY SUCH REVIEW, APPROVAL, INSPECTION OR EXAMINATION
BY LANDLORD IS FOR THE SOLE PURPOSE OF PROTECTING LANDLORD’S INTERESTS IN THE
AND UNDER THIS LEASE, AND NO THIRD PARTIES, INCLUDING, WITHOUT LIMITATION,
TENANT OR ANY PERSON OR ENTITY CLAIMING THROUGH OR UNDER TENANT, OR THE
CONTRACTORS, AGENTS, SERVANTS, EMPLOYEES, VISITORS OR LICENSEES OF TENANT OR ANY
SUCH PERSON OR ENTITY, SHALL HAVE ANY RIGHTS HEREUNDER WITH RESPECT TO SUCH
REVIEW, APPROVAL, INSPECTION OR EXAMINATION BY LANDLORD.


 


33.15      NO BENEFICIARIES.  THIS LEASE SHALL NOT CONFER OR BE DEEMED TO CONFER
UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES HERETO, ANY RIGHT OR INTEREST,
INCLUDING WITHOUT LIMITATION, ANY THIRD PARTY STATUS OR ANY RIGHT TO ENFORCE ANY
PROVISION OF THIS LEASE.


 


33.16      TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE IN RESPECT OF ALL
PROVISIONS OF THIS LEASE IN WHICH A DEFINITE TIME FOR PERFORMANCE IS SPECIFIED.


 


33.17      MODIFICATION OF LEASE.  IN THE EVENT OF ANY RULING OR THREAT BY THE
INTERNAL REVENUE SERVICE, OR OPINION OF COUNSEL, THAT ALL OR PART OF THE RENT
PAID OR TO BE PAID TO LANDLORD UNDER THIS LEASE WILL BE SUBJECT TO THE INCOME
TAX ON UNRELATED BUSINESS TAXABLE INCOME, TENANT AGREES TO MAKE REASONABLE
MODIFICATIONS TO THIS LEASE TO MINIMIZE SUCH TAX; PROVIDED THAT SUCH
MODIFICATIONS WILL NOT RESULT IN ANY INCREASE IN RENT, CHANGE THE TERM OR IMPOSE
ANY ADDITIONAL LIABILITY OR OBLIGATION ON TENANT OR DIMINISH TENANT’S RIGHTS
HEREBY UNDER.  LANDLORD WILL PAY ALL TENANT’S REASONABLE COSTS INCURRED IN
REVIEWING AND NEGOTIATING ANY SUCH LEASE MODIFICATION, INCLUDING REASONABLE
ATTORNEYS’ AND ACCOUNTANTS’ FEES.


 


33.18      CONSTRUCTION.  THIS LEASE HAS BEEN NEGOTIATED EXTENSIVELY BY LANDLORD
AND TENANT WITH AND UPON THE ADVICE OF THEIR RESPECTIVE LEGAL COUNSEL, ALL OF
WHOM HAVE PARTICIPATED IN THE DRAFTING HEREOF.  CONSEQUENTLY, LANDLORD AND
TENANT AGREE THAT NO PARTY SHALL BE DEEMED TO BE THE DRAFTER OF THIS LEASE AND
IN THE EVENT THIS LEASE IS EVER CONSTRUED BY A COURT OF LAW, SUCH COURT SHALL
NOT CONSTRUE THIS LEASE OR ANY PROVISION OF THIS LEASE AGAINST ANY PARTY AS THE
DRAFTER OF THE LEASE.


 


33.19      SURVIVAL.  THE OBLIGATIONS OF THIS LEASE SHALL SURVIVE THE EXPIRATION
OF THE TERM TO THE EXTENT NECESSARY TO IMPLEMENT ANY REQUIREMENT FOR THE
PERFORMANCE OF OBLIGATIONS OR FORBEARANCE OF AN ACT BY EITHER PARTY HERETO WHICH
HAS NOT BEEN COMPLETED PRIOR TO THE TERMINATION OF THIS LEASE.  SUCH SURVIVAL
SHALL BE TO THE EXTENT REASONABLY NECESSARY TO FULFILL THE INTENT THEREOF, OR IF
SPECIFIED, TO THE EXTENT OF SUCH SPECIFICATION, AS SAME IS REASONABLY NECESSARY
TO PERFORM THE OBLIGATIONS AND/OR FORBEARANCE OF AN ACT SET FORTH IN SUCH TERM,
COVENANT OR CONDITION.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT A SPECIFIC
TERM, COVENANT OR CONDITION IS EXPRESSLY PROVIDED FOR IN SUCH A CLEAR FASHION AS
TO INDICATE THAT SUCH PERFORMANCE OF AN OBLIGATION OR FORBEARANCE

 

67

--------------------------------------------------------------------------------


 


OF AN ACT IS NO LONGER REQUIRED, THEN THE SPECIFIC SHALL GOVERN OVER THIS
GENERAL PROVISIONS OF THIS LEASE.


 


33.20      TERMINATION.  (A)  UPON (I) THE COMMENCEMENT BY OR AGAINST GOOGLE
TECHNOLOGY, INC. (HEREINAFTER REFERRED TO AS THE “AMPHITHEATRE SUBTENANT”)
PURSUANT TO THE AMPHITHEATRE SUBLEASE (THE “GOOGLE LEASE”) OF ANY STATE OR
FEDERAL PROCEEDINGS IN RESPECT OF BANKRUPTCY, INSOLVENCY OR DISSOLUTION, OR THE
APPOINTMENT OF ANY TRUSTEE, LIQUIDATOR, RECEIVER, OR SIMILAR OFFICER FOR GOOGLE
(EACH, A “GOOGLE INSOLVENCY”) AND THE ENTRY OR ISSUANCE OF AN ORDER OR DECREE IN
ANY GOOGLE INSOLVENCY REJECTING, AVOIDING, DISAFFIRMING OR OTHERWISE TERMINATING
THE GOOGLE LEASE (PURSUANT TO THE 11 U.S.C § 365 OR OTHERWISE) AND SUCH ORDER OR
DECREE NOT HAVING BEEN STAYED, AND (II) GOOGLE HAVING SURRENDERED SUBSTANTIALLY
ALL OF THE PREMISES LEASED UNDER THE GOOGLE LEASE, TENANT MAY, AT TENANT’S SOLE
AND EXCLUSIVE OPTION, ELECT TO TERMINATE THIS LEASE AND THE OTHER LEASE FOR
CRITTENDEN A (THE “TERMINATION OPTION”), DURING THE OPTION PERIOD.  THE
TERMINATION OPTION AND ITS EXERCISE SHALL BE VOID IF AN EVENT OF DEFAULT BY
TENANT EXISTS, EITHER AT THE TIME OF EXERCISE OF THE TERMINATION OPTION OR ON
THE OPTION TERMINATION DATE (WHICH SHALL MEAN THE OPTION TERMINATION DATE
APPLICABLE TO THIS LEASE, IF THERE SHALL BE MORE THAN ONE OPTION TERMINATION
DATE BY REASON OF THE OPERATION OF THE SECOND PROVISO OF SECTION 33.20(B) OF THE
OTHER LEASE FOR CRITTENDEN A), OR IF, AT EITHER OF SUCH TIMES, THE TENANT NAMED
HEREIN HAS ASSIGNED ITS INTEREST HEREUNDER OR HAS SUBLEASED ALL OR SUBSTANTIALLY
ALL OF THE PREMISES DEMISED HEREUNDER FOR ALL OR SUBSTANTIALLY ALL OF THE
REMAINDER OF THE TERM OF THIS LEASE.  THE “OPTION PERIOD” SHALL MEAN THE PERIOD
COMMENCING ONE (1) BUSINESS DAY AFTER THE LATER OF THE OCCURRENCE OF THE BOTH
(I) AND (II) ABOVE AND ENDING ON THE THIRTIETH (30TH) BUSINESS DAY THEREAFTER. 
TENANT MAY EXERCISE THE TERMINATION OPTION AT ANY TIME DURING THE OPTION PERIOD
BY SERVING WRITTEN NOTICE OF THAT EXERCISE TO LANDLORD IN THE MANNER SET FORTH
IN SECTION 33.20(B) (A “NOTICE OF EXERCISE”).


 

(B)           NOTICE OF EXERCISE.  THE NOTICE OF EXERCISE SHALL SET FORTH THE
DATE (THE “OPTION TERMINATION DATE”) FOR THE TERMINATION BY TENANT OF THIS LEASE
AND (SUBJECT TO THE PROVISIONS OF THE SECOND PROVISO OF SECTION 33.20(B) OF THE
OTHER LEASE FOR CRITTENDEN A) THE OTHER LEASE FOR CRITTENDEN A, WHICH OPTION
TERMINATION DATE SHALL NOT BE LESS THAN 90 DAYS, AND NOT MORE THAN 180 DAYS,
AFTER THE DATE OF SERVICE OF THE NOTICE OF EXERCISE, PROVIDED THAT LANDLORD IN
ITS REASONABLE DISCRETION MAY CONSENT TO A SCHEDULE FOR THE RELEASE OF PORTIONS
OF THE PREMISES AND THE PREMISES UNDER THE OTHER LEASE FOR CRITTENDEN A AT
DIFFERENT TIMES BETWEEN THE 90TH DAY AND 180TH DAY REFERRED TO ABOVE (EACH
PORTION OF WHICH SHALL NOT BE LESS THAN AN ENTIRE BUILDING).

 

(C)           TERMINATION PAYMENT.  IF TENANT SHALL EXERCISE THE TERMINATION
OPTION, THEN ON THE OPTION TERMINATION DATE, AS CONSIDERATION FOR TENANT’S
EXERCISE OF ITS OPTION TO TERMINATE THIS LEASE AND THE OTHER LEASE FOR
CRITTENDEN A, LANDLORD SHALL BE ENTITLED TO DRAW UPON THE LETTER OF CREDIT (AS
WELL AS THE “LETTER OF CREDIT” DELIVERED UNDER THE OTHER LEASE FOR CRITTENDEN A)
BY SIGHT DRAFT ON THE ISSUING BANK IN AN AGGREGATE AMOUNT AS SET FORTH BELOW, OR
AT LANDLORD’S ELECTION SHALL HAVE THE RIGHT TO RECEIVE DIRECTLY FROM TENANT A
PAYMENT (IN EITHER CASE, THE “TERMINATION PAYMENT”) DETERMINED AS FOLLOWS:
(I) $11,000,000 IF THE OPTION TERMINATION DATE OCCURS DURING THE PERIOD FROM THE
COMMENCEMENT DATE THROUGH AND INCLUDING DECEMBER 31, 2005 (OR, IF

 

68

--------------------------------------------------------------------------------


 

THERE SHALL BE MORE THAN ONE OPTION TERMINATION DATE BY OPERATION OF THE SECOND
PROVISO OF SECTION 33.20(B) OF THE OTHER LEASE FOR CRITTENDEN A, ANY OPTION
TERMINATION DATE OCCURS DURING THE PERIOD FROM THE COMMENCEMENT DATE THROUGH AND
INCLUDING DECEMBER 31, 2005), (II) $10,000,000 IF THE OPTION TERMINATION DATE
OCCURS DURING THE PERIOD FROM JANUARY 1, 2006 THROUGH AND INCLUDING DECEMBER 31,
2006, (III) $9,000,000 IF THE OPTION TERMINATION DATE OCCURS DURING THE PERIOD
FROM JANUARY 1, 2007 THROUGH AND INCLUDING DECEMBER 31, 2007, (IV) $8,250,000 IF
THE OPTION TERMINATION DATE OCCURS DURING THE PERIOD FROM JANUARY 1, 2008
THROUGH AND INCLUDING DECEMBER 31, 2008, (V) $7,500,000 IF THE OPTION
TERMINATION DATE OCCURS DURING THE PERIOD FROM JANUARY 1, 2009 THROUGH AND
INCLUDING DECEMBER 31, 2009, (VI) $7,000,000 IF THE OPTION TERMINATION DATE
OCCURS DURING THE PERIOD FROM JANUARY 1, 2010 THROUGH AND INCLUDING DECEMBER 31,
2010, (VII) $6,500,000 IF THE OPTION TERMINATION DATE OCCURS DURING THE PERIOD
FROM JANUARY 1, 2011 THROUGH AND INCLUDING DECEMBER 31, 2011, (VIII) $6,000,000
IF THE OPTION TERMINATION DATE OCCURS DURING THE PERIOD FROM JANUARY 1, 2012
THROUGH AND INCLUDING THE LAST DAY OF THE TERM.  NOTWITHSTANDING THE FOREGOING,
IF THERE SHALL BE MORE THAN ONE OPTION TERMINATION DATE BY REASON OF THE
OPERATION OF THE SECOND PROVISO OF SECTION 33.20(B) OF THE OTHER LEASE FOR
CRITTENDEN A, THEN THE $11,000,000 TERMINATION PAYMENT SHALL BE PAYABLE AS
FOLLOWS:  (A) $7,354,600 (ATTRIBUTABLE TO THE TERMINATION OF THIS LEASE) SHALL
BE PAYABLE ON THE FIRST OPTION TERMINATION DATE TO OCCUR, (B) $1,827,100 SHALL
BE PAYABLE ON THE OPTION TERMINATION DATE FOR THE TOP FLOORS (AS DEFINED IN THE
OTHER LEASE FOR CRITTENDEN A), AND (C) $1,818,300 SHALL BE PAYABLE ON THE OPTION
TERMINATION DATE FOR THE LOWER FLOORS (AS DEFINED IN THE OTHER LEASE FOR
CRITTENDEN A).  THE TERMINATION PAYMENT IS AN AGGREGATE AMOUNT, OF WHICH 66.86%
IS ATTRIBUTABLE TO THE TERMINATION OF THIS LEASE AND 33.14% IS ATTRIBUTABLE TO
THE TERMINATION OF THE OTHER LEASE FOR CRITTENDEN A.  UPON LANDLORD’S RECEIPT OF
THE TERMINATION PAYMENT IN ITS ENTIRETY (INCLUDING ANY PORTION ATTRIBUTABLE TO
THE OTHER LEASE FOR CRITTENDEN A), SUBJECT TO THE OTHER TERMS AND CONDITIONS OF
THIS SECTION 33.20, THIS LEASE AND THE OTHER LEASE FOR CRITTENDEN A SHALL
TERMINATE AND THE RESPECTIVE TERMS AND PROVISIONS OF THIS LEASE AND THE OTHER
LEASE FOR CRITTENDEN A REGARDING THE PARTIES’ CONDUCT UPON THE EXPIRATION OF THE
TERM HEREOF AND THE TERM THEREOF SHALL GOVERN AND CONTROL, INCLUDING WITH
RESPECT TO ANY AMOUNTS THAT REMAIN DRAWABLE UNDER THE LETTER OF CREDIT; PROVIDED
THAT, IF THERE SHALL BE MORE THAN ONE OPTION TERMINATION DATE BY REASON OF THE
OPERATION OF THE SECOND PROVISO OF SECTION 33.20(B) OF THE OTHER LEASE FOR
CRITTENDEN A, THEN THIS LEASE SHALL TERMINATE AS PROVIDED ABOVE IN THIS SENTENCE
ON THE FIRST OPTION TERMINATION DATE TO OCCUR, AND THE OTHER LEASE FOR
CRITTENDEN A SHALL TERMINATE AS PROVIDED THEREIN.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, TENANT HEREBY ACKNOWLEDGES AND AGREES THAT THE ENTIRE
TERMINATION PAYMENT (INCLUDING ANY AMOUNT ATTRIBUTABLE TO THE OTHER LEASE FOR
CRITTENDEN A) MUST BE PAID IN FULL, AND THAT, IN THE CASE OF MULTIPLE OPTION
TERMINATION DATES (AS DISCUSSED IN THE PREVIOUS SENTENCE), ANY FAILURE BY TENANT
TO FULLY PAY THE BALANCE OF THE TERMINATION PAYMENT AS IT BECOMES PAYABLE SHALL,
AT THE ELECTION OF LANDLORD, RENDER ANY PREVIOUS TERMINATION VOID AND THEREUPON
CAUSE THIS LEASE AND THE OTHER LEASE FOR CRITTENDEN A TO BE REINSTATED IN THEIR
ENTIRETY AND CONTINUED IN EXISTENCE AND EFFECTIVENESS, AS THOUGH SUCH PREVIOUS
TERMINATION HAD NEVER OCCURRED; PROVIDED THAT IF LANDLORD ELECTS TO REINSTATE
THE LEASES PURSUANT TO THIS SENTENCE AND LANDLORD HAS RECEIVED A LETTER OF
CREDIT AS REQUIRED BY THE LAST SENTENCE OF THIS SECTION 33.20(C) THAT SATISFIES
ALL OF THE TERMS AND PROVISIONS OF SECTION 4.7 AND TENANT HAS RESTORED THE
LETTER OF CREDIT UNDER THE OTHER LEASE FOR

 

69

--------------------------------------------------------------------------------


 

CRITTENDEN A TO THE REQUIRED AMOUNT (AS DEFINED THEREIN) AS IF NO TERMINATION
HAD OCCURRED, THEN LANDLORD SHALL RETURN TO TENANT THE PORTION OF THE
TERMINATION PAYMENT RECEIVED MINUS ALL RENT OBLIGATIONS THAT WOULD HAVE BEEN
INCURRED BY TENANT DURING THE PERIOD OF ANY TERMINATION OF THIS LEASE AND ANY
PART OF THE OTHER LEASE FOR CRITTENDEN A AND ANY OTHER REASONABLE COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) INCURRED BY LANDLORD AS A RESULT OF
TENANT’S TERMINATION AND SUBSEQUENT NON-PAYMENT OF THE BALANCE OF THE
TERMINATION PAYMENT.  TENANT AGREES THAT, NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME ALL OR ANY PART OF THE TERMINATION PAYMENT PAID TO
LANDLORD IS OR MUST BE RESCINDED OR RETURNED BY THE LANDLORD FOR ANY REASON
WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE INSOLVENCY, BANKRUPTCY OR
REORGANIZATION OF TENANT), THEN THIS LEASE AND THE OTHER LEASE FOR CRITTENDEN A,
AND TENANT’S OBLIGATIONS HEREUNDER AND THEREUNDER, SHALL BE DEEMED TO HAVE BEEN
REINSTATED AND CONTINUED IN EXISTENCE AND EFFECTIVENESS, AS THOUGH SUCH PREVIOUS
PAYMENT HAD NEVER BEEN MADE.  IN THE EVENT OF ANY REINSTATEMENT OF THIS LEASE
(WHETHER PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE OR OTHERWISE), TENANT
SHALL THEREUPON DELIVER TO LANDLORD A LETTER OF CREDIT THAT SATISFIES ALL OF THE
TERMS AND PROVISIONS OF SECTION 4.7.

 


33.21      SEPARATE LEASES.  TENANT AGREES TO DIVIDE THIS LEASE INTO TWO LEASES,
ONE FOR C PREMISES AND ONE FOR D PREMISES AT ANYTIME LANDLORD SO REQUESTS. 
LANDLORD AGREES TO PAY THE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF
TENANT, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, IN EXCESS OF $15,000
INCURRED SOLELY IN CONNECTION WITH DIVIDING THE LEASE, AND TENANT SHALL PAY THE
BALANCE OF SUCH COSTS AND EXPENSES.


 


33.22      EFFECTIVENESS. (A) THIS AGREEMENT SHALL COME INTO FULL FORCE AND
EFFECT UPON (I) THE DELIVERY OF A WRITTEN APPROVAL OF THE OTHER LEASE FOR
CRITTENDEN A BY THE CURRENT HOLDER OF THE LOAN MADE PURSUANT TO THAT CERTAIN
LEASEHOLD DEED OF TRUST AND SECURITY AGREEMENT, DATED AS OF AUGUST 7, 2001 (THE
“SECURITY AGREEMENT”), BY WXIII/CRITTENDEN REALTY A/B, L.L.C. TO FIDELITY
NATIONAL TITLE INSURANCE COMPANY FOR THE BENEFIT OF GMAC COMMERCIAL MORTGAGE
CORPORATION PURSUANT TO SECTION 3.8 OF THE SECURITY AGREEMENT, (II) THE DELIVERY
OF A WRITTEN APPROVAL OF THAT CERTAIN SECOND AMENDMENT TO COMMERCIAL LEASE
(AMPHITHEATRE), DATED AS OF JULY 9, 2003, BETWEEN WXIII/AMPHITHEATRE REALTY,
L.L.C. (THE “AMPHITHEATRE LANDLORD”), TENANT AND AMPHITHEATRE SUBTENANT BY THE
CURRENT HOLDER OF THE LOAN (THE “AMPHITHEATRE LENDER”) MADE PURSUANT TO THAT
CERTAIN LOAN AGREEMENT, DATED AS OF JULY 2, 2002 (THE “LOAN AGREEMENT”), BY AND
BETWEEN LANDLORD AND GERMAN AMERICAN CAPITAL CORPORATION PURSUANT TO SECTIONS
8.7 AND 20.2.2 OF THE LOAN AGREEMENT, AND (III) THE DELIVERY BY AMPHITHEATRE
LENDER TO AMPHITHEATRE SUBTENANT OF A NONDISTURBANCE AND ATTORNMENT AGREEMENT IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AMPHITHEATRE SUBTENANT (THE LATTER
OF SUCH THREE DELIVERIES, THE “EFFECTIVE DATE”).


 

(B)           IF THE EFFECTIVE DATE, AS DEFINED IN SECTION 33.22(A)(III) ABOVE,
SHALL HAVE NOT OCCURRED ON OR BEFORE JULY 31, 2003, THEN THIS LEASE (EXCEPT FOR
SECTION 33.23 BELOW) AS WELL AS THE OTHER LEASE FOR CRITTENDEN A SHALL
TERMINATE, IN WHICH CASE THE ORIGINAL LEASE (AS DEFINED IN THE OTHER LEASE FOR
CRITTENDEN A) SHALL BE REINSTATED.

 

70

--------------------------------------------------------------------------------


 


33.23      CERTAIN COSTS.  ALL COSTS INCURRED IN CONNECTION WITH OBTAINING A
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT FROM GROUND LESSOR SHALL
BE SPLIT EQUALLY BETWEEN LANDLORD AND TENANT.  THIS SECTION SHALL SURVIVE
TERMINATION OF THIS LEASE UNDER SECTION 33.22(B) ABOVE.


 


33.24      COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first above written.

 

LANDLORD:

TENANT:

 

 

WXIII/CRITTENDEN REALTY C, L.L.C.,
a Delaware limited liability company

SILICON GRAPHICS, INC.

 

By:

 

 

 

 

By:

Whitehall Parallel Real Estate Limited

Its:

 

 

 

Partnership XIII, its managing member

 

 

 

By:

WH Parallel Advisors, L.L.C. XIII,
its general partner

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

WXIII/CRITTENDEN REALTY D, L.L.C.,
a Delaware limited liability company

 

 

 

 

 

By:     Whitehall Parallel Real Estate Limited
Partnership XIII, its managing member

 

 

 

By:

WH Parallel Advisors, L.L.C. XIII,
its general partner

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

72

--------------------------------------------------------------------------------


 

GLOSSARY

 

DEFINITIONS

 

As used in this Lease, the following terms shall have the following meanings,
applicable, as appropriate, to both the singular and plural form of the terms
defined below:

 

“2004 Payment” is defined in Article 1.

 

“2005 Payment” is defined in Article 1.

 

“2004 Payment Date” is defined in Article 1.

 

“2005 Payment Date” is defined in Article 1.

 

“Acceptable Accounting Firm” shall mean an independent certified public
accounting firm which shall be a nationally recognized accounting firm in the
United States or its successor.

 

“Acceptable Accounting Principles” shall mean generally accepted accounting
principles consistently applied (i.e., GAAP).

 

“ADA” is defined in Section 12.1.

 

“Additional Rent” is defined in Section 4.4.

 

“Adjustment Date” is defined in Section 4.2(b).

 

“Alterations” is as defined in Section 10.1.

 

“Amphitheatre Landlord” is defined in Section 33.22(a).

 

“Amphitheatre Lender” is defined in Section 33.22(a).

 

“Amphitheatre Property” means the property commonly known as 1600 Amphitheatre
Parkway, Mountain View, California.

 

“Amphitheatre Subtenant” is defined in Section 33.20(a).

 

“Assignment” is defined in Section 15.1.

 

“Assumed Lease” is defined in Section 33.20(a).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Base Rent” means the amount stated in Article 1, to be adjusted and payable in
accordance with Article 4.

 

73

--------------------------------------------------------------------------------


 

“Base Rent Commencement Date” is defined in Article 1.

 

“Building” is defined in Section 2.1.

 

“Building Systems” shall mean the mechanical, electrical, heating, ventilating,
air conditioning, elevator, plumbing, sanitary, life-safety and related
communications apparatus, Common Area lighting and other utility and service
systems of the Premises and all components thereof, as the same shall exist from
time to time, and all Alterations, renewals and replacements thereof, additions
thereto and substitutions therefor,  excluding, however, the sprinklers and the
horizontal distribution systems within and servicing the Premises and by which
mechanical, electrical, communications, and other utility and service systems
are distributed from the base risers, feeders, panelboards, etc. for provision
of such services (it being agreed, however, that any such horizontal
distribution systems and sprinklers that service more than one floor of the
Premises shall constitute Building Systems).

 

“business days” means Monday through Friday, excluding Saturdays, Sundays and
federal or state legal holidays.

 

“C Ground Lease” means the certain Amended and Restated Ground Lease (Parcel C)
by and between the City of Mountain View, a municipal corporation, as ground
lessor, and C Landlord, as ground lessee and successor-in-interest to SGRE and
Goldman, dated as of November 8, 2000, as assigned to C Landlord pursuant to an
Assignment and Assumption of Ground Lease Agreement (Crittenden Parcel C), dated
as of May 22, 2001, as amended by First Amendment to Parcel C Ground Lease,
dated May 22, 2001, by and among the City of Mountain View, Goldman, and C
Landlord.

 

“C Premises” is defined in Article 1.

 

“Cash Collateral”  means the cash proceeds of any draw upon the Letter of Credit
that are held in the Cash Collateral Account.

 

“Cash Collateral Account”  is defined in Section 4.7.

 

“Change in Control” is defined in Section 15.6.

 

“Commencement Date” means the date specified in Article 1.

 

“Common Area” shall mean the land upon which the Building and other improvements
comprising the Premises are erected, including appurtenant easement rights and
exterior areas surrounding the Building that are part of the land.

 

“Credit Enhancement” is defined in Article 1.

 

“Crittenden A” means the property commonly known as 1200 Crittenden Lane,
Mountain View, California.

 

“Crittenden A Lender” is defined in Section 33.22(a).

 

74

--------------------------------------------------------------------------------


 

“Crittenden B” means the property commonly known as 1300 Crittenden Lane,
Mountain View, California.

 

“Crittenden C” means the property commonly known as 1400 Crittenden Lane,
Mountain View, California.

 

“Crittenden D” means the property commonly known as 1500 Crittenden Lane,
Mountain View, California.

 

“Crittenden Property” means, collectively, Crittenden A, Crittenden B,
Crittenden C and Crittenden D.

 

“D Ground Lease” means the certain Amended and Restated Ground Lease (Parcel D)
by and between the City of Mountain View, a municipal corporation, as ground
lessor, and D Landlord, as ground lessee and successor-in-interest to SGRE and
Goldman, dated as of November 8, 2000, as assigned to D Landlord pursuant to an
Assignment and Assumption of Ground Lease Agreement (Crittenden Parcel D), dated
as of May 22, 2001, as amended by First Amendment to Ground Lease (Parcel D),
dated as of September 21, 2001, between the City of Mountain View and D
Landlord.

 

“D Premises”  is defined in Article 1.

 

“Determination Date” is defined in Article 1.

 

“Effective Date” is defined in Section 33.22(a).

 

“Environmental Activity” is defined in Section 13.1(a).

 

“Environmental Laws” are defined in Section 13.1(b).

 

“Event of Default” is defined in Section 16.1.

 

“Excess Rent” is defined in Section 15.3.

 

“Expiration Date” means the date specified in Article 1.

 

“Goldman” means The Goldman Sachs Group, Inc.

 

“Google” is defined in Section 33.20(a).

 

“Google Landlord” is defined in Section 33.20(a).

 

“Google Lease” means that certain sublease agreement entered into on July 9,
2003 between Tenant and Amphitheatre Subtenant.

 

“Ground Lease” is defined in Section 5.1(b)(F).

 

“Hazardous Material” is defined in Section 13.1(c).

 

75

--------------------------------------------------------------------------------


 

“Indebtedness” means indebtedness for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
property or services or any other indebtedness which is evidenced by a note,
bond, debenture or similar instrument.

 

“Interest Rate” is defined in Section 4.5.

 

“Landlord’s Agents” is defined in Section 13.4.

 

“Landlord’s Expense Statement” is defined in Section 5.2.

 

“Leasehold Mortgage” means any mortgage or deed of trust or security agreement
or collateral assignment now or at any time encumbering all or any part of the
Property or Landlord’s interest therein.

 

“Leasehold Mortgagee” means the holder of a Leasehold Mortgage.

 

“Legal Requirements” means applicable laws, statutes, codes, ordinances, orders,
rules, regulations, conditions of approval, and requirements, of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities, and officers thereof, and all
administrative or judicial orders or decrees and all permits, licenses,
approvals, and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Building or the use, operation or
occupancy of the Premises, whether now existing or hereafter enacted.

 

“Lien” means any lien, mortgage, deed of trust, encumbrance, chattel mortgage,
security agreement, or order for the payment of money filed against the Premises
or the Property, whether or not enforceable as such.

 

“Loan Agreement” is defined in Section 33.22(a).

 

“Minimum Net Worth” shall mean a Net Worth of not less than $500,000,000.

 

“Monthly Rent” shall have the meaning ascribed to such term under the Ground
Lease.

 

“Net Worth” shall mean, at the time in question, a net worth (exclusive of
goodwill) determined in accordance with Acceptable Accounting Principles, and in
order for Tenant to establish the Net Worth of Tenant, Tenant shall have
provided Landlord with financial statements audited by an Acceptable Accounting
Firm, which shall express its unqualified opinion thereon, and provided to
Landlord.

 

“Notice of Exercise” is defined in Section 33.20(a).

 

“Operating Expenses” are defined in Section 5.1(b).

 

“Option Period” is defined in Section 33.20(a).

 

76

--------------------------------------------------------------------------------


 

“Option Termination Date” is defined in Section 33.20(b).

 

“Ordinary Capital Improvement” means any capital improvement which (i) is
required to be made in order to cause the Building to comply with Legal
Requirements, or (ii) is a replacement or repair of existing Structures,
systems, improvements or equipments or (iii) is necessary to keep the Building
in good repair and working order or (iv) will reduce the amount of repair or
operating expenses and is approved by Tenant, such approval not to be
unreasonably withheld or delayed.

 

“Other Leases” means each of the following Commercial Leases: (i) that certain
Amended and Restated Commercial Lease between WXIII/Crittenden Realty A/B,
L.L.C., as Landlord, and Tenant, dated as of the date hereof, relating to the
Crittenden A Property and (ii) that certain Commercial Lease between
WXIII/Amphitheatre Realty L.L.C., as Landlord, and Tenant, dated December 29,
2000, relating to the Amphitheatre Property.

 

“Premises” is defined in Section 2.1.

 

“Prior Lease” means any lease of the Property or any portion thereof that is
prior in estate to this Lease.

 

“Prior Lessor” means any lessor under a Prior Lease.

 

“Property”  is defined in Section 2.1.

 

“Public Company” means an entity, the shares, units or other equity interest of
which are traded on a recognized stock exchange or “over the counter market”.

 

“Real Estate Taxes” is defined in Section 5.1(b)(ii).

 

“Renewal Option” is defined in Section 3.2.

 

“Renewal Term” is defined in Section 3.2.

 

“Rent” means Base Rent, Additional Rent, and all other sums due from Tenant
under this Lease.

 

“Rentable Area” means the enclosed areas of the Building measured to the inside
face of the exterior wall or glassline, but excluding outside balconies, seating
areas, arcades, penetrations, covered entrances & docks, elevator and
ventilation shafts and stairwells.  Rentable Area shall include Tenant’s Share
of all Common Area.

 

“Required Amount” is defined in Section 1.A.

 

“Rules and Regulations” are defined in Section 24.1.

 

“Security Agreement” is defined in Section 33.22(a).

 

77

--------------------------------------------------------------------------------


 

“SGI” means Silicon Graphics, Inc.

 

“SNDA” shall mean a subordination, nondisturbance and attornment agreement or
any other agreement, in each case relating to the Premises, pursuant to which a
Leasehold Mortgagee or a Prior Lessor grants Tenant the right not to be
disturbed in its possession of the Premises provided and for so long as no Event
of Default has occurred hereunder.

 

“Structural Components” shall mean (i) the foundations, columns, girders, beams,
supports, concrete slabs, roofs and other structural members of the Building,
and (ii) those portions of the exterior walls of the Building lying outside of a
plane which is the interior face of the window glass of such walls.

 

“Sublease” is defined in Section 15.1.

 

“Successor Entity”  is defined in Section 15.6(b).

 

“Tenant” means SGI or any permitted Successor Entity in accordance with
Section 15.6

 

“Tenant Improvement Allowance” is defined in Section 10.3.

 

“Tenant Improvements” is defined in Section 10.3.

 

“Tenant’s Agents” is defined in Section 2.2.

 

“Tenant’s Hazardous Materials” is defined in Section 13.1(d).

 

“Tenant’s Property” is defined in Section 10.6.

 

“Tenant’s Share” is defined in Article 1.

 

“Term” is defined in Article 1 and Section 3.1.

 

“Termination Date” is defined in Section 3.1.

 

“Termination Option” is defined in Section 33.20(a).

 

“Termination Payment” is defined in Section 33.20(c).

 

“Top Floors” means the third (3rd) and fourth (4th) floors of the D Premises.

 

“Top Floor Payment Commencement Date” is defined in Article 1.

 

“Transfer Costs” is defined in Section 15.3.

 

“Transfer Notice” is defined in Section 15.2.

 

“Transferee” is defined in Section 15.2.

 

“Turnover Alteration” is defined in Section 10.4(c).

 

78

--------------------------------------------------------------------------------


 

“Untenantable” means that Tenant shall be unable to occupy, and shall not be
occupying, the Premises or the applicable portion thereof for the ordinary
conduct of Tenant’s business.

 

79

--------------------------------------------------------------------------------


 

EXHIBIT A-1

PREMISES

 

A-1-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

PROPERTY

 

A-2-1

--------------------------------------------------------------------------------


 

EXHIBIT B

CRITTENDEN C and D BASE RENT

 

Annual Base Rent for the initial Term of the Lease will be as follows:

 

Base Rate

 

Year

 

Dates

 

Base Rent
(per Rentable square foot
per annum)

 

1

 

12/1/03 - 11/30/04

 

0

 

2

 

12/1/04 - 11/30/05

 

25.34

 

3

 

12/1/05 - 11/30/06

 

26.10

 

4

 

12/1/06 - 11/30/07

 

26.88

 

5

 

12/1/07 - 11/30/08

 

27.69

 

6

 

12/1/08 - 11/30/09

 

28.52

 

7

 

12/1/09 - 11/30/10

 

29.37

 

8

 

12/1/10 - 11/30/11

 

30.25

 

9

 

12/1/11 - 11/30/12

 

31.16

 

10

 

12/1/12 - 11/30/13

 

32.10

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DETERMINATION OF PREVAILING MARKET RENT

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT C

DETERMINATION OF PREVAILING MARKET RENT

 

The term “Prevailing Market Rent” means the base monthly rent (net of all
expenses) for space of comparable size and location to the Premises and in
buildings similar in age and quality to the Buildings, taking into account any
additional rent and all other payments or escalations then being charged
(including charging rent for parking) and allowances and economic concessions
being given in the market area for such comparable space over a comparable
term.  The Prevailing Market Rent shall be determined by Landlord and Landlord
shall give Tenant written notice of such determination not later than thirty
(30) days after delivery by Tenant of Tenant’s notice of exercise of the
Option.  If Tenant disputes Landlord’s determination of the Prevailing Market
Rent, Tenant shall so notify Landlord within ten (10) days following Landlord’s
notice to Tenant of Landlord’s determination and, in such case, the Prevailing
Market Rent shall be determined as follows:

 

(A)           WITHIN THIRTY (30) DAYS FOLLOWING LANDLORD’S NOTICE TO TENANT OF
THE PREVAILING MARKET RENT, LANDLORD AND TENANT SHALL MEET NO LESS THAN TWO
(2) TIMES, AT A MUTUALLY AGREEABLE TIME AND PLACE, TO ATTEMPT TO AGREE UPON THE
PREVAILING MARKET RENT.

 

(B)           IF WITHIN THIS 30-DAY PERIOD LANDLORD AND TENANT CANNOT REACH
AGREEMENT AS TO THE PREVAILING MARKET RENT, THEY SHALL EACH SELECT ONE APPRAISER
TO DETERMINE THE PREVAILING MARKET RENT.  EACH SUCH APPRAISER SHALL ARRIVE AT A
DETERMINATION OF THE PREVAILING MARKET RENT AND SUBMIT HIS OR HER CONCLUSIONS TO
LANDLORD AND TENANT WITHIN THIRTY (30) DAYS AFTER THE EXPIRATION OF THE 30-DAY
CONSULTATION PERIOD DESCRIBED IN (A) ABOVE.

 

(C)           IF ONLY ONE APPRAISAL IS SUBMITTED WITHIN THE REQUISITE TIME
PERIOD, IT SHALL BE DEEMED TO BE THE PREVAILING MARKET RENT.  IF BOTH APPRAISALS
ARE SUBMITTED WITHIN SUCH TIME PERIOD, AND IF THE TWO APPRAISALS SO SUBMITTED
DIFFER BY LESS THAN TEN (10) PERCENT OF THE HIGHER OF THE TWO, THE AVERAGE OF
THE TWO SHALL BE THE PREVAILING MARKET RENT.  IF THE TWO APPRAISALS DIFFER BY
MORE THAN TEN (10) PERCENT OF THE HIGHER OF THE TWO, THEN THE TWO APPRAISERS
SHALL IMMEDIATELY SELECT A THIRD APPRAISER WHO WILL WITHIN THIRTY (30) DAYS OF
HIS OR HER SELECTION MAKE A DETERMINATION OF THE PREVAILING MARKET RENT AND
SUBMIT SUCH DETERMINATION TO LANDLORD AND TENANT.  THIS THIRD APPRAISAL WILL
THEN BE AVERAGED WITH THE CLOSER OF THE TWO PREVIOUS APPRAISALS AND THE RESULT
SHALL BE THE PREVAILING MARKET RENT.

 

(D)           ALL APPRAISERS SPECIFIED PURSUANT HERETO SHALL BE MEMBERS OF THE
APPRAISAL INSTITUTE WITH NOT LESS THAN FIVE (5) YEARS EXPERIENCE APPRAISING
OFFICE, RESEARCH AND DEVELOPMENT AND INDUSTRIAL PROPERTIES IN THE SAN FRANCISCO
BAY AREA OF CALIFORNIA.  EACH PARTY SHALL PAY THE COST OF THE APPRAISER SELECTED
BY SUCH PARTY AND ONE-HALF OF THE COST OF THE THIRD APPRAISER PLUS ONE-HALF OF
ANY OTHER COSTS INCURRED IN THE DETERMINATION.

 

C-2

--------------------------------------------------------------------------------


 

(E)           THE APPRAISERS WILL BE INSTRUCTED TO (I) ASSUME PERMITTED USE AS
SPECIFIED IN THIS LEASE, (II) EXCLUDE ALTERATIONS THAT TENANT CAN REMOVE IN
ACCORDANCE WITH THE TERMS OF THIS LEASE, AND (III) TAKE INTO ACCOUNT THAT
LANDLORD WILL NOT HAVE TO INCUR TENANT IMPROVEMENTS COSTS OR LEASING
COMMISSIONS.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LETTER OF CREDIT

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

GROUND LEASE

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TENANT WORK LETTER

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

LIST OF APPROVED CONTRACTORS

 

Trade / Type of Service

 

Company / Service Provider

Architect

 

Studios

Construction

 

Devcon Construction

Electrical

 

Frank Electric

Elevators

 

ThyssenKrupp

Fire suppression

 

LPM
RTS

Fountain maintenance

 

Water Works Ind.

General maintenance

 

Devcon Construction

HVAC

 

ACCO

Landscaping

 

TruGreen

Lighting

 

Sylvania

Locksmith

 

Mountain View Lock

Painting

 

SW Painting

Plumbing

 

Rescue Rooter

Roll-up doors/Gates

 

Statcomm

 

G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

DRAWING OF PLANNED CUSTOMER BRIEFING AREA

 

H-1

--------------------------------------------------------------------------------